 



      Exhibit 10.1      EXECUTION VERSION 



$1,759,000,000
TERM LOAN AGREEMENT
Dated as of October 1, 2007
among
FLEXTRONICS INTERNATIONAL LTD.
and
FLEXTRONICS INTERNATIONAL USA, INC.
as Borrowers,
CITICORP NORTH AMERICA, INC.,
as Administrative Agent,
The Lenders Party Hereto
CITIGROUP GLOBAL MARKETS INC.,
as Sole Lead Arranger, Bookrunner and Syndication Agent
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
879300

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
 
  ARTICLE I.        
 
           
 
  DEFINITIONS AND ACCOUNTING TERMS        
 
           
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     27  
1.03
  Accounting Terms     28  
1.04
  Rounding     29  
1.05
  Times of Day     29  
 
           
 
  ARTICLE II.        
 
           
 
  THE COMMITMENTS AND CREDIT EXTENSIONS        
 
           
2.01
  Loans     29  
2.02
  Borrowings, Conversions and Continuations of Loans     30  
2.03
  Amortization of Borrowings     32  
2.04
  [Reserved]     32  
2.05
  Prepayments     32  
2.06
  Termination or Reduction of A Delayed Draw Commitments     33  
2.07
  Repayment of Loans     33  
2.08
  Interest     33  
2.09
  Fees     34  
2.10
  Computation of Interest and Fees     35  
2.11
  Evidence of Debt     35  
2.12
  Payments Generally; Administrative Agent’s Clawback     36  
2.13
  Sharing of Payments by Lenders     37  
 
           
 
  ARTICLE III.        
 
           
 
  TAXES, YIELD PROTECTION AND ILLEGALITY        
 
           
3.01
  Taxes     38  
3.02
  Illegality     40  
3.03
  Inability to Determine Rates     41  
3.04
  Increased Costs     41  
3.05
  Compensation for Losses     42  
3.06
  Mitigation Obligations; Replacement of Lenders; Certificates     43  
3.07
  Survival     44  
 
           
 
  ARTICLE IV.        
 
           
 
  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS        
 
           
4.01
  Conditions of Initial Credit Extension     44  
4.02
  Conditions to All Credit Extensions     47  

-i-



--------------------------------------------------------------------------------



 



                      Page  
 
           
 
  ARTICLE V.        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
5.01
  Due Incorporation, Qualification, Etc     48  
5.02
  Authority     48  
5.03
  Enforceability     48  
5.04
  Non-Contravention     48  
5.05
  Approvals     48  
5.06
  No Violation or Default     49  
5.07
  Litigation     49  
5.08
  Title; Possession Under Leases     49  
5.09
  Financial Statements     49  
5.10
  Employee Benefit Plans     50  
5.11
  Other Regulations     51  
5.12
  Patent and Other Rights     52  
5.13
  Governmental Charges     52  
5.14
  Margin Stock     52  
5.15
  Subsidiaries, Etc     52  
5.16
  Solvency, Etc     53  
5.17
  Senior Debt     53  
5.18
  No Withholding, Etc     53  
5.19
  No Material Adverse Effect; No Acquired Business Material Adverse Effect    
53  
5.20
  Accuracy of Information Furnished     53  
5.21
  Representations as to Foreign Obligors     53  
5.22
  Taxpayer Identification Number; Other Identifying Information     54  
5.23
  Acquisition Agreement     55  
 
           
 
  ARTICLE VI.        
 
           
 
  AFFIRMATIVE COVENANTS        
 
           
6.01
  Information     55  
6.02
  Books and Records     58  
6.03
  Inspections     58  
6.04
  Insurance     59  
6.05
  Taxes, Governmental Charges and Other Indebtedness     59  
6.06
  Use of Proceeds     59  
6.07
  General Business Operations     59  
6.08
  Pari Passu Ranking     60  
6.09
  Designated Senior Debt     60  
6.10
  PATRIOT Act     60  
6.11
  Guarantors     60  
6.12
  Notes Repayments     61  
6.13
  Company Notice     61  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
 
           
 
  ARTICLE VII.        
 
           
 
  NEGATIVE COVENANTS        
 
           
7.01
  Indebtedness     61  
7.02
  Liens     63  
7.03
  Asset Dispositions     66  
7.04
  Mergers, Acquisitions, Etc     68  
7.05
  Investments     69  
7.06
  Dividends, Redemptions, Etc     70  
7.07
  Change in Business     71  
7.08
  Employee Benefit Plans     71  
7.09
  Transactions with Affiliates     71  
7.10
  Accounting Changes     72  
7.11
  Burdensome Contractual Obligations     72  
7.12
  Senior Debt     73  
7.13
  Financial Covenant     73  
 
           
 
  ARTICLE VIII.        
 
           
 
  EVENTS OF DEFAULT AND REMEDIES        
 
           
8.01
  Events of Default     74  
8.02
  Remedies upon Event of Default     76  
8.03
  Application of Funds     77  
8.04
  Lender Rate Contract Remedies     77  
 
           
 
  ARTICLE IX.        
 
           
 
  ADMINISTRATIVE AGENT        
 
           
9.01
  Appointment and Authority     78  
9.02
  Rights as a Lender     78  
9.03
  Exculpatory Provisions     78  
9.04
  Reliance by Administrative Agent     79  
9.05
  Delegation of Duties     79  
9.06
  Resignation of Administrative Agent     79  
9.07
  Non-Reliance on Administrative Agent and Other Lenders     80  
9.08
  No Other Duties, Etc     80  
9.09
  Administrative Agent May File Proofs of Claim     80  
9.10
  Guaranty Matters     81  
9.11
  Withholding Tax     81  
 
           
 
  ARTICLE X.        
 
           
 
  MISCELLANEOUS        
 
           
10.01
  Amendments, Etc     82  
10.02
  Notices; Effectiveness; Electronic Communication     83  

-iii-



--------------------------------------------------------------------------------



 



                      Page  
 
           
10.03
  No Waiver; Cumulative Remedies     85  
10.04
  Expenses; Indemnity; Damage Waiver     85  
10.05
  Payments Set Aside     87  
10.06
  Successors and Assigns     87  
10.07
  Treatment of Certain Information; Confidentiality     92  
10.08
  Right of Setoff     92  
10.09
  Interest Rate Limitation     93  
10.10
  Counterparts; Integration; Effectiveness     93  
10.11
  Survival of Representations and Warranties     93  
10.12
  Severability     94  
10.13
  Replacement of Lenders     94  
10.14
  Governing Law; Jurisdiction; Etc     95  
10.15
  Waiver of Jury Trial     96  
10.16
  California Judicial Reference     96  
10.17
  No Advisory or Fiduciary Responsibility     96  
10.18
  Judgment Currency     97  
10.19
  Bermuda Branch; Full Recourse Obligations     97  

        SCHEDULES
 
   
1.01(m)
  Mandatory Cost Formulae
2.01
  Commitments
5.07
  Litigation
5.15(i)
  Subsidiaries
5.15(ii)
  Acquired Business Organizational Chart
5.22
  Identification Numbers for the Company and each Subsidiary Guarantor that is a
 
  Domestic Subsidiary
7.01
  Existing Secured Indebtedness
7.05
  Investment Policy; Investments
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

       
Exhibit A
  Form of Loan Notice  
Exhibit B
  [Reserved]  
Exhibit C-1
  Form of A Closing Date Note  
Exhibit C-2
  Form of B Closing Date Note  
Exhibit C-3
  Form of A-1 Delayed Draw Note  
Exhibit C-4
  Form of A-2 Delayed Draw Note  
Exhibit C-5
  Form of A-3 Delayed Draw Note  
Exhibit D
  Form of Compliance Certificate  
Exhibit E
  Form of Assignment and Assumption  
Exhibit F
  Form of Company Guaranty  

-iv- 



--------------------------------------------------------------------------------



 



              Page
Exhibit G
  Form of Subsidiary Guaranty  
Exhibit H
  [Reserved]  
Exhibit I
  [Reserved]  
Exhibit J
  Form of Guarantor Release Certificate  

-v-



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
          This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of
October 1, 2007, among FLEXTRONICS INTERNATIONAL LTD., a Singapore corporation
(the “Company” or “FIL”), acting, subject to Section 10.19 hereof, through its
Bermuda branch, FLEXTRONICS INTERNATIONAL USA, INC., a California corporation
(the “U.S. Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”) each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and CITICORP NORTH AMERICA, INC., as
Administrative Agent.
          The Company has requested that the Lenders provide a term credit
facility, which is intended to be used to finance the acquisition of Solectron
Corporation (the “Acquired Business”) by a newly-formed, Wholly-Owned Subsidiary
of the Company (the “Acquiror”), and the Lenders are willing to do so on the
terms and conditions set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
          1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
          “A Closing Date Commitment” means, with respect to each A Closing Date
Lender, the commitment, if any, of such A Closing Date Lender to make an A
Closing Date Loan hereunder on the Closing Date in the amount set forth in
Schedule 2.01. The aggregate amount of the A Closing Date Lenders’ A Closing
Date Commitments is $609,000,000.
          “A Closing Date Lender” means a Lender with an A Closing Date
Commitment or an outstanding A Closing Date Loan.
          “A Closing Date Loans” means the term loans made by the A Closing Date
Lenders to the Company pursuant to Section 2.01(a)(i). Each A Closing Date Loan
will either be a Base Rate Closing Date Loan or a Eurocurrency Rate Closing Date
Loan.
          “A Closing Date Note” means a promissory note of the Company payable
to any A Closing Date Lender or its registered assigns, in substantially the
form of Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Company
to such A Closing Date Lender resulting from the A Closing Date Loans made by
such A Closing Date Lender.
          “A Delayed Draw Commitment” means, with respect to any Lender, such
Lender’s A-1 Delayed Draw Commitment, A-2 Delayed Draw Commitment or A-3 Delayed
Draw Commitment, as the context may require, and are referred to collectively as
the “A Delayed Draw Commitments”. The aggregate amount of the A Delayed Draw
Commitments as of the Closing Date is $650,000,000.

 



--------------------------------------------------------------------------------



 



          “A Lender” means an A Closing Date Lender, an A-1 Delayed Draw Lender,
an A-2 Delayed Draw Lender or an A-3 Delayed Draw Lender, as the context may
require, and are referred to collectively as the “A Lenders”.
          “A Loan” means an A Closing Date Loan, an A-1 Delayed Draw Loan, an
A-2 Delayed Draw Loan or an A-3 Delayed Draw Loan as the context may require,
and are referred to collectively as the “A Loans”.
          “A Maturity Date” means October 1, 2014; provided, however, that if
such date is not a Business Day, the A Maturity Date shall be the next preceding
Business Day.
          “A-1 Delayed Draw Availability Period” means the period commencing on
the Closing Date and ending on January 1, 2008; provided, that if the A-1
Delayed Draw Commitments are terminated pursuant to Section 2.06, the A-1
Delayed Draw Availability Period shall end on the date of such termination.
          “A-1 Delayed Draw Commitment” means, with respect to each A-1 Delayed
Draw Lender, the commitment, if any, of such A-1 Delayed Draw Lender to make A-1
Delayed Draw Loans hereunder from time to time during the A-1 Delayed Draw
Availability Period up to the amount set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such A-1 Delayed Draw Lender assumed
its A-1 Delayed Draw Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such A-1 Delayed Draw Lender
pursuant to Section 10.06. The aggregate amount of the A-1 Delayed Draw Lenders’
A-1 Delayed Draw Commitments on the Closing Date is $300,000,000.
          “A-1 Delayed Draw Commitment Fee” has the meaning specified in
Section 2.09(a).
          “A-1 Delayed Draw Lender” means a Lender with an A-1 Delayed Draw
Commitment or an outstanding A-1 Delayed Draw Loan.
          “A-1 Delayed Draw Loan” means a term loan made by an A-1 Delayed Draw
Lender to the U.S. Borrower pursuant to Section 2.01(b)(i) (it being understood
and agreed that any conversion or continuation of a Closing Date Loan shall not
constitute an “A-1 Delayed Draw Loan”). Each A-1 Delayed Draw Loan will either
be a Base Rate Delayed Draw Loan or a Eurocurrency Rate Delayed Draw Loan.
          “A-1 Delayed Draw Note” means a promissory note of the U.S. Borrower
payable to any A-1 Delayed Draw Lender or its registered assigns, in
substantially the form of Exhibit C-3 hereto, evidencing the aggregate
Indebtedness of the U.S. Borrower to such A-1 Delayed Draw Lender resulting from
the A-1 Delayed Draw Loans made by such A-1 Delayed Draw Lender.
          “A-2 Delayed Draw Availability Period” means the period commencing on
the Closing Date and ending on January 1, 2008; provided, that if the A-2
Delayed Draw Commitments are terminated pursuant to Section 2.06, the A-2
Delayed Draw Availability Period shall end on the date of such termination.

2



--------------------------------------------------------------------------------



 



          “A-2 Delayed Draw Commitment” means, with respect to each A-2 Delayed
Draw Lender, the commitment, if any, of such A-2 Delayed Draw Lender to make A-2
Delayed Draw Loans hereunder from time to time during the A-2 Delayed Draw
Availability Period up to the amount set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such A-2 Delayed Draw Lender assumed
its A-2 Delayed Draw Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such A-2 Delayed Draw Lender
pursuant to Section 10.06. The aggregate amount of the A-2 Delayed Draw Lenders’
A-2 Delayed Draw Commitments on the Closing Date is $150,000,000.
          “A-2 Delayed Draw Commitment Fee” has the meaning specified in
Section 2.09(b).
          “A-2 Delayed Draw Lender” means a Lender with an A-2 Delayed Draw
Commitment or an outstanding A-2 Delayed Draw Loan.
          “A-2 Delayed Draw Loan” means a term loan made by an A-2 Delayed Draw
Lender to the Company pursuant to Section 2.01(b)(ii) (it being understood and
agreed that any conversion or continuation of a Closing Date Loan shall not
constitute an “A-2 Delayed Draw Loan”). Each A-2 Delayed Draw Loan will either
be a Base Rate Loan or a Eurocurrency Rate Loan.
          “A-2 Delayed Draw Note” means a promissory note of the Company payable
to any A-2 Delayed Draw Lender or its registered assigns, in substantially the
form of Exhibit C-4 hereto, evidencing the aggregate Indebtedness of the Company
to such A-2 Delayed Draw Lender resulting from the A-2 Delayed Draw Loans made
by such A-2 Delayed Draw Lender.
          “A-3 Delayed Draw Availability Period” means the period commencing on
the Closing Date and ending on January 1, 2008; provided, that if the A-3
Delayed Draw Commitments are terminated pursuant to Section 2.06, the A-3
Delayed Draw Availability Period shall end on the date of such termination.
          “A-3 Delayed Draw Commitment” means, with respect to each A-3 Delayed
Draw Lender, the commitment, if any, of such A-3 Delayed Draw Lender to make A-3
Delayed Draw Loans hereunder from time to time during the A-3 Delayed Draw
Availability Period up to the amount set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such A-3 Delayed Draw Lender assumed
its A-3 Delayed Draw Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such A-3 Delayed Draw Lender
pursuant to Section 10.06. The aggregate amount of the A-3 Delayed Draw Lenders’
A-3 Delayed Draw Commitments on the Closing Date is $200,000,000.
          “A-3 Delayed Draw Commitment Fee” has the meaning specified in
Section 2.09(c).
          “A-3 Delayed Draw Lender” means a Lender with an A-3 Delayed Draw
Commitment or an outstanding A-3 Delayed Draw Loan.

3



--------------------------------------------------------------------------------



 



          “A-3 Delayed Draw Loan” means a term loan made by an A-3 Delayed Draw
Lender to the Company pursuant to Section 2.01(b)(iii) (it being understood and
agreed that any conversion or continuation of a Closing Date Loan shall not
constitute an “A-3 Delayed Draw Loan”). Each A-3 Delayed Draw Loan will either
be a Base Rate Delayed Draw Loan or a Eurocurrency Rate Delayed Draw Loan.
          “A-3 Delayed Draw Note” means a promissory note of the Company payable
to any A-3 Delayed Draw Lender or its registered assigns, in substantially the
form of Exhibit C-5 hereto, evidencing the aggregate Indebtedness of the Company
to such A-3 Delayed Draw Lender resulting from the A-3 Delayed Draw Loans made
by such A-3 Delayed Draw Lender.
          “Acquired Business” has the meaning specified in the preamble hereto.
          “Acquired Business Material Adverse Effect” means any change, event,
development, violation, inaccuracy, circumstance or effect (any such item, an
“Effect”) that individually or when taken together with all other Effects that
have occurred since August 25, 2006 and that are not otherwise disclosed in the
Company Disclosure Letter (as defined in the Acquisition Agreement) has had or
would reasonably be likely to be materially adverse to the business, operations,
financial condition or results of operations of the Acquired Business taken as a
whole with its Subsidiaries; provided, however, that no Effect resulting from,
related to or arising out of any of the following shall be deemed to be or
constitute an Acquired Business Material Adverse Effect, and no Effect resulting
from, relating to or arising out of the following (by themselves or when
aggregated with any other facts, circumstances, changes or effects) shall be
taken into account when determining whether an Acquired Business Material
Adverse Effect has occurred or may, would or could occur: (a) general economic,
political or financial market conditions in the United States or any other
jurisdiction in which the Acquired Business or any of its Subsidiaries has
substantial business or operations, and any changes therein (including any
changes arising out of acts of terrorism, war, weather conditions or other force
majeure events), to the extent that such conditions and/or changes do not have a
material disproportionate affect on the Acquired Business taken as a whole with
its Subsidiaries as compared to other similarly situated participants in the
industry in which the Acquired Business and its Subsidiaries operate;
(b) conditions in the industry in which the Acquired Business and its
Subsidiaries operate, and any changes therein (including any changes arising out
of acts of terrorism, war, weather conditions or other force majeure events), to
the extent that such conditions and/or changes do not have a material
disproportionate effect on the Acquired Business taken as a whole with its
Subsidiaries as compared to other similarly situated participants in the
industry in which the Acquired Business and its Subsidiaries operate;
(c) changes in Legal Requirements (as defined in the Acquisition Agreement),
GAAP (as defined in the Acquisition Agreement) or international accounting
standards, or interpretations thereof; (d) acts of terrorism, war, weather
conditions or other force majeure events; (e) compliance with the express terms
of the Acquisition Agreement which require that the Acquired Business take
actions in furtherance of the transactions contemplated by the Acquisition
Agreement or any of its Subsidiaries take actions or the failure of the Acquired
Business or any of its Subsidiaries to take any action that is prohibited by the
Acquisition Agreement; (f) any legal claims made or brought by any current or
former stockholders of the Acquired Business (on their own behalf or on behalf
of the Acquired Business) or other legal proceedings arising out of or related
to the Acquisition Agreement or any of the transactions con-

4



--------------------------------------------------------------------------------



 



templated thereby; (g) the announcement or pendency of the Acquisition Agreement
and the transactions contemplated thereby, including, without limitation,
(1) shortfalls or any decline in revenue, margins or profitability, (2) the loss
or departure of officers or other employees, (3) the termination or potential
termination of (or the failure or potential failure to renew) any contracts with
customers, suppliers, distributors or other business partners, and (4) any other
negative development in customer, supplier, distributor or other business
partner relationships, whether as a direct or indirect result of the loss or
departure of officers or employees or otherwise; (h) any actions taken, or
failure to take action, or such other Effects, in each case, which the Company
has approved, consented to or requested in writing; (i) changes in the Acquired
Business’ stock price or the trading volume of the Acquired Business’ stock, in
and of itself; or (j) any failure to meet any published analyst estimates or
expectations of revenue, earnings or other financial performance or results of
operations for any period, in and of itself, or any failure to meet its internal
budgets, plans or forecasts of its revenues, earnings or other financial
performance or results of operations, in and of itself (it being understood and
hereby agreed that the facts or occurrences giving rise or contributing to such
failure that are not otherwise excluded from the definition of an “Acquired
Business Material Adverse Effect” may be deemed to constitute, or be taken unto
account in determining whether there has been, is or would be, an “Acquired
Business Material Adverse Effect”).
          “Acquiror” has the meaning specified in the preamble hereto.
          “Acquisition” means the acquisition by the Acquiror of the Acquired
Business pursuant to the Acquisition Agreement.
          “Acquisition Agreement” means the Agreement and Plan of Merger among
the Acquired Business, the Company and Saturn Merger Corp., dated as of June 4,
2007.
          “Acquisition Related Agreements” has the meaning specified in
Section 5.23.
          “Act” has the meaning specified in Section 6.10.
          “Adjusted Revenues” means, in respect of any Subsidiary of FIL for any
period, total revenues for such Subsidiary for such period, less Intercompany
Revenues for such period.
          “Administrative Agent” means Citicorp North America, Inc. in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

5



--------------------------------------------------------------------------------



 



          “Agent Parties” has the meaning specified in Section 10.02(c).
          “Aggregate Commitments” means the Commitments of all the Lenders.
          “Agreement” has the meaning specified in the introductory paragraph
hereto.
          “Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.21(a).
          “Applicable Margin” means the following percentages per annum equal
to: (a) with respect to Loans that are Eurocurrency Rate Loans, 2.25%, and
(b) with respect to Loans that are Base Rate Loans, 1.25%.
          “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time.
          “Applicable Rate” means (i) for the period commencing on the Closing
Date and ending on the 45th calendar day following the Closing Date, 0.25% per
annum and (ii) for the period commencing on the 46th calendar day following the
Closing Date, 0.50% per annum.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Arranger” means Citigroup Global Markets Inc., in its capacity as
sole lead arranger and bookrunner.
          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
          “B Closing Date Commitment” means, with respect to each B Closing Date
Lender, the commitment, if any, of such B Closing Date Lender to make a B
Closing Date Loan hereunder on the Closing Date in the amount set forth in
Schedule 2.01. The aggregate amount of the B Closing Date Lenders’ B Closing
Date Commitments is $500,000,000.
          “B Closing Date Lender” means a Lender with a B Closing Date
Commitment or an outstanding B Closing Date Loan.
          “B Closing Date Loans” means the term loans made by the B Closing Date
Lenders to the Company pursuant to Section 2.01(a)(ii). Each B Closing Date Loan
will either be a Base Rate Closing Date Loan or a Eurocurrency Rate Closing Date
Loan.

6



--------------------------------------------------------------------------------



 



          “B Closing Date Note” means a promissory note of the Company payable
to any B Closing Date Lender or its registered assigns, in substantially the
form of Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Company
to such B Closing Date Lender resulting from the B Closing Date Loans made by
such B Closing Date Lender.
          “B Maturity Date” means October 1, 2012; provided, however, that if
such date is not a Business Day, the B Maturity Date shall be the next preceding
Business Day.
          “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.).
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by
Citibank, N.A. as its “prime rate.” The “prime rate” is a rate set by Citibank,
N.A. based upon various factors including Citibank, N.A.’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Citibank, N.A. shall
take effect at the opening of business on the day specified in the public
announcement of such change.
          “Base Rate Closing Date Loan” means any Closing Date Loan that bears
interest at a rate determined by reference to the Base Rate.
          “Base Rate Delayed Draw Loan” means any Delayed Draw Loan that bears
interest at a rate determined by reference to the Base Rate.
          “Base Rate Loan” means any Base Rate Closing Date Loan or Base Rate
Delayed Draw Loan.
          “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
          “Borrower Materials” has the meaning specified in Section 6.01.
          “Borrowing” means a borrowing consisting of simultaneous A Closing
Date Loans, B Closing Date Loans, A-1 Delayed Draw Loans, A-2 Delayed Draw Loans
or A-3 Delayed Draw Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the applicable Lenders
pursuant to Section 2.01.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market.

7



--------------------------------------------------------------------------------



 



          “Capital Leases” means any and all lease obligations that, in
accordance with GAAP, are required to be capitalized on the books of a lessee.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Change of Control” means, with respect to FIL, (i) the acquisition
after the date hereof by any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934 (as amended, the
“Exchange Act”)) of (A) beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under the Exchange Act) of 50% or more of the outstanding
Equity Securities of FIL entitled to vote for members of the board of directors
(or similar governing body), or (B) all or substantially all of the assets of
FIL; (ii) during any period of 12 consecutive calendar months, individuals who
are directors of FIL on the first day of such period (“Initial Directors”) and
any directors of FIL who are specifically approved by two-thirds of the Initial
Directors and previously approved directors shall cease to constitute a majority
of the board of directors of FIL before the end of such period; or (iii) any
other event or condition shall occur or exist constituting a “Change of Control”
(or similar defined term) under any Subordinated Indenture or the Revolving
Credit Agreement.
          “Class”, when used in reference to, (i) any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are A Closing Date
Loans, B Closing Date Loans, A-1 Delayed Draw Loans, A-2 Delayed Draw Loans or
A-3 Delayed Draw Loans and (ii) any Lender, refers to such Lender in its
capacity as a holder of A Closing Date Loans, B Closing Date Loans, A-1 Delayed
Draw Loans, A-2 Delayed Draw Loans or A-3 Delayed Draw Loans, as applicable.
          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
          “Closing Date Commitment” means an A Closing Date Commitment or a B
Closing Date Commitment, as the context may require, and are referred to
collectively as the “Closing Date Commitments”.
          “Closing Date Loan” means an A Closing Date Loan or B Closing Date
Loan as the context may require, and are referred to collectively as the
“Closing Date Loans”.
          “Closing Date Pro Forma Consolidated Balance Sheet” has the meaning
specified in Section 5.09(c).
          “Closing Date Refinancing” means the repayment in full and termination
of the Solectron Credit Agreement on the Closing Date.
          “Closing Date Transaction” means the Acquisition, the Closing Date
Refinancing, the execution and delivery of the Loan Documents and the Borrowings
made hereunder on the

8



--------------------------------------------------------------------------------



 



Closing Date and the payment of all fees and expenses to be paid on or prior to
the Closing Date and owing in connection with the foregoing.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means an A Closing Date Commitment, B Closing Date
Commitment, A-1 Delayed Draw Commitment, A-2 Delayed Draw Commitment or an A-3
Delayed Draw Commitment, as the context may require, and are referred to
collectively as the “Commitments”.
          “Company” has the meaning specified in the introductory paragraph
hereto.
          “Company Guaranty” means the Company Guaranty made by the Company in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit F.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.
          “Consolidated Tangible Assets” shall mean, with respect to FIL and its
Subsidiaries, the aggregate amount of assets (determined on a consolidated basis
and in accordance with GAAP) after deducting therefrom all goodwill, trade
names, trademarks, patents, licenses, unamortized debt discount and expense,
treasury stock and other like intangibles (in each case, determined on a
consolidated basis and in accordance with GAAP).
          “Contingent Obligation” means, without duplication, with respect to
any Person, (a) any Guaranty Obligation of that Person and (b) any direct or
indirect obligation or liability, contingent or otherwise, of that Person (i) in
respect of any Surety Instrument issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings or payments
or (ii) in respect of any Rate Contract that is not entered into in connection
with a bona fide hedging operation that provides offsetting benefits to such
Person. The amount of any Contingent Obligation shall (subject, in the case of
Guaranty Obligations, to the last sentence of the definition of “Guaranty
Obligation”) be deemed equal to the maximum reasonably anticipated liability in
respect thereof (subject to reduction as the underlying liability so guaranteed
is reduced from time to time), and shall, with respect to item (b)(ii) of this
definition, be marked to market on a current basis.
          “Contractual Obligation” of any Person means any indenture, note,
lease, loan agreement, security, deed of trust, mortgage, security agreement,
guaranty, instrument, contract, agreement or other form of contractual
obligation or undertaking to which such Person is a party or by which such
Person or any of its property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Extension” means a Borrowing.

9



--------------------------------------------------------------------------------



 



          “Debt Rating” means, as of any date of determination, either the long
term issuer credit rating of FIL as determined by S&P, or the issuer rating
(PDR) of FIL as determined by Moody’s (or, if no such issuer rating is in
effect, then the corporate family rating of FIL as determined by Moody’s)
(collectively, the “Debt Ratings”).
          “Debt/EBITDA Ratio” means, with respect to FIL and its Subsidiaries,
as of any date of determination, the ratio, determined on a consolidated basis
in accordance with GAAP, of:
       (a)     The total Indebtedness of FIL and its Subsidiaries on such date;
provided, however, that in computing the foregoing sum, there shall be excluded
therefrom any Indebtedness to the extent the proceeds of which are (1) legally
segregated from FIL’s or such Subsidiaries’ other assets and (2) either (A) only
held in the form of cash or cash equivalents or (B) used by FIL or its
Subsidiaries for any such purpose as may be approved in advance from time to
time by the Required Lenders; to
       (b)     EBITDA for the four fiscal quarter period ending on such date.
          “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means an interest rate equal to the Base Rate plus 2%
per annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder unless such failure has
been cured, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) if such Lender then has an
outstanding unfunded Commitment, has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.
          “Delayed Draw Availability Period” means, collectively, the A-1
Delayed Draw Availability Period, the A-2 Delayed Draw Availability Period and
the A-3 Delayed Draw Availability Period.
          “Delayed Draw Borrowing Date” means each occurrence of a Credit
Extension in the form of a Delayed Draw Loan.

10



--------------------------------------------------------------------------------



 



          “Delayed Draw Lender” means an A-1 Delayed Draw Lender, an A-2 Delayed
Draw Lender or an A-3 Delayed Draw Lender, as the context may require, and are
referred to collectively as the “Delayed Draw Lenders”.
          “Delayed Draw Loan” means an A-1 Delayed Draw Loan, an A-2 Delayed
Draw Loan or an A-3 Delayed Draw Loan, as the context may require, and are
referred to collectively as the “Delayed Draw Loans”.
          “Dollar” and “$” mean lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any state or other political subdivision of the United States.
          “EBITDA” means, with respect to FIL and its Subsidiaries for any
period, the sum, determined on a consolidated basis in accordance with GAAP, of
the following:
       (a)     The net income or net loss of FIL and its Subsidiaries for such
period before provision for income taxes; plus
       (b)     The sum (without duplication and to the extent deducted in
calculating net income or loss in clause (a) above) of (i) all Interest Expense
of FIL and its Subsidiaries accruing during such period, (ii) all depreciation
and amortization expenses of FIL and its Subsidiaries accruing during such
period and (iii) any other noncash charges of FIL and its Subsidiaries incurred
in such period, including noncash charges for stock options, performance shares
or other equity-based compensation (it being understood and agreed that the term
“noncash charges” does not include charges which consist of, or require an
accrual of or cash reserve for, anticipated cash charges in subsequent periods);
plus
       (c)     An amount, not to exceed $100,000,000 in any consecutive
four-quarter period, equal to the sum (without duplication and to the extent
deducted in calculating net income or loss in clause (a) above) of all one-time
cash charges associated with (i) merger- or acquisition-related expenses
(including legal fees, investment banking fees and other similar fees and
expenses), in connection with any merger or acquisition entered into or
consummated by FIL or any of its Subsidiaries which is otherwise permitted under
this Agreement, (ii) restructuring costs incurred by FIL or any of its
Subsidiaries in connection with any restructuring entered into or consummated by
FIL or any of its Subsidiaries which is otherwise permitted under this
Agreement, and (iii) net losses from the early extinguishment of notes or other
Indebtedness; in each case paid in such period and calculated in accordance with
GAAP; provided, however, that no one-time cash charges in connection with
merger- or acquisition-related expenses shall be added to the calculation of
EBITDA if FIL and its Subsidiaries, in connection with any merger or acquisition
to which such expenses relate, shall have adjusted EBITDA on a pro forma basis
to give effect to such merger or acquisition as if such merger or acquisition
had occurred as of the first day of such period as described in the next
succeeding paragraph.
          If FIL or any of its Subsidiaries acquires (whether by purchase,
merger, consolidation or otherwise) any Person as a new Subsidiary or all or
substantially all of the assets or

11



--------------------------------------------------------------------------------



 



property of any Person, during any period in respect of which EBITDA is to be
determined, such EBITDA may, in the sole discretion of FIL, be determined on a
pro forma basis as if such acquisition occurred as of the first day of such
period.
          “Eligible Assignee” means any Person that meets the requirements to be
an assignee under Section 10.06(b)(v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
          “Eligible Material Subsidiary” means, at any time of determination,
any Material Subsidiary that is not then an Ineligible Material Subsidiary.
          “Employee Benefit Plan” means any employee benefit plan within the
meaning of section 3(3) of ERISA maintained or contributed to by either
Borrower, any Material Subsidiary or any ERISA Affiliate, other than a
Multiemployer Plan.
          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Enabling Period” has the meaning specified in Section 7.03(a).
          “Environmental Laws” means all the Governmental Rules and Contractual
Obligations relating to the protection of human health and the environment,
including those pertaining to the reporting, licensing, permitting,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling of, or exposure to, Hazardous
Materials.
          “Equity Securities” of any Person means (a) all common stock,
preferred stock, participations, shares, partnership interests, membership
interests, beneficial interests in a trust or other equity interests in such
Person (regardless of how designated and whether or not voting or non-voting)
and (b) all warrants, options and other rights to acquire any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
the same may from time to time be amended or supplemented, including any rules
or regulations issued in connection therewith.
          “ERISA Affiliate” means any Person which is treated as a single
employer with either Borrower or any Material Subsidiary under Section 414 of
the Code.
          “Eurocurrency Base Rate” means, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be

12



--------------------------------------------------------------------------------



 



the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Citibank, N.A. and with a term
equivalent to such Interest Period would be offered by Citibank, N.A.’s London
Branch (or other Citibank, N.A. branch or Affiliate) to major banks in the
London or other offshore interbank market for Dollars at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
          “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

             
 
  Eurocurrency Rate =   Eurocurrency Base Rate    
 
           
 
      1.00 - Eurocurrency Reserve Percentage    

          “Eurocurrency Rate Closing Date Loan” means any Closing Date Loan that
bears interest at a rate determined by reference to the Eurocurrency Rate.
          “Eurocurrency Rate Delayed Draw Loan” means any Delayed Draw Loan that
bears interest at a rate determined by reference to the Eurocurrency Rate.
          “Eurocurrency Rate Loan” means any Eurocurrency Rate Closing Date Loan
or Eurocurrency Rate Delayed Draw Loan.
          “Eurocurrency Reserve Percentage” means, for any day during any
Interest Period, the reserve percentage (expressed as a decimal, carried out to
five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.
          “Event of Default” has the meaning specified in Section 8.01.
          “Exchange Act” means the Securities Exchange Act of 1934 and the rules
and regulations of the SEC promulgated thereunder.
          “Excluded Subsidiary” has the meaning specified in Section 6.07.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of overall net income taxes), in each case (i) by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) by reason of
any connection between the jurisdiction imposing such tax and the Administrative
Agent or such Lender (or its applicable Lending Of-

13



--------------------------------------------------------------------------------



 



fice) or other recipient other than a connection arising solely from the
Administrative Agent or such Lender (or its applicable Lending Office) or other
recipient having executed, delivered or performed its obligations under, or
received payment under or enforced, this Agreement or any other Loan Document,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any jurisdiction described in (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by either Borrower under
Section 10.13), with respect to an A-1 Delayed Draw Loan made to the U.S.
Borrower, any United States federal withholding tax that is imposed on amounts
payable to such Foreign Lender under the law in effect at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the U.S. Borrower with respect to such withholding tax
pursuant to Section 3.01(a) and (d) any Taxes that are attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e).
          “Existing Secured Indebtedness” means the secured Indebtedness
existing on the Closing Date specified on Schedule 7.01.
          “FASB” means the Financial Accounting Standards Board.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank,
N.A. on such day on such transactions as determined by the Administrative Agent.
          “Fee Letter” means that certain Senior Credit Facility Fee Letter
dated June 4, 2007, between FIL and Citigroup Global Markets Inc.
          “FIL” has the meaning specified in the introductory paragraph hereto.
          “Financial Statements” means, with respect to any accounting period
for any Person, statements of income, shareholders’ equity and cash flows of
such Person for such period, and a balance sheet of such Person as of the end of
such period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP.
          “Flextronics (Hungary)” means Flextronics International Kft., a
Hungarian company.

14



--------------------------------------------------------------------------------



 



          “Flextronics (Netherlands)” means Flextronics International Europe
B.V., a Netherlands company.
          “Flextronics Sales (Mauritius)” means Flextronics Sales & Marketing
(A-P) Ltd., a Mauritius company.
          “Foreign Lender” means, with respect to either Borrower, any Lender
that is organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each state thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
          “Foreign Obligor” means the Company and any Loan Party that is a
Foreign Subsidiary.
          “Foreign Plan” shall mean any employee benefit plan maintained by
either Borrower or any of its Subsidiaries which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the U.S.
          “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a state thereof or the
District of Columbia.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of FASB or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Governmental Charges” shall mean, with respect to any Person, all
levies, assessments, fees, claims or other charges imposed by any Governmental
Authority upon such Person or any of its property or otherwise payable by such
Person.

15



--------------------------------------------------------------------------------



 



          “Governmental Rule” means any law, rule, regulation, ordinance, order,
code interpretation, judgment, decree, directive, guidelines, policy or similar
form of decision of any Governmental Authority.
          “Granting Lender” has the meaning specified in Section 10.06(h).
          “Guaranties” means the Company Guaranty and the Subsidiary Guaranty.
          “Guarantor Release Certificate” has the meaning specified in
Section 6.11(b).
          “Guarantors” means, collectively, the Company and each Subsidiary
Guarantor.
          “Guaranty Obligation” means, with respect to any Person, subject to
the last sentence of this definition, any direct or indirect liability of that
Person with respect to any indebtedness, lease, dividend, letter of credit or
other obligation (other than endorsements of instruments for collection or
deposits in the ordinary course of business) (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof. The amount of any Guaranty
Obligation shall be deemed equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made or, if
not stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof (subject to reduction as the underlying liability so guaranteed
is reduced from time to time); provided, however, that with respect to (1) any
Guaranty Obligation by FIL or any of its Subsidiaries in respect of a primary
obligation of FIL or any of its Subsidiaries and (2) any Guaranty Obligation of
FIL or any of its Subsidiaries in respect of the primary obligation of a lessor
in connection with a transaction relating to Synthetic Lease Obligations entered
into by FIL or any of its Subsidiaries, such Guaranty Obligation shall, in each
case, be deemed to be equal to the maximum reasonably anticipated liability in
respect thereof which shall be deemed to be limited to an amount that actually
becomes past due from time to time with respect to such primary obligation.
          “Hazardous Materials” shall mean all pollutants, contaminants and
other materials, substances and wastes which are hazardous, toxic, caustic,
harmful or dangerous to human health or the environment, including petroleum and
petroleum products and byproducts, radioactive materials, asbestos and
polychlorinated biphenyls.
          “Indebtedness” of any Person shall mean, without duplication, the
following:
       (a)     All obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money

16



--------------------------------------------------------------------------------



 



(including obligations to repurchase receivables and other assets sold with
recourse); provided that “Indebtedness” shall not at any date of determination
include obligations of such Person for the deferred purchase price of property
evidenced by notes, bonds, debentures or similar instruments to the extent
(i) such obligations have a regularly-scheduled maturity date that is less than
one year after such date, and (ii) solely for purposes of Section 8.01(e), the
non-payment of such obligations as of such date is subject to a good faith
dispute, including by virtue of a bona fide right of setoff by such Person;
      (b)     All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), and the
capitalized amount reported for income tax purposes with respect to Synthetic
Lease Obligations; provided that “Indebtedness” shall not at any date of
determination include obligations consisting of accounts payable for property or
services or the deferred purchase price of property to the extent (i) such
obligations have a regularly-scheduled maturity date or payment due date that is
less than one year after such date, and (ii) solely for purposes of
Section 8.01(e), the non-payment of such obligations as of such date is subject
to a good faith dispute, including by virtue of a bona fide right of setoff by
such Person;
      (c)     All obligations of such Person under conditional sale or other
title retention agreements with respect to property (other than inventory)
acquired by such Person (to the extent of the value of such property if the
rights and remedies of the seller or lender under such agreement in the event of
default are limited solely to repossession or sale of such property);
      (d)     All obligations of such Person as lessee under or with respect to
Capital Leases and Synthetic Lease Obligations;
      (e)     All Guaranty Obligations of such Person with respect to the
Indebtedness of any other Person, and all other Contingent Obligations (other
than Guaranty Obligations) of such Person;
      (f)     All obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (other than payments made solely with
other Equity Securities) in respect of any Equity Securities in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
      (g)     All obligations of other Persons of the types described in clauses
(a)-(f) above to the extent secured by (or for which any holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien in any property (including accounts and contract rights) of such
Person, even though such Person has not assumed or become liable for the payment
of such obligations, valued at the lesser of (1) the fair market value of the
property securing such obligations and (2) the stated principal amount of such
obligations.

17



--------------------------------------------------------------------------------



 



The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitee” has the meaning specified in Section 10.04(b).
          “Ineligible Material Subsidiary” means, at any time of determination,
any Material Subsidiary (a) that is then prohibited by any applicable
Governmental Rule from acting as a Subsidiary Guarantor under the Guaranty, and
the Company is unable, with the exercise of commercially reasonable efforts, to
cause such Material Subsidiary to comply with such Governmental Rule and become
a Subsidiary Guarantor, (b) that is a “controlled foreign corporation” (within
the meaning of Section 957(a) of the Code) and that then would cause any
Borrower (if such Borrower were a U.S. Person within the meaning of
Section 7701(a)(30) of the Code) or any Domestic Subsidiary to incur or suffer
an inclusion of income under Section 951(a)(1)(B) of the Code that is reasonably
and substantially likely to result in a significant tax liability or significant
adverse effect on the Company’s consolidated financial accounting results, as a
result of acting as a Subsidiary Guarantor under the Subsidiary Guaranty (other
than in the case of a Person that, immediately prior to becoming a Subsidiary of
such a Domestic Subsidiary, was a Subsidiary Guarantor), or (c) that is a
Foreign Subsidiary as to which the representations and warranties set forth in
Section 5.21 (other than subsection (c) thereof), after the exercise of
commercially reasonable efforts by the Company and such Subsidiary, would not be
true and correct were it to execute the Guaranty. Notwithstanding the foregoing,
until such time as Flextronics (Netherlands) shall become a Subsidiary Guarantor
(as such term is defined in the Revolving Credit Agreement) under the Revolving
Credit Agreement, Flextronics (Netherlands) shall be deemed to be an Ineligible
Material Subsidiary. Notwithstanding the foregoing, with respect to any Material
Subsidiary (as at any date of determination) of the Company organized under the
laws of The People’s Republic of China, until the earlier to occur of (x) such
Material Subsidiary becoming a Guarantor (as such term is defined in the
Revolving Credit Agreement) under the Revolving Credit Agreement and (y)
March 31, 2008 (it being understood that if such Subsidiary otherwise
constitutes an Eligible Material Subsidiary as of such date, the Company shall
thereafter comply with Sections 6.01(f) and 6.11(a) hereof with respect to such
Subsidiary), such Material Subsidiary shall be deemed to be an Ineligible
Material Subsidiary.
          “Information” has the meaning specified in Section 10.07.
          “Intercompany Receivables” means, in respect of FIL or any of its
consolidated Subsidiaries, at any time of determination, assets consisting of
receivables owing to such Person by FIL or any consolidated Subsidiary of FIL.
          “Intercompany Revenues” means, in respect of any Subsidiary of FIL for
any period, revenues of such Subsidiary that would not, after taking into
account offsetting entries in the consolidation process, be recognized in
accordance with GAAP as revenues of FIL in the consolidated Financial Statements
of FIL and its Subsidiaries for such period.

18



--------------------------------------------------------------------------------



 



          “Interest Expense” shall mean, with respect to any Person for any
period, the sum, determined on a consolidated basis in accordance with GAAP, of
(a) all interest expense of such Person during such period (including interest
attributable to Capital Leases) plus (b) all fees in respect of outstanding
letters of credit paid, accrued or scheduled for payment by such Person during
such period.
          “Interest Payment Date” means (a)(i) as to any Eurocurrency Rate Loan
that is an A Loan, the last day of each Interest Period applicable to such Loan
and the A Maturity Date and (ii) as to any Eurocurrency Rate Loan that is a B
Closing Date Loan, the last day of each Interest Period applicable to such Loan
and the B Maturity Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b)(i) as to any Base Rate Loan that is an A Loan,
the last Business Day of each March, June, September and December and the A
Maturity Date and (ii) as to any Base Rate Loan that is a B Closing Date Loan,
the last Business Day of each March, June, September and December and the B
Maturity Date.
          “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or if available to all Lenders, nine or twelve months)
thereafter, as selected by the Company in its Loan Notice; provided that:
       (a)     any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
       (b)     any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
       (c)     with respect to any A Loan, no Interest Period shall extend
beyond the A Maturity Date; and
       (d)     with respect to any B Closing Date Loan, no Interest Period shall
extend beyond the B Maturity Date.
          “Investment” of any Person means any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts, advances to employees of such
Person for indemnification, and similar expenditures in the ordinary course of
business), any purchase or other acquisition of any Equity Securities or
Indebtedness of any other Person, any capital contribution by such Person to or
any other investment by such Person in any other Person (including any Guaranty
Obligations of such Person and any indebtedness of such Person of the type
described in clause (f) of the defini-

19



--------------------------------------------------------------------------------



 



tion of “Indebtedness” on behalf of any other Person); provided, however, that
Investments shall not include (a) accounts receivable or other indebtedness owed
by customers of such Person which are current assets and arose from sales of
goods or services in the ordinary course of such Person’s business or
(b) prepaid expenses of such Person incurred and prepaid in the ordinary course
of business.
          “Judgment Currency” has the meaning specified in Section 10.18.
          “Lender” or “Lenders” each have the meaning specified in the
introductory paragraph hereto; and, as the context requires, includes, without
limitation, any A Closing Date Lender, any B Closing Date Lender, any A-1
Delayed Draw Lender, any A-2 Delayed Draw Lender, any A-3 Delayed Draw Lender,
and their respective successors and assigns as permitted hereunder, each of
which is referred to as a “Lender”; provided, that for purposes of making Loans
to the Borrowers, any Lender may from time to time delegate in its stead one or
more of its Affiliates as such lenders, duly authorized to engage in such
lending activities in the jurisdiction of such Borrower, in which event the term
“Lender” shall also include any such designated Affiliate as in effect from time
to time, provided further, that, for all purposes of voting or consenting with
respect to (a) any amendment, supplementation or modification of any Loan
Document, (b) any waiver of any requirements of any Loan Document or any Default
or Event of Default and its consequences, or (c) any other matter as to which a
Lender may vote or consent pursuant to this Agreement, the Lender making such
delegation shall be deemed the “Lender” rather than such Affiliate, which shall
not be entitled to vote or consent.
          “Lender Rate Contract” has the meaning specified in Section 8.04.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Company and the Administrative Agent.
          “Lien” means, with respect to any property or asset, (a) any mortgage,
deed of trust, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such property or asset or the income therefrom, including
any agreement to provide any of the foregoing, (b) the interest of a vendor or a
lessor under any conditional sale agreement, Capital Lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
          “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Closing Date Loan or a Delayed Draw Loan.
          “Loan Documents” means this Agreement, each Note, the Fee Letter and
the Guaranties.
          “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

20



--------------------------------------------------------------------------------



 



          “Loan Parties” means, collectively, the Company, the U.S. Borrower and
each Subsidiary Guarantor.
          “Loan Repayment Date” has the meaning specified in Section 2.03.
          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.01(m).
          “Margin Stock” has the meaning given to that term in Regulation U
issued by the FRB.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition of FIL and FIL’s
Subsidiaries, taken as a whole (excluding, solely for purposes of the closing
certificate delivered by FIL pursuant to Section 4.01(a)(ix), any such changes
resulting solely from macroeconomic or financial market or electronics
manufacturing industry events or circumstances that in the reasonable view of
the Required Lenders, have not affected and are not expected to affect the
operations, business, assets or financial condition of FIL and its Subsidiaries
taken as a whole to an extent that is or would be disproportionate to that of
other members of its industry), (b) the ability of either Borrower to pay or
perform its Obligations in accordance with the terms of this Agreement and the
other Loan Documents, (c) the ability of the Guarantors (taken as a whole) to
pay or perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents or (d) the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Loan
Documents or any related document, instrument or agreement.
          “Material Subsidiary” means, at any time of determination, (a) any
Subsidiary of FIL that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than 5% of the consolidated total
revenues of FIL and its Subsidiaries during such preceding year or (ii) held
assets, excluding Intercompany Receivables and Investments in FIL or any other
Subsidiary of FIL, on the last day of the immediately preceding fiscal year
equal to or greater than 10% of the consolidated total assets of FIL and its
Subsidiaries on such date, in each case as set forth or reflected in the audited
Financial Statements dated March 31, 2007 or the then most-recently available
audited Financial Statements provided pursuant to Section 6.01 hereof; and
(b) following any Material Subsidiary Recalculation Event, any Subsidiary of FIL
that, on a pro forma basis (after giving effect to such Material Subsidiary
Recalculation Event and all other Material Subsidiary Recalculation Events
occurring on or prior to the date thereof), (1) had Adjusted Revenues during the
twelve-month period ended as of the last day of the immediately preceding fiscal
quarter for which Financial Statements are available, greater than 5% of the
consolidated total revenues of FIL and its Subsidiaries during such twelve-month
period or (2) holds assets, excluding Intercompany Receivables and Investments
in FIL or any other Subsidiary of FIL, equal to or greater than 10% of the
consolidated total assets of FIL and its Subsidiaries (including the assets of
such Subsidiary and any other Subsidiaries acquired) (other than Flextronics
(Netherlands)) as of the last day of the immediately preceding fiscal quarter
for which Financial Statements are available (such tests in this clause (b),
together, the “Pro Forma MS Test”). For purposes of the Pro Forma MS Test in
clause (b)(1), a Material Subsidiary Recalculation Event shall be deemed to have
occurred as of the first day of the applicable twelve

21



--------------------------------------------------------------------------------



 



month period. Notwithstanding the foregoing, for purposes of this definition,
(i) the Adjusted Revenues and assets of Flextronics (Netherlands) shall be
excluded from the calculation of the consolidated total revenues of FIL and its
Subsidiaries and the consolidated total assets of FIL and its Subsidiaries,
respectively, for so long as Flextronics (Netherlands) is an Ineligible Material
Subsidiary and (ii) each of Flextronics (Hungary) and Flextronics Sales
(Mauritius) shall at all times be deemed to be a Material Subsidiary
notwithstanding the fact that the amount of its Adjusted Revenues or assets is
less than the thresholds set forth above.
          “Material Subsidiary Recalculation Event” means any of the following:
(i) the consummation of any acquisition by FIL or any of its Subsidiaries of any
Person that becomes a Subsidiary (or part of a Subsidiary) as a result thereof
(or the acquisition of all or substantially all of the assets of any Person or
of any line of business of any Person) that would result in an additional
Material Subsidiary, based on the Pro Forma MS Test, as applied as of such date
(it being understood, for the avoidance of doubt, that the Acquisition shall be
deemed to be a “Material Subsidiary Recalculation Event”); (ii) any Subsidiary
Guarantor ceasing to be a Subsidiary pursuant to a transaction otherwise
permitted hereunder; (iii) the occurrence of any event or circumstance resulting
in the release of any Subsidiary Guarantor pursuant to the terms of the
Subsidiary Guaranty; (iv) any Person becoming an Ineligible Material Subsidiary
solely by virtue of clause (b) of the definition of “Ineligible Material
Subsidiary;” and (v) any sale or disposition (including by merger) of any
material portion of the Equity Securities of any Subsidiary of FIL, or the sale
or transfer of all or substantially all of the assets of any Subsidiary of FIL,
if such transaction would result in any additional Material Subsidiaries, based
on the Pro Forma MS Test as applied as of such date.
          “Maximum Rate” has the meaning specified in Section 10.09.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means any multiemployer plan within the meaning
of section 3(37) of ERISA maintained or contributed to by either Borrower, any
Material Subsidiary or any ERISA Affiliate.
          “Net Proceeds” means, with respect to any issuance and sale of
securities by any Person (a) the aggregate cash proceeds received by such Person
from such sale less (b) the sum of (i) the actual amount of the reasonable fees
and commissions payable to Persons other than such Person making the sale or any
Affiliate of such Person and (ii) the reasonable legal expenses and other costs
and expenses directly related to such sale that are to be paid by such Person.
          “Non-Consenting Lender” shall have the meaning specified in
Section 10.13.
          “Non-Core Assets” means those assets and businesses (including the
Equity Securities of any Subsidiary engaged exclusively in such businesses)
designated in good faith by FIL’s board of directors from time to time as
“Non-Core Assets” and set forth in a certificate or certificates delivered by
FIL to Administrative Agent of FIL’s chief financial officer to the effect

22



--------------------------------------------------------------------------------



 



that FIL’s board of directors has duly designated such assets and businesses as
“Non-Core Assets” in good faith.
          “Note” means an A Closing Date Note, B Closing Date Note, A-1 Delayed
Draw Note, A-2 Delayed Draw Note or A-3 Delayed Draw Note as the context may
require, and are referred to collectively as the “Notes”.
          “Notes Repayments” means the redemption, repurchase, discharge or
defeasance of the Solectron Senior Subordinated Notes and the conversion or
repurchase of the Solectron Convertible Senior Notes (to the extent such
Solectron Convertible Senior Notes are duly and validly surrendered by the
holders thereof for conversion or repurchase).
          “Obligations” means (i) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding and (ii) unless otherwise agreed upon in
writing by the applicable Lender party thereto, all obligations of the
Borrowers, monetary or otherwise, under each Lender Rate Contract.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Overnight Rate” means, for any day, the greater of (i) the Federal
Funds Rate and (ii) an overnight rate determined by the Administrative Agent, in
accordance with banking industry rules on interbank compensation.
          “Participant” has the meaning specified in Section 10.06(d).
          “Participant Register” has the meaning specified in Section 10.06(d).
          “Participating Member State” means each state so described in any EMU
Legislation.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Permitted Expenses” means (i) any portion of the merger consideration
for the Acquisition not funded in cash on the Closing Date from the proceeds of
a Closing Date Loan hereunder (including expenses relating to (x) the payment of
merger consideration to the holders of outstanding stock options of the Acquired
Business exercised on or prior to the Closing Date, (y) the payment of cash in
lieu of fractional shares of the Acquired Business and (z) any increase in the
cash portion of the Acquisition consideration resulting from adjustments in the
calculation of such Acquisition consideration made subsequent to the delivery of
Loan Notices for Closing

23



--------------------------------------------------------------------------------



 



Date Loans hereunder), (ii) fees and expenses incurred by the Company and its
Subsidiaries in connection with the consummation of the Acquisition and
(iii) fees and expenses in connection with the Notes Repayments incurred by the
Company and its Subsidiaries following the Closing Date.
          “Permitted Indebtedness” has the meaning specified in Section 7.01.
          “Permitted Liens” has the meaning specified in Section 7.02.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Platform” has the meaning specified in Section 6.01.
          “Pro Forma Calculation Subsidiary” means any Subsidiary as to which
the Company has properly elected to present its EBITDA on a pro forma basis, as
set forth in the last paragraph of the definition of “EBITDA.”
          “Pro Forma MS Test” has the meaning specified in the definition of
“Material Subsidiary.”
          “Public Lender” has the meaning specified in Section 6.01.
          “Rate Contracts” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock, deferred compensation arrangement or similar plan providing
for payments only on account of past or future services provided by current or
former directors, officers, employees or consultants of either Borrower or its
Subsidiaries shall be a Rate Contract.
          “Register” has the meaning specified in Section 10.06(c).
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Reportable Event” has the meaning specified in ERISA and applicable
regulations thereunder.
          “Request for Credit Extension” means, with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice.
          “Required Lenders” means Lenders having more than 50% of the sum of
all outstanding Loans and, (i) prior to the termination of the A-1 Delayed Draw
Availability Period, the unused A-1 Delayed Draw Commitments, (ii) prior to the
termination of the A-2 Delayed Draw

24



--------------------------------------------------------------------------------



 



Availability Period, the unused A-2 Delayed Draw Commitments and (iii) prior to
the termination of the A-3 Delayed Draw Availability Period, the unused A-3
Delayed Draw Commitments.
          “Requirements of Law” applicable to any Person means (a) the articles
or certificate of incorporation and by-laws, partnership agreement or other
organizational or governing documents of such Person, (b) any Governmental Rule
applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
          “Responsible Officer” means, with respect to any Loan Party, such Loan
Party’s chief executive officer, chief financial officer, treasurer, vice
president - finance, controller, assistant controller, assistant treasurer,
director of treasury operations, corporate secretary, assistant secretary,
director or any other officer of such Loan Party designated from time to time by
its board of directors to execute and deliver any document, instrument or
agreement hereunder.
          “Revolving Credit Agreement” means the Credit Agreement dated as of
May 9, 2007, among FIL acting through its Bermuda branch, certain Subsidiaries
of FIL party thereto, each lender from time to time party thereto, Bank of
America, N.A., as administrative agent and swing line lender, Bank of America,
N.A. and The Bank of Nova Scotia, as L/C issuers, and the other agents party
thereto, as amended, amended and restated, modified, supplemented, renewed,
replaced or refinanced from time to time.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Same Day Funds” means immediately available funds.
          “SEC” means the U.S. Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.
          “Significant Subsidiary” means, at any time of determination, (a) any
Subsidiary of FIL that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than $100,000,000 or (ii) had net
worth on the last day of the immediately preceding fiscal year equal to or
greater than $100,000,000; and (b) in respect of any Subsidiary formed or
acquired during the term of this Agreement, that (i) had Adjusted Revenues
during the twelve-month period ended as of the last day of the immediately
preceding fiscal quarter for which Financial Statements are available greater
than $100,000,000 or (ii) has a net worth (determined on a pro forma basis as of
the last day of the immediately preceding fiscal quarter for which Financial
Statements are available) equal to or greater than $100,000,000.
          “Solectron Convertible Senior Notes” means, collectively (i) the 0.5%
Convertible Senior Notes due 2034 and (ii) the 0.5% Convertible Notes Series B
due 2034, each issued by the Acquired Business.

25



--------------------------------------------------------------------------------



 



          “Solectron Credit Agreement” means that certain Credit Agreement dated
as of August 28, 2006, among the Acquired Business, certain Subsidiaries of the
Acquired Business party thereto, each issuer of letters of credit from time to
time party thereto, Bank of America, N.A., as administrative agent and
collateral agent, and the other agents and lending institutions from time to
time party thereto, as amended, amended and restated, supplemented or otherwise
modified from time to time.
          “Solectron Notes” means, collectively, the Solectron Convertible
Senior Notes and the Solectron Senior Subordinated Notes.
          “Solectron Senior Subordinated Notes” means the 8.00% Senior
Subordinated Notes due 2016 issued by Solectron Global Finance Ltd. and
guaranteed by the Acquired Business.
          “Solvent” means, with respect to any Person on any date, that on such
date (a) the fair value of the property of such Person is greater than the fair
value of the liabilities (including contingent, subordinated, matured and
unliquidated liabilities) of such Person, (b) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (c) such Person
is not engaged in or about to engage in business or transactions for which such
Person’s property would constitute an unreasonably small capital.
          “SPC” has the meaning specified in Section 10.06(h).
          “Subordinated Indebtedness” means Indebtedness of either Borrower or
any Subsidiary of either Borrower that is subordinated to the Obligations.
          “Subordinated Indenture” means, for so long as any Indebtedness shall
be outstanding under any such Subordinated Indenture, collectively, (a) the
Indenture dated as of June 29, 2000 by and between FIL and Chase Manhattan Bank
and Trust Company, National Association with respect to up to $1,000,000,000 of
9 7/8% Senior Subordinated Notes due 2010, (b) the Indenture dated as of May 8,
2003 by and between FIL and J.P. Morgan Trust Company, National Association with
respect to up to $400,000,000 of 6 1/2% Senior Subordinated Notes due 2013,
(c) the Indenture dated as of August 5, 2003 by and between FIL and J.P. Morgan
Trust Company, National Association with respect to up to $500,000,000 of 1%
Convertible Subordinated Notes due 2010, (d) the Indenture dated as of
November 17, 2004 by and between FIL and J.P. Morgan Trust Company, National
Association with respect to up to $500,000,000 of 6 1/4% Senior Subordinated
Notes due 2014 and (e) any other document, instrument or agreement evidencing
Subordinated Indebtedness.
          “Subsidiary” of any Person means (a) any corporation of which more
than 50% of the issued and outstanding Equity Securities having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) are at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other

26



--------------------------------------------------------------------------------



 



Subsidiaries, (b) any partnership, joint venture, limited liability company or
other association of which more than 50% of the equity interest having the power
to vote, direct or control the management of such partnership, joint venture or
other association is at the time owned and controlled by such Person, by such
Person and one or more of the other Subsidiaries or by one or more of such
Person’s other Subsidiaries, or (c) any other Person included in the Financial
Statements of such Person on a consolidated basis. All references in this
Agreement and the other Loan Documents to Subsidiaries of FIL shall, unless
otherwise indicated, include all direct and indirect Subsidiaries of FIL.
          “Subsidiary Guarantors” means, collectively, each Person that is now
or hereafter becomes an Eligible Material Subsidiary.
          “Subsidiary Guaranty” means the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit G.
          “Surety Instruments” means all letters of credit (including standby
and commercial), banker’s acceptances, bank guaranties, shipside bonds, surety
bonds and similar instruments.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but the claim for which, upon
the insolvency or bankruptcy of such Person, would be characterized consistently
with indebtedness of such Person (without regard to accounting treatment).
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Transactions” means, collectively, the Closing Date Transaction and
the Notes Repayments.
          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
          “United States” and “U.S.” mean the United States of America.
          “U.S. Borrower” has the meaning specified in the introductory
paragraph hereto.
          “Wholly-Owned Subsidiary” means any Subsidiary of which more than 90%
of the issued and outstanding Equity Securities are owned, directly or
indirectly, by FIL.
          1.02    Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

27



--------------------------------------------------------------------------------



 



      (a)     The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
      (b)     In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
      (c)     Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
          1.03   Accounting Terms.
          (a)     Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited Financial Statements
dated as of March 31, 2007, except as otherwise specifically prescribed herein.
          (b)     Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be

28



--------------------------------------------------------------------------------



 



computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
          (c)     Consolidation of Variable Interest Entities. All references
herein to consolidated financial statements of the Company and its Subsidiaries
or to the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 — Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
          1.04   Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
          1.05   Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
          2.01   Loans. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly:
      (a)     (i) to make an A Closing Date Loan to the Company on the Closing
Date in the principal amount not to exceed its A Closing Date Commitment; and
               (ii) to make a B Closing Date Loan to the Company on the Closing
Date in the principal amount not to exceed its B Closing Date Commitment; and
      (b)     (i) to make an A-1 Delayed Draw Loan to the U.S. Borrower from
time to time during the A-1 Delayed Draw Availability Period in a principal
amount not exceeding its A-1 Delayed Draw Commitment for the purpose of
(x) paying the applicable repurchase, conversion (solely with respect to the
Solectron Convertible Senior Notes), redemption, discharge or defeasance amount,
as applicable, in connection with the Notes Repayments (and to pay fees and
expenses incurred in connection therewith) and (y) funding any Permitted
Expenses in an amount, together with any amounts funded pursuant to
Section 2.01(b)(ii)(y) and Section 2.01(b)(iii)(y), not to exceed $50,000,000;
               (ii) to make an A-2 Delayed Draw Loan to the Company from time to
time during the A-2 Delayed Draw Availability Period in a principal amount not
exceeding its A-2 Delayed Draw Commitment for the purpose of (x) paying the
applicable repurchase,

29



--------------------------------------------------------------------------------



 



conversion (solely with respect to the Solectron Convertible Senior Notes),
redemption, discharge or defeasance amount, as applicable, in connection with
the Notes Repayments (and to pay fees and expenses incurred in connection
therewith) and (y) funding any Permitted Expenses in an amount, together with
any amounts funded pursuant to Section 2.01(b)(i)(y) and
Section 2.01(b)(iii)(y), not to exceed $50,000,000;
               (iii)      so long as no A-1 Delayed Draw Commitments or A-2
Delayed Draw Commitments are then outstanding, to make an A-3 Delayed Draw Loan
to the Company from time to time during the A-3 Delayed Draw Availability Period
in a principal amount not exceeding its A-3 Delayed Draw Commitment for the
purpose of (x) paying the applicable repurchase, conversion (solely with respect
to the Solectron Convertible Senior Notes), redemption, discharge or defeasance
amount, as applicable, in connection with the Notes Repayments (and to pay fees
and expenses incurred in connection therewith) and (y) funding any Permitted
Expenses in an amount, together with any amounts funded pursuant to
Section 2.01(b)(i)(y) and Section 2.01(b)(ii)(y), not to exceed $50,000,000.
It is understood and agreed that Delayed Draw Loans under clause (b) above shall
be made on no more than three occasions in the aggregate; provided that if
multiple Delayed Draw Loans are made on the same day (whether consisting of one
or more Classes or Types of Loans or whether made to one or both Borrowers),
such combined Credit Extension shall be deemed to be a single occasion.
Amounts paid or prepaid in respect of Loans may not be reborrowed.
          2.02   Borrowings, Conversions and Continuations of Loans.
          (a)      Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 10:00 a.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans and (ii) 4:00 p.m. on
the Business Day prior to the date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(A) whether the Borrowers are requesting a Borrowing of Closing Date Loans or
Delayed Draw Loans, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount of Loans to be borrowed, converted or
continued, (D) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (E) the Class of Loans to be borrowed and (F) if applicable,
the duration of the Interest Period with respect thereto. If the Com-

30



--------------------------------------------------------------------------------



 



pany fails to specify a Type of Loan in a Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Company requests a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding the foregoing or anything to the contrary
elsewhere herein, any Loan Notice that is in respect of a Borrowing of Delayed
Draw Loans (but not in respect of any conversion or continuation thereof) shall
provide for one or more Borrowings aggregating to not less than $15,000,000
under such Loan Notice (aggregating, for this purpose, all related Loan Notices
for Borrowings on the same date which, pursuant to Section 2.01, constitute one
occasion) unless such lesser amount represents the entire amount of all Delayed
Draw Commitments then outstanding.
          (b)     Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender (i.e., A Closing Date Lender, B
Closing Date Lender, A-1 Delayed Draw Lender, A-2 Delayed Draw Lender or A-3
Delayed Draw Lender) of the ratable amount of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans, as described in the preceding
subsection. In the case of a Borrowing, each applicable Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 10:00 a.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and if such Borrowing is in respect of the
Closing Date Loans, Section 4.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by such Borrower.
          (c)     Except as otherwise provided herein, a Eurocurrency Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
          (d)     The Administrative Agent shall promptly notify the Company and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.
          (e)     After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than 10 Interest Periods in effect with respect to
Loans.

31



--------------------------------------------------------------------------------



 



          2.03    Amortization of Borrowings. Each Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the last day of each
March, June, September and December, beginning with December 31, 2007, or if any
such date is not a Business Day, on the immediately preceding Business Day (each
such date, a “Loan Repayment Date”), a principal amount of (i)(x) the A Closing
Date Loans made to such Borrower equal to 0.25% per calendar quarter of the
original principal amount thereof (as adjusted from time to time pursuant to
Section 2.05(a)) and (y) the outstanding Delayed Draw Loans made to such
Borrower (if any) equal to 0.25% per calendar quarter of the aggregate principal
amount thereof drawn on each Delayed Draw Borrowing Date that has occurred on or
prior to the date of each scheduled amortization payment (as adjusted from time
to time pursuant to Section 2.05(a)) and (ii) the B Closing Date Loans made to
such Borrower equal to 0.25% per calendar quarter of the original principal
amount thereof (as adjusted from time to time pursuant to Section 2.05(a)) in
each case, with the balance of such A Loans due at the A Maturity Date and the
balance of such B Closing Date Loans due at the B Maturity Date, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment. To the extent not previously paid, all A
Loans shall be due and payable on the A Maturity Date and all B Closing Date
Loans shall be due and payable on the B Maturity Date.
          2.04    [Reserved].
          2.05    Prepayments.
          (a)      Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay A
Loans and/or B Closing Date Loans in whole or in part; provided that (i) such
notice must be received by the Administrative Agent not later than 8:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify (i) the date and
amount of such prepayment, (ii) the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans
and (iii) whether the Loans to be prepaid are A Loans or B Closing Date Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the ratable amount of such prepayment owing to each Lender.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of A Loans pursuant to this
Section 2.05(a) made prior to the first anniversary of the Closing Date shall be
accompanied by a premium payable by the applicable Borrower equal to one percent
(1%) of the principal amount of the A Loans so prepaid.
          (b)      Any prepayment of A Loans pursuant to Section 2.05(a) shall
be applied to A Loans then outstanding on a pro rata basis, in each case to
reduce scheduled repayments required under Section 2.03, first, in direct order
to such scheduled repayments due on the next four Loan Repayment Dates occurring
following such repayment and, second (to the extent of any balance), on a pro
rata basis among the repayments remaining to be made on each other

32



--------------------------------------------------------------------------------



 



Loan Repayment Date. Any prepayment of B Closing Date Loans pursuant to
Section 2.05(a) shall be applied to B Closing Date Loans then outstanding on a
pro rata basis, in each case to reduce scheduled repayments required under
Section 2.03, first, in direct order to such scheduled repayments due on the
next four Loan Repayment Dates occurring following such repayment and, second
(to the extent of any balance), on a pro rata basis among the repayments
remaining to be made on each other Loan Repayment Date.
          2.06    Termination or Reduction of A Delayed Draw Commitments. The
Company may, upon notice to the Administrative Agent, terminate the A Delayed
Draw Commitments, or from time to time permanently reduce the A Delayed Draw
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 8:00 a.m. three Business Days prior to the
date of termination or reduction and (ii) any such partial reduction shall be in
an aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the A Delayed Draw Commitments. Any
reduction of the A Delayed Draw Commitments shall be applied, first, to the A-3
Delayed Draw Commitment of each A-3 Delayed Draw Lender according to its ratable
amount of such A-3 Delayed Draw Commitments and second, in accordance with the
request of the Company specified in such notice of termination or reduction of
the A Delayed Draw Commitments (or, if not so specified, on a pro rata basis),
to either the A-1 Delayed Draw Commitment of each A-1 Delayed Draw Lender
according to its ratable amount of such A-1 Delayed Draw Commitments or to the
A-2 Delayed Draw Commitment of each A-2 Delayed Draw Lender according to its
ratable amount of such A-2 Delayed Draw Commitments. All fees accrued until the
effective date of any termination of the A Delayed Draw Commitments shall be
paid on the effective date of such termination.
          2.07    Repayment of Loans. The applicable Borrower shall repay to the
A Lenders on the A Maturity Date the aggregate principal amount of A Loans made
to such Borrower outstanding on such date. The Company shall repay to the B
Closing Date Lenders on the B Maturity Date the aggregate principal amount of B
Closing Date Loans made to the Company outstanding on such date.
          2.08    Interest.
          (a)      Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Margin plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.
          (b)      (i) If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.

33



--------------------------------------------------------------------------------



 



          (ii)      If any amount (other than the principal of any Loan) payable
by a Borrower under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.
          (iii)     Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of any
Loans then outstanding and all other outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.
          (iv)     Interest accruing under this Section 2.08(b) shall be due and
payable upon demand by any Lender.
          (c)      Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that (i) interest accrued pursuant to Section 2.08(b)
shall to the extent set forth therein be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Rate
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.
          2.09   Fees.
          (a)     A-1 Delayed Draw Commitment Fee. The Company shall pay to the
Administrative Agent for the account of each A-1 Delayed Draw Lender a
commitment fee (the “A-1 Delayed Draw Commitment Fee”) equal to the Applicable
Rate times the actual daily unused amount of the A-1 Delayed Draw Commitment of
such Lender during the period from and including the Closing Date to but
excluding the last day of the A-1 Delayed Draw Availability Period. Accrued A-1
Delayed Draw Commitment Fees shall be payable in arrears (A) on December 31,
2007, and (B) on the last day of the A-1 Delayed Draw Availability Period,
commencing on the first such date to occur after the date hereof (without
duplication), provided, that if such day is not a Business Day, the accrued A-1
Delayed Draw Commitment Fees shall be payable on the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
A-1 Delayed Draw Commitment Fees shall be payable on the next preceding Business
Day.
          (b)     A-2 Delayed Draw Commitment Fee. The Company shall pay to the
Administrative Agent for the account of each A-2 Delayed Draw Lender a
commitment fee (the “A-2 Delayed Draw Commitment Fee”) equal to the Applicable
Rate times the actual daily unused amount of the A-2 Delayed Draw Commitment of
such Lender during the period from and including the Closing Date to but
excluding the last day of the A-2 Delayed Draw Availability Pe-

34



--------------------------------------------------------------------------------



 



riod. Accrued A-2 Delayed Draw Commitment Fees shall be payable in arrears
(A) on December 31, 2007, and (B) on the last day of the A-2 Delayed Draw
Availability Period, commencing on the first such date to occur after the date
hereof (without duplication), provided, that if such day is not a Business Day,
the accrued A-2 Delayed Draw Commitment Fees shall be payable on the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such A-2 Delayed Draw Commitment Fees shall be payable on
the next preceding Business Day.
          (c)      A-3 Delayed Draw Commitment Fee. The Company shall pay to the
Administrative Agent for the account of each A-3 Delayed Draw Lender a
commitment fee (the “A-3 Delayed Draw Commitment Fee”) equal to the Applicable
Rate times the actual daily unused amount of the A-3 Delayed Draw Commitment of
such Lender during the period from and including the Closing Date to but
excluding the last day of the A-3 Delayed Draw Availability Period. Accrued A-3
Delayed Draw Commitment Fees shall be payable in arrears (A) on December 31,
2007, and (B) on the last day of the A-3 Delayed Draw Availability Period,
commencing on the first such date to occur after the date hereof (without
duplication), provided, that if such day is not a Business Day, the accrued A-3
Delayed Draw Commitment Fees shall be payable on the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
A-3 Delayed Draw Commitment Fees shall be payable on the next preceding Business
Day.
          (d)      Other Fees. The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
          2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by Citibank, N.A.’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
          2.11    Evidence of Debt. The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any

35



--------------------------------------------------------------------------------



 



Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.
          2.12    Payments Generally; Administrative Agent’s Clawback.
          (a)      General. All payments to be made by the Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
11:00 a.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its ratable amount of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 11:00 a.m. shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
          (b)      (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans (which payment, for the avoidance of doubt, shall be in lieu of any other
interest (other than interest at the Default Rate, if applicable) relating to
such portion of the relevant Borrowing). If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Bor-

36



--------------------------------------------------------------------------------



 



rower for such period. If such Lender pays its share of the applicable Borrowing
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing. Any payment by such Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
          (ii)      Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders hereunder that such Borrower will not make such payment,
the Administrative Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate. A notice of the
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.
          (c)      Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
          (d)      Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 10.04(c).
          (e)      Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          2.13   Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall

37



--------------------------------------------------------------------------------



 



be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that the provisions of this Section shall not be construed to apply to
(x) any payment made by either Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
          Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01   Taxes.
          (a)      Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of, and without reduction or withholding for, any
Indemnified Taxes or Other Taxes, provided that if the applicable Loan Party or
the Administrative Agent shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Loan Party or the Administrative Agent
shall make such deductions and (iii) the applicable Loan Party or the
Administrative Agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b)      Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
          (c)      Indemnification by the Borrowers. Each Borrower shall
indemnify the Administrative Agent and each Lender, within 20 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender (with a copy to the Administrative

38



--------------------------------------------------------------------------------



 



Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
          (d)     Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by any Loan Party to a Governmental
Authority, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
          (e)     Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or from which payments are
made to such Foreign Lender, or under any treaty to which any such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent (provided the Administrative Agent shall be
under no obligation to so request), such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Any Lender’s
obligation under the prior sentence when a Borrower is a Foreign Obligor or when
the withholding tax in question is not a U.S. federal withholding tax, shall
apply only if the Company has made a request for such documentation. Each Lender
shall promptly notify the Company and the Administrative Agent of any change in
circumstances which would modify or render invalid any previously claimed
exemption or reduction. In addition, any Lender, if requested by the Company or
the Administrative Agent (provided the Administrative Agent shall be under no
obligation to so request), shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent (provided the Administrative Agent shall be under no obligation to so
request) as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
          Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent) only if
such Foreign Lender is legally entitled to do so, whichever of the following is
applicable:
      (i)     duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
      (ii)     duly completed copies of Internal Revenue Service Form W-8ECI,
      (iii)     in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that (A) such Foreign Lender is not a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) such Foreign Lender is not
a “10 percent shareholder” of the Company within

39



--------------------------------------------------------------------------------



 



the meaning of section 881(c)(3)(B) of the Code, (C) any interest payment
received by such Foreign Lender hereunder or under any other Loan Document is
not effectively connected with the conduct of a trade or business in the United
States, or (D) such Foreign Lender is not a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or
      (iv)     any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Company to determine the withholding
or deduction required to be made.
          (f)      Treatment of Certain Refunds. If the Administrative Agent or
any Lender determines, in its sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 3.01 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection (f) shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to such Borrower or any other
Person.
          3.02   Illegality. If any Lender determines that any Requirements of
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by such Lender to the Company through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
in Dollars, or to convert Base Rate Loans to Eurocurrency Rate Loans, shall be
suspended until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

40



--------------------------------------------------------------------------------



 



          3.03   Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits are not being
offered to banks in the applicable offshore interbank market for Dollars for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or (c) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
          3.04   Increased Costs.
          (a)      Increased Costs Generally. If any Change in Law shall:
      (i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below);
      (ii)       subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender);
      (iii)      result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or
      (iv)      impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or any Loan in the
case of clause (a)(ii) above), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender, or to reduce the amount of any sum
received or receivable by such Lender hereunder with respect to

41



--------------------------------------------------------------------------------



 



any Eurocurrency Rate Loan (whether of principal, interest or any other amount),
then, upon request of such Lender, the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
          (b)      Capital Requirements. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time upon request of such Lender, the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
          (c)      Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that neither Borrower shall be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
          3.05    Compensation for Losses. Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
      (a)      any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
      (b)      any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
applicable Borrower;
      (c)      [reserved]; or
      (d)      any assignment of a Eurocurrency Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Company pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from

42



--------------------------------------------------------------------------------



 



fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Company shall also
pay or cause the U.S. Borrower to pay any customary administrative fees charged
by such Lender in connection with the foregoing.
          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.05 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that neither Borrower shall be
required to compensate a Lender pursuant to this Section 3.05 for any loss, cost
or expense incurred more than nine months prior to the date that such Lender
notifies the Company of the act or omission giving rise to such loss, cost or
expense and such Lender’s intention to claim compensation therefor.
          For purposes of calculating amounts payable by the Company (or the
U.S. Borrower) to the Lenders under this Section 3.05, each Lender shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency
Base Rate used in determining the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
          3.06    Mitigation Obligations; Replacement of Lenders; Certificates.
          (a)       Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, or take other steps, if, in the judgment of such Lender, such
designation or assignment or steps (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay, or to cause the U.S. Borrower to pay, within 10 days of
the request therefor, all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.
          (b)       Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 or there occurs any prepayment or conversion of its
Loans under Section 3.02, the Company may replace such Lender in accordance with
Section 10.13.
          (c)       Certificates for Reimbursement. A certificate of a Lender
setting forth the basis for and a calculation of the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in subsection (a) or (b) of Section 3.04 or Section 3.05 and delivered
to the Company shall be conclusive absent manifest error. The Company

43



--------------------------------------------------------------------------------



 



shall pay (or cause the U.S. Borrower to pay) such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
          3.07   Survival. All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
          4.01   Conditions of Initial Credit Extension. The obligation of each
Lender to make the initial Credit Extension hereunder on the Closing Date is
subject to satisfaction of the following conditions precedent:
      (a)      The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (as applicable), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:
           (i)     executed counterparts of this Agreement and the Guaranties,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;
           (ii)     Notes executed by the Borrowers in favor of each Lender
requesting Notes;
           (iii)     the certificate of incorporation (or comparable document)
of each Loan Party certified by the Secretary of State (or comparable public
official) of its jurisdiction of organization (or, if any such Person is
organized under the laws of any jurisdiction outside the United States, such
other evidence as the Administrative Agent may request to establish that such
Person is duly organized and existing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);
           (iv)    to the extent such jurisdiction has the legal concept of a
corporation being in good standing and a Governmental Authority in such
jurisdiction issues any evidence of such good standing, a Certificate of Good
Standing (or comparable certificate) for each Loan Party certified by the
Secretary of State (or comparable public official) of its jurisdiction of
organization (or, if any such Person is organized under the laws of any
jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly qualified
to do business and in good standing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);

44



--------------------------------------------------------------------------------



 



           (v)    a certificate of the secretary or an assistant secretary (or
comparable officer) or a director of each Loan Party certifying (a) that
attached thereto is a true and correct copy of the by-laws (or comparable
document) of such Loan Party as in effect (or, if any such Loan Party is
organized under the laws of any jurisdiction outside the United States, any
comparable document provided for in the respective corporate laws of that
jurisdiction), (b) that attached thereto are true and correct copies of
resolutions duly adopted by the board of directors of such Loan Party (or other
comparable enabling action) and continuing in effect, which (i) authorize the
execution, delivery and performance by such Person of the Loan Documents to be
executed by such Person and the consummation of the transactions contemplated
thereby and (ii) designate the officers, directors and attorneys authorized so
to execute, deliver and perform on behalf of such Person and (c) that there are
no proceedings for the dissolution or liquidation of such Person, together with
a certified English translation thereof (if appropriate);
           (vi)   a certificate (which may be combined with the certificate set
forth in clause (v) above) of the secretary or an assistant secretary (or
comparable officer) or a director of each Loan Party certifying the incumbency,
signatures and authority of the officers, directors and attorneys of such Person
authorized to execute, deliver and perform the Loan Documents to be executed by
such Person, together with a certified English translation thereof (if
appropriate);
           (vii)    favorable written opinions from each of the following
counsel for the Borrowers and FIL’s Subsidiaries, addressed to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may reasonably
request and otherwise in form and substance satisfactory to the Administrative
Agent:

  (1)   Curtis, Mallet-Prevost, Colt & Mosle LLP, U.S. counsel for FIL and its
Subsidiaries;     (2)   Paul, Chong & Nathan, Malaysian (including Labuan)
counsel for FIL and its Subsidiaries;     (3)   Allen & Gledhill, Singapore
counsel for FIL and its Subsidiaries;     (4)   Muhammad R C Uteem LLM TEP,
Mauritius counsel for FIL and its Subsidiaries;     (5)   Heenan Blaikie LLP,
Canadian counsel for FIL and its Subsidiaries; and     (6)   Nagy És Trócsányi,
Hungarian counsel for FIL and its Subsidiaries;

           (viii)   a certificate of a Responsible Officer of each Loan Party
either (A) attaching copies of all consents, licenses and approvals required in
connection

45



--------------------------------------------------------------------------------



 



with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and
stating that such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
           (ix)    a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Section 4.01(e) and
Section 4.02(a) have been satisfied, (B) no Acquired Business Material Adverse
Effect has occurred and (C) the current Debt Ratings;
           (x)    evidence that (1) the Solectron Credit Agreement has been or
concurrently with the Closing Date is being terminated and all letters of credit
thereunder cancelled or defeased in a manner satisfactory to the Administrative
Agent, (2) all Liens securing obligations under such credit agreements have been
or concurrently with the Closing Date are being released and (3) arrangements
satisfactory to the Administrative Agent relating to the Notes Repayments have
been made;
           (xi)    evidence satisfactory to the Administrative Agent that the
Obligations (to the extent constituting principal and interest) are “Designated
Senior Debt” for purposes of and as defined in each of the Subordinated
Indentures;
           (xii)   the executed copy of the Acquisition Agreement and all other
related documentation (without amendment, modification or waiver thereof which
is adverse to the Lenders (as reasonably determined by the Administrative Agent)
without the prior consent of the Lenders);
           (xiii)   true correct and complete copies of the Financial
Statements, Closing Date Pro Forma Consolidated Balance Sheet and Projections
referred to in Section 5.09; and
           (xiv)  such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.
     (b)     Any fees required to be paid on or before the Closing Date shall
have been paid.
     (c)     Unless waived by the Administrative Agent and subject to the Fee
Letter, the Company shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

46



--------------------------------------------------------------------------------



 



      (d)      Evidence that the Closing Date Transaction shall have been
consummated substantially concurrently with the Closing Date on the terms set
forth in the Acquisition Agreement (without amendment, modification or waiver
thereof which is adverse to the Lenders (as reasonably determined by the
Administrative Agent) without the prior consent of the Lenders).
      (e)      The representations and warranties of (i) the Borrowers contained
in Article V and (ii) each Loan Party contained in each other Loan Document or
in any document furnished at any time under or in connection herewith or
therewith, shall be (A) in the case of representations and warranties that are
qualified as to materiality, true and correct, and (B) in the case of
representations and warranties that are not qualified as to materiality, true
and correct in all material respects, in each case on and as of the Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct or true
and correct in all material respects, as the case may be, as of such earlier
date; provided that (x) the representations and warranties contained in
Section 5.09 shall be deemed to refer to the most recent Financial Statements
furnished pursuant to subsections (a) and (b) of Section 6.01 and (y) the
accuracy of the representation and warranty set forth in Section 5.19(a) shall
not be a condition precedent to the funding of any Loans.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
          4.02   Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
      (a)      No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
      (b)      The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the condition specified in Section 4.02(a) has been satisfied on
and as of the date of the applicable Credit Extension.

47



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
          Except as otherwise provided in Section 5.21, each Borrower represents
and warrants to the Administrative Agent and the Lenders as of the Closing Date
after giving effect to the Closing Date Transactions and as of each Delayed Draw
Borrowing Date that:
          5.01     Due Incorporation, Qualification, Etc. Each Loan Party and
each Significant Subsidiary (i) is duly organized, validly existing and, in any
jurisdiction in which such legal concept is applicable, in good standing under
the laws of its jurisdiction of organization, (ii) has the power and authority
to own, lease and operate its properties and carry on its business as now
conducted and (iii) is duly qualified and licensed to do business as a foreign
entity in each jurisdiction where the failure to be so qualified or licensed is
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.
          5.02     Authority. The execution, delivery and performance by each of
the Borrowers and each Guarantor of each Loan Document executed, or to be
executed, by such Person and the consummation of (x) the transactions
contemplated thereby and (y) the Transactions (i) are within the power of such
Person and (ii) have been duly authorized by all necessary actions on the part
of such Person.
          5.03     Enforceability. Each Loan Document executed, or to be
executed, by each of the Borrowers and each Guarantor has been, or will be, duly
executed and delivered by such Person and constitutes, or when executed will
constitute, a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.
          5.04     Non-Contravention. The execution and delivery by each of the
Borrowers and each Guarantor of the Loan Documents executed by such Person and
the performance and consummation of the transactions contemplated thereby, and
the consummation of the Transactions, do not (i) violate any material
Requirement of Law applicable to such Person, (ii) violate any provision of, or
result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material Contractual Obligation of such Person or (iii) result in the creation
or imposition of any material Lien (or the obligation to create or impose any
Lien) upon any property, asset or revenue of such Person.
          5.05     Approvals. No material consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person (including the shareholders of any Person) is required
in connection with the execution and delivery of the Loan Documents executed by
each of the Borrowers and each Guarantor and the performance or consummation of
the transactions contemplated thereby and the Transactions, except such as
(i) have been made or obtained and are in full force and effect or (ii) are
being made or obtained in a timely manner and once made or obtained will be in
full force and effect.

48



--------------------------------------------------------------------------------



 



          5.06     No Violation or Default. Neither any Borrower nor any of
FIL’s Subsidiaries is in violation of or in default with respect to (i) any
Requirement of Law applicable to such Person or (ii) any Contractual Obligation
of such Person, where, in each case or in the aggregate, such violation or
default is reasonably and substantially likely to have a Material Adverse
Effect. Without limiting the generality of the foregoing, neither any Borrower
nor any of FIL’s Subsidiaries (A) has violated any Environmental Laws, (B) to
the knowledge of any Borrower or any of FIL’s Subsidiaries, has any liability
under any Environmental Laws or (C) has received notice or other communication
of an investigation or, to the knowledge of any Borrower or any of FIL’s
Subsidiaries, is under investigation by any Governmental Authority having
authority to enforce Environmental Laws, where such violation, liability or
investigation is reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect. No Default has occurred and is continuing.
          5.07     Litigation. No actions (including derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of any Borrower,
threatened against any Borrower or any of FIL’s Subsidiaries at law or in equity
in any court or before any other Governmental Authority which, based upon the
written advice of such Person’s outside legal counsel, is reasonably likely to
be determined adversely and if so adversely determined is reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Except as set forth on Schedule 5.07, no actions (including derivative
actions), suits, proceedings or investigations are pending or, to the knowledge
of any Borrower, threatened against any Borrower or any of FIL’s Subsidiaries at
law or in equity in any court or before any other Governmental Authority which
seeks to enjoin, either directly or indirectly, the execution, delivery or
performance by any Borrower or any Guarantor of the Loan Documents or the
transactions contemplated thereby.
          5.08     Title; Possession Under Leases. Each Borrower and each of
FIL’s Subsidiaries own and have good and valid title, or a valid leasehold
interest in, all their respective material properties and assets as reflected in
the most recent Financial Statements delivered to the Administrative Agent
(except those assets and properties disposed of in the ordinary course of
business or otherwise in compliance with the terms of this Agreement (whether or
not then in effect) since the date of such Financial Statements) and all
respective material assets and properties acquired by such Borrower and FIL’s
Subsidiaries since such date (except those disposed of in the ordinary course of
business or otherwise in compliance with the terms of this Agreement (whether or
not then in effect) since such date). Such assets and properties are subject to
no Lien, except for Permitted Liens.
          5.09     Financial Statements.
          (a)        The consolidated Financial Statements of FIL and its
Subsidiaries which have been delivered to the Administrative Agent, (i) are in
accordance with the books and records of FIL and its Subsidiaries, which have
been maintained in accordance with good business practice, (ii) have been
prepared in conformity with GAAP and (iii) fairly present in all material
respects the financial conditions and results of operations of FIL and its
Subsidiaries as of the dates thereof and for the periods covered thereby.
Neither FIL nor any of its Subsidiaries has any Contingent Obligations,
liability for taxes or other outstanding obligations which are material in the
aggregate, except as disclosed or reflected in the Financial Statements of FIL
dated

49



--------------------------------------------------------------------------------



 



June 29, 2007, furnished by FIL to the Administrative Agent prior to the date
hereof, or in the Financial Statements delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) or except as permitted under Article VII of
this Agreement.
          (b)       The consolidated Financial Statements of the Acquired
Business which have been delivered to the Administrative Agent, (i) are in
accordance with the books and records of the Acquired Business and its
Subsidiaries, which have been maintained in accordance with good business
practice, (ii) have been prepared in conformity with GAAP and (iii) fairly
present in all material respects the financial conditions and results of
operations of the Acquired Business and its Subsidiaries as of the dates thereof
and for the periods covered thereby. Neither the Acquired Business nor any of
its Subsidiaries has any Contingent Obligations, liability for taxes or other
outstanding obligations which are material in the aggregate, except as disclosed
or reflected in the Financial Statements of the Acquired Business dated June 1,
2007, furnished by FIL to the Administrative Agent prior to the date hereof or
except as permitted under Article VII of this Agreement.
          (c)       The pro forma consolidated balance sheet of FIL as of
June 29, 2007, after giving effect to the Closing Date Transaction, which has
been prepared based on the consolidated balance sheet of FIL as of June 29, 2007
and financial information of the Acquired Business as of June 1, 2007 (the
“Closing Date Pro Forma Consolidated Balance Sheet”) has been prepared in good
faith by FIL, based on the assumptions stated therein (which assumptions are
believed by FIL on the date hereof and on the Closing Date to be reasonable), is
based on the best information available to the Loan Parties as of the date of
delivery thereof and presents fairly in all material respects the pro forma
consolidated financial position of the Company as of such date, assuming that
the Closing Date Transaction had occurred at such date.
          (d)       On and as of the Closing Date, the projections of FIL and
its Subsidiaries for the period of Fiscal Year 2007 through and including Fiscal
Year 2014 (the “Projections”) are based on good faith estimates made by the
management of FIL based on assumptions believed to be reasonable when made, it
being acknowledged and agreed that the Projections are not to be viewed as facts
and the actual results during the period or periods covered thereby may differ
from the projected results.
          5.10     Employee Benefit Plans.
          (a)       Based on the latest valuation of each Employee Benefit Plan
that any Borrower or any ERISA Affiliate maintains or contributes to, or has any
obligation under (which occurred within twelve months of the date of this
representation), the aggregate benefit liabilities of such plan within the
meaning of section 4001 of ERISA did not exceed the aggregate value of the
assets of such plan, except to the extent not reasonably and substantially
likely to have a Material Adverse Effect. Neither any Borrower nor any ERISA
Affiliate has any material liability with respect to any post-retirement benefit
under any Employee Benefit Plan which is a welfare plan (as defined in section
3(1) of ERISA), other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, which liability for health plan
contribution coverage is not reasonably and substantially likely (alone or in
the aggregate) to have a Material Adverse Effect.

50



--------------------------------------------------------------------------------



 



          (b)     Each Employee Benefit Plan complies, in both form and
operation, in all material respects, with its terms, ERISA and the Code, and no
condition exists or event has occurred with respect to any such plan which would
result in the incurrence by any Borrower or any ERISA Affiliate of any material
liability, fine or penalty, in each case except as is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Each Employee Benefit Plan, related trust agreement, arrangement and
commitment of any Borrower or any ERISA Affiliate is legally valid and binding
and is in all material respects in full force and effect, except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect. As of the Closing Date, no Employee Benefit Plan is
being audited or investigated by any government agency or is subject to any
pending or threatened claim or suit, other than routine claims for benefits
under the Plan. Neither any Borrower nor any ERISA Affiliate nor, to the
knowledge or any Borrower, any fiduciary of any Employee Benefit Plan has
engaged in a prohibited transaction under section 406 of ERISA or section 4975
of the Code which would subject any Borrower or any ERISA Affiliate to any
material tax, penalty or other liability, including a liability to indemnify.
          (c)     Neither any Borrower nor any ERISA Affiliate contributes to or
has any material contingent obligations to any Multiemployer Plan. Neither any
Borrower nor any ERISA Affiliate has incurred any material liability (including
secondary liability) to any Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan under section 4201 of ERISA or
as a result of a sale of assets described in section 4204 of ERISA. Neither any
Borrower nor any ERISA Affiliate has been notified that any Multiemployer Plan
is in reorganization or insolvent under and within the meaning of section 4241
or section 4245 of ERISA or that any Multiemployer Plan intends to terminate or
has been terminated under section 4041A of ERISA, in each case except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.
          (d)     All employer and employee contributions required by any
applicable Governmental Rule in connection with all Foreign Plans have been
made, or, if applicable, accrued, in all material respects, in accordance with
the country-specific or other applicable accounting practices. The fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient,
except to the extent that is not reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect, to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions (if applicable) and valuations most recently used to determine
employer contributions to such Foreign Plan, which actuarial assumptions are
commercially reasonable viewed as a whole. Each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable Governmental Authorities except to the extent that is not reasonably
and substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Each Foreign Plan reasonably complies in all material respects with all
applicable Governmental Rules.
          5.11     Other Regulations. No Borrower or any Material Subsidiary is
subject to regulation under the Investment Company Act of 1940, the Federal
Power Act, the Interstate

51



--------------------------------------------------------------------------------



 



Commerce Act, any state public utilities code or any other Governmental Rule
that limits its ability to incur Indebtedness of the type represented by the
Obligations.
          5.12     Patent and Other Rights. Each Borrower and each of FIL’s
Subsidiaries own, license or otherwise have the full right to use, under validly
existing agreements, without known conflict with any rights of others, all
patents, licenses, trademarks, trade names, trade secrets, service marks,
copyrights and all rights with respect thereto, which are required to conduct
their businesses as now conducted, except such patents, licenses, trademarks,
trade names, trade secrets, service marks, copyrights and all rights with
respect thereto which if not validly owned, licensed or used would not be
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.
          5.13     Governmental Charges. Each Borrower and each of FIL’s
Subsidiaries have filed or caused to be filed all material Tax returns, and, in
material compliance with all applicable Requirements of Law, all reports and
declarations which are required by any Governmental Authority to be filed by
them (or, in each case, valid extensions thereof have been obtained). Each
Borrower and each of FIL’s Subsidiaries have paid, or made adequate provision
(in accordance with GAAP) for the payment of, all Taxes and other Governmental
Charges which have or may have become due pursuant to said returns or otherwise
and all other indebtedness and have satisfied all of their respective Tax
withholding obligations, except such Taxes, Governmental Charges, indebtedness
or withholding obligations, if any, which are being contested in good faith and
as to which if unpaid adequate reserves (determined in accordance with GAAP)
have been provided or which are not reasonably and substantially likely (alone
or in the aggregate) to have a Material Adverse Effect.
          5.14     Margin Stock. No Borrower is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No proceeds of any Loan will be used
to purchase or carry any Margin Stock, or to extend credit to any Person for the
purpose of purchasing or carrying any Margin Stock, in either case in a manner
that violates or causes a violation of Regulations T, U or X of the FRB or any
other regulation of the FRB.
          5.15     Subsidiaries, Etc.
          (a)       On the Closing Date, (i) Schedule 5.15(i), as of June 29,
2007 (without giving effect to the Acquisition), sets forth each of the
Company’s Significant Subsidiaries and Material Subsidiaries, its jurisdiction
of organization, the percentages of shares owned directly or indirectly by the
Company and whether the Company owns such shares directly or, if not, the
Subsidiary of the Company that owns such shares and (ii) Schedule 5.15(ii) sets
forth an organizational chart of the Acquired Business and its Subsidiaries as
of July 31, 2007, which, to the Company’s knowledge, is true and correct in all
material respects.
          (b)       After the Closing Date, Schedule 5.15(i), as updated on a
quarterly basis and following any Material Subsidiary Recalculation Event by the
Borrowers in a written notice to the Administrative Agent no later than the date
set forth in Section 6.01(f)) sets forth each of FIL’s Significant Subsidiaries
and Material Subsidiaries, its jurisdiction of organization, the per-

52



--------------------------------------------------------------------------------



 



centages of shares owned directly or indirectly by FIL and whether FIL owns such
shares directly or, if not, the Subsidiary of FIL that owns such shares.
          5.16     Solvency, Etc. Each of the Borrowers, each Guarantor and each
Material Subsidiary is Solvent and, after the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby, will be
Solvent.
          5.17     Senior Debt. The Obligations (to the extent constituting
principal and interest) constitute “Designated Senior Debt” for the purposes of
and as defined in each Subordinated Indenture.
          5.18     No Withholding, Etc. Except as otherwise disclosed by a
Borrower to the Administrative Agent from time to time (which the Administrative
Agent will deliver to the Lenders), no Borrower has actual knowledge (i) of any
requirement under any Governmental Rule to make any deduction or withholding of
any nature whatsoever from any payment required to be made by any Loan Party
hereunder or under any other Loan Document or (ii) that either this Agreement or
any of the other Loan Documents is subject to Other Taxes.
          5.19     No Material Adverse Effect; No Acquired Business Material
Adverse Effect.
          (a) Since March 31, 2007, no event has occurred and no condition
exists which, alone or in the aggregate, (i) has had (and continues to have) or
(ii) is reasonably and substantially likely to have a Material Adverse Effect.
          (b) As of the Closing Date, no Acquired Business Material Adverse
Effect has occurred or is continuing.
          5.20     Accuracy of Information Furnished. The Loan Documents and the
other certificates, statements and information (excluding projections) furnished
to the Administrative Agent or any Lender in writing by or on behalf of the
Borrowers, the Guarantors and FIL’s Subsidiaries in connection with the Loan
Documents and the transactions contemplated thereby, taken as a whole, as of the
date furnished, do not contain and will not contain any untrue statement of a
material fact and do not omit and will not omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
          5.21     Representations as to Foreign Obligors. The Company
represents and warrants to the Administrative Agent and the Lenders, with
respect to the Company and each Foreign Subsidiary that is at any time a Foreign
Obligor, that:
      (a)       Such Foreign Obligor is subject to civil and commercial
Requirements of Law with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Ob-

53



--------------------------------------------------------------------------------



 



ligor of the Applicable Foreign Obligor Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Obligor nor any of its property has any immunity from jurisdiction of
the courts or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Obligor is
organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
      (b)       The Applicable Foreign Obligor Documents are in all material
respects in proper legal form under the Requirements of Law of the jurisdiction
in which such Foreign Obligor is organized and existing for the enforcement
thereof against such Foreign Obligor under the Requirements of Law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar Tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or Tax as has been timely
paid.
      (c)       There is no Tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except in either case as has been disclosed to the Administrative
Agent.
      (d)       The execution, delivery and performance of the Applicable
Foreign Obligor Documents executed by such Foreign Obligor are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Obligor is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
          5.22     Taxpayer Identification Number; Other Identifying
Information. The true and correct U.S. taxpayer identification number of each
Subsidiary Guarantor that is a Domestic Subsidiary and a party hereto on the
Closing Date is set forth on Schedule 5.22. The true and correct unique
identification number of the Company that has been issued by its jurisdiction of
organization and the name of such jurisdiction are set forth on Schedule 5.22.

54



--------------------------------------------------------------------------------



 



          5.23     Acquisition Agreement. The Company has furnished the
Administrative Agent with true and correct copies of the Acquisition Agreement
and all other material agreements, documents and instruments, entered into or
delivered in connection with the Acquisition (the “Acquisition Related
Agreements”). Each of the Company and, to the Company’s knowledge, each other
party to the Acquisition Agreement and the other Acquisition Related Agreements,
has duly taken all necessary organizational action to authorize the execution,
delivery and performance of the Acquisition Agreement and the other Acquisition
Related Agreements and the consummation of transactions contemplated thereby. As
of the Closing Date, the Closing Date Transaction has been consummated (or is
being consummated substantially contemporaneously with the initial credit
extension hereunder) in accordance with the terms of the Acquisition Agreement.
As of the Closing Date, the representations and warranties contained in the
Acquisition Agreement or any other Acquisition Related Agreements by the Company
or any other Loan Party or, to the Company’s knowledge, any other Person, shall
have been true and correct in all material respects except for (A) any failure
to be so true and correct which has not had and would not reasonably be excepted
to have, individually or in the aggregate, a Material Adverse Effect and (B) for
those representations and warranties which address matters only as of a
particular date (which representations shall have been true and correct as of
such particular date, except for any failure to be so true and correct which has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect).
ARTICLE VI.
AFFIRMATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied:
          6.01     Information. The Company shall deliver to the Administrative
Agent (for distribution to the Lenders), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
      (a)       As soon as available and in no event later than 55 days after
the last day of each fiscal quarter of FIL, a copy of the Financial Statements
of FIL and its Subsidiaries (prepared on a consolidated basis) for such quarter
and for the fiscal year to date, certified by the chief executive officer, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or senior vice president of finance of FIL to present fairly in all
material respects the financial condition, results of operations and other
information reflected therein and to have been prepared in accordance with GAAP
(subject to normal year-end audit adjustments);
      (b)       (i) As soon as available and in no event later than 100 days
after the close of each fiscal year of FIL, (A) copies of the audited Financial
Statements of FIL (prepared on a consolidated basis) for such year, audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, and (B) copies of the
unqualified opinions (or qualified opinions (other than a “going concern” or
like qualification or exception or any qualification or exception as to

55



--------------------------------------------------------------------------------



 



the scope of such audit) reasonably acceptable to the Administrative Agent) of
such accountants, and (ii) if and when received from such accountants in
connection with the annual audited Financial Statements of FIL (it being
acknowledged and agreed that this clause (ii) imposes no obligation to so
request or obtain such certificates), certificates of such accountants to the
Administrative Agent stating that in making the examination necessary for their
opinion they have reviewed this Agreement and have obtained no knowledge of any
Default which has occurred and is continuing, or if, in the opinion of such
accountants, a Default has occurred and is continuing, a statement as to the
nature thereof;
     (c)       Contemporaneously with the quarterly and year-end Financial
Statements required by the foregoing subsections (a) and (b), a Compliance
Certificate executed by the chief executive officer, chief operating officer,
chief financial officer, treasurer, assistant treasurer, controller or senior
vice president of finance of FIL, properly completed;
     (d)       As soon as possible and in no event later than five Business Days
after any Responsible Officer of such Borrower knows of the occurrence or
existence of (i) any Reportable Event under any Employee Benefit Plan or
Multiemployer Plan, (ii) any actual or threatened litigation or suits against
any Borrower or any of FIL’s Subsidiaries involving potential monetary damages
payable by any Borrower or FIL’s Subsidiaries of $50,000,000 or more alone or in
the aggregate, (iii) any other event or condition which is reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect, (iv) any Default or (v) any event of the type described in
Section 8.01(f) or (g) with respect to any Subsidiary, so long as such
Subsidiary is determined at the time of such event to be a Significant
Subsidiary, the statement of the chief executive officer, chief operating
officer, chief financial officer, treasurer, assistant treasurer, controller or
senior vice president of finance of such Borrower setting forth details of such
event, condition or Default and the action which such Borrower proposes to take
with respect thereto;
     (e)       Promptly after they are sent, made available or filed, copies of
(i) all registration statements and reports filed by any of the Borrowers or any
of FIL’s Subsidiaries with the SEC (including all 10-Q, 10-K and 8-K reports)
and (ii) all reports, proxy statements and financial statements sent or made
available by any of the Borrowers or any of FIL’s Subsidiaries to its public
security holders;
     (f)       As soon as possible and in no event later than 55 days after the
last day of each fiscal quarter (or 100 days in the case of the last fiscal
quarter of each fiscal year), or 55 days after the date of any Material
Subsidiary Recalculation Event (including, for the avoidance of doubt, the
Acquisition) that would result in an additional Material Subsidiary (based on
the Pro Forma MS Test as applied as of such date), written notice of (i) any new
Significant Subsidiary acquired or established during such quarter (or as a
result of such Material Subsidiary Recalculation Event) or any other change in
the information set forth in Schedule 5.15(i) during such quarter, (ii) each
Subsidiary of FIL that has become a Material Subsidiary during such quarter (or
as a result of such Material Subsidiary Recalculation Event) and indicating for
each such new Material Subsidiary whether such

56



--------------------------------------------------------------------------------



 



Material Subsidiary is an Eligible Material Subsidiary or Ineligible Material
Subsidiary and if the latter, the reason it is an Ineligible Material
Subsidiary, and (iii) each Subsidiary that may have previously been an
Ineligible Material Subsidiary but which became an Eligible Material Subsidiary
during such quarter;
     (g)       Promptly after any Borrower changes its legal name or the address
of its chief executive office, written notice setting forth such Borrower’s new
legal name and/or new address;
     (h)       Promptly, a copy of any announcement by Moody’s or S&P of any
change or possible change in a Debt Rating;
     (i)       Promptly, notice of the occurrence of any Material Subsidiary
Recalculation Event; and
     (j)       Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the operations or condition
(financial or otherwise) of such Borrower or FIL’s Subsidiaries, and compliance
by such Borrower with the terms of this Agreement and the other Loan Documents
as Administrative Agent on behalf of itself or one or more Lenders may from time
to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access, including the SEC’s EDGAR website, any commercial, third-party
website or any website sponsored by the Administrative Agent; provided that:
(i) the Company shall, if requested, deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall use
commercially reasonable efforts to notify the Administrative Agent and each
requesting Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 6.01(c) to the
Administrative Agent (it being acknowledged that electronic delivery thereof
pursuant to Section 10.02 shall be permitted). Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
          Each Borrower hereby acknowledges that (1) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of such Borrower

57



--------------------------------------------------------------------------------



 



hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(2) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that so long as such Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
          6.02     Books and Records. Each Borrower and FIL’s Subsidiaries shall
at all times keep proper books of record and account which shall be complete and
correct in all material respects in accordance with GAAP; provided that, with
respect to any Subsidiary acquired by FIL or its Subsidiaries after the Closing
Date pursuant to a stock purchase or merger transaction (other than (a) a Person
that is merged with or into a Subsidiary of FIL that owned assets (other than de
minimis assets necessary to create an acquisition vehicle) immediately prior to
such merger) and (b) a Pro Forma Calculation Subsidiary), such Subsidiary shall
only be required to (i) keep proper books of record and account which shall be
complete and correct in all material respects in accordance with GAAP in respect
of transactions occurring after the date of such acquisition, and (ii) from and
after the date that is the first day of the first fiscal year of FIL that
follows the date of such acquisition by more than three months, keep proper
books of record and account in respect of all other matters which shall be
complete and correct in all material respects in accordance with GAAP.
          6.03     Inspections. Each Borrower and FIL’s Subsidiaries shall
permit the Administrative Agent and each Lender, or any agent or representative
thereof, upon reasonable notice and during normal business hours, to visit and
inspect any of the properties and offices of such Borrower and FIL’s
Subsidiaries, to examine the books and records of such Borrower and FIL’s
Subsidiaries and make copies thereof and to discuss the affairs, finances and
business of such Borrower and FIL’s Subsidiaries with, and to be advised as to
the same by, their officers, auditors and accountants, all at such times and
intervals as the Administrative Agent or any Lender may reasonably request
(which visits and inspections shall be at the expense of the Administrative
Agent (subject to reimbursement by the Lenders pursuant to Section 10.04(c)) or
such Lender unless a Default has occurred and is continuing).

58



--------------------------------------------------------------------------------



 



          6.04     Insurance. Each Borrower and FIL’s Subsidiaries shall
(i) carry and maintain insurance of the types and in the amounts customarily
carried from time to time during the term of this Agreement by others engaged in
substantially the same business as such Person and operating in the same
geographic area as such Person, including fire, public liability, property
damage and worker’s compensation, (ii) carry and maintain each policy for such
insurance with financially sound insurers and (iii) deliver to the
Administrative Agent from time to time, as the Administrative Agent may request,
schedules setting forth all insurance then in effect.
          6.05     Taxes, Governmental Charges and Other Indebtedness. Each
Borrower and FIL’s Subsidiaries shall promptly pay and discharge when due
(i) all Taxes and other Governmental Charges prior to the date upon which
penalties accrue thereon, (ii) all Indebtedness which, if unpaid, could become a
Lien upon the property of such Borrower or FIL’s Subsidiaries and (iii) subject
to any subordination provisions applicable thereto, all other Indebtedness,
which in each case, alone or in the aggregate, if unpaid, is reasonably and
substantially likely to have a Material Adverse Effect, except such Taxes,
Governmental Charges or Indebtedness as may in good faith be contested or
disputed, or for which arrangements for deferred payment have been made,
provided that in each such case adequate reserves are maintained in accordance
with GAAP.
          6.06     Use of Proceeds. The Borrowers shall use the proceeds of the
Closing Date Loans to consummate the Acquisition and the Closing Date
Refinancing and to pay all fees and expenses in connection therewith. The
Borrowers shall use the proceeds of the Delayed Draw Loans to consummate the
Notes Repayments and to pay fees and expenses incurred in connection therewith
and for the other purposes specified in Section 2.01.
          6.07     General Business Operations. Each of FIL and its Subsidiaries
shall (i) preserve and maintain its existence and all of its rights, privileges
and franchises reasonably necessary to the conduct of the business of the
Company and its Subsidiaries (as a whole), provided that (a) the Company and its
Subsidiaries may dissolve, liquidate or terminate the existence of any
Subsidiary of the Company possessing total assets of less than $50,000,000 or
serving no continuing business purpose (each, an “Excluded Subsidiary”), in
either case as determined by the board of directors of the Company or such
Subsidiary in its good faith reasonable discretion, (b) neither the Company nor
any of its Subsidiaries shall be required to preserve any right or franchise if
the board of directors of the Company or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Company and its
Subsidiaries (taken as a whole) or the Lenders, and (c) the foregoing shall not
prohibit the consummation of any sale, transfer or disposition of assets
otherwise permitted under Section 7.03 or any merger or consolidation otherwise
permitted under Section 7.04, (ii) conduct its business activities in compliance
with all Requirements of Law and Contractual Obligations applicable to such
Person, and (iii) keep all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted; except, in the
case of clauses (ii) and (iii), where any failure is not reasonably likely
(alone or in the aggregate) to have a Material Adverse Effect.

59



--------------------------------------------------------------------------------



 



          6.08     Pari Passu Ranking. Subject to applicable law, each Loan
Party shall take, or cause to be taken, all actions necessary to ensure that the
Obligations of the Borrowers and such Loan Party are and continue to rank at
least pari passu in right of payment with all other unsecured and unsubordinated
Indebtedness of such Loan Party.
          6.09     Designated Senior Debt. The Company shall take all additional
actions that may be necessary for the Obligations (to the extent constituting
principal and interest) to continue at all times to constitute “Designated
Senior Debt” or otherwise to be entitled to all the benefits of being “senior
debt” under each Subordinated Indenture.
          6.10     PATRIOT Act. Promptly following a request therefor, each
Borrower shall provide all documentation and other information that a Lender
reasonably requests in order to comply with such Lender’s ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(known as the USA PATRIOT Act) (the “Act”), provided that any Lender requesting
documentation or other information under this Section 6.10 shall provide any
relevant supporting documentation reasonably requested by any Borrower
responding to such request. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies such Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.
          6.11     Guarantors.
          (a)       Promptly after any Person (x) is required by Section 6.01(f)
to be disclosed as an Eligible Material Subsidiary (and in any event within
30 days thereafter), or (y) becomes a Guarantor (as defined in the Revolving
Credit Agreement) or a Borrower (as defined in the Revolving Credit Agreement)
under the Revolving Credit Agreement, the Company, in each case, shall cause
such Person to (i) become a Subsidiary Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Subsidiary Guaranty or such other
document as the Administrative Agent shall deem appropriate for such purpose,
and (ii) deliver to the Administrative Agent documents of the types referred to
in clauses (iii), (iv), (v) and (vi) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i) of this Section 6.11(a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.
          (b)     (i) Upon and no later than 30 days after the delivery to the
Administrative Agent of the annual Financial Statements and accompanying
Compliance Certificate pursuant to Section 6.01(b) and (c), in relation to any
Subsidiary Guarantor that has ceased to be a Material Subsidiary as of the end
of such fiscal year, or (ii) upon and no later than 30 days after the Company
receives notice that a Subsidiary Guarantor has become an Ineligible Material
Subsidiary by virtue of the satisfaction of clause (a) or (b) of the definition
of “Ineligible Material Subsidiary” solely due to a Change in Law after the date
such Person became a Foreign Obligor here-

60



--------------------------------------------------------------------------------



 



under and the Company is unable, with the exercise of commercially reasonable
efforts, to restore such Subsidiary’s status as an Eligible Material Subsidiary
(in either case, a “Releasable Subsidiary”), provided there exists no Default
(other than a Subsidiary Guarantor that has become an Ineligible Material
Subsidiary by virtue of clause (a) of the definition of “Ineligible Material
Subsidiary,” which the Company is unable, with the exercise of commercially
reasonable efforts, to resolve, as to which such proviso shall not apply), the
Company may deliver to the Administrative Agent a duly executed certificate of a
Responsible Officer of the Company, in the form of Exhibit J (“Guarantor Release
Certificate”) and, upon the receipt of such certificate by the Administrative
Agent, such Releasable Subsidiary shall thereupon cease to be a Subsidiary
Guarantor, subject to the possible future application of Section 6.11(a). The
Administrative Agent shall with reasonable promptness execute and deliver such
reasonable release documentation (which shall contain appropriate
representations and warranties by the Company as to the circumstances underlying
such release transaction, but shall require no representation, warranty or other
undertaking on the part of the Administrative Agent) as the Company may
reasonably request to evidence the release and termination of the Subsidiary
Guaranty as to such Releasable Subsidiary. No release of any Subsidiary
Guarantor shall in any way modify, affect or impair the enforceability of the
Subsidiary Guaranty in respect of any other Subsidiary Guarantor.
          6.12     Notes Repayments. Within 91 days following the Closing Date,
the Borrowers shall have caused to be consummated the Notes Repayments, in each
case in accordance with the terms of the indentures relating thereto (without
waiver, modification or other agreement materially adverse to the Lenders).
          6.13     Company Notice. If any Solectron Convertible Senior Notes are
then outstanding, within 30 days following the Closing Date, the Borrowers shall
have caused the Acquired Business to distribute each Company Notice (as such
term is defined in the indentures relating to the Solectron Convertible Senior
Notes) to the holders of the Solectron Convertible Senior Notes, in each case in
accordance with the terms of such indentures (without waiver, modification or
other agreement materially adverse to the Lenders).
ARTICLE VII.
NEGATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied:
          7.01     Indebtedness. None of the Borrowers or any of FIL’s
Subsidiaries shall create, incur, assume or permit to exist any Indebtedness
except for the following (“Permitted Indebtedness”):
          (a)       Indebtedness created under the Loan Documents;

61



--------------------------------------------------------------------------------



 



     (b)       Indebtedness (including, for the avoidance of doubt, Indebtedness
under the Revolving Credit Agreement) that is not secured by a Lien in any asset
or property of any of the Borrowers or any of FIL’s Subsidiaries;
     (c)       (i) Indebtedness under Capital Leases (other than pursuant to
sale-leaseback transactions) or under purchase money loans incurred by a
Borrower or any of FIL’s Subsidiaries to finance the acquisition, construction,
development or improvement by such Person of real property, fixtures, inventory
or equipment or other tangible assets, provided that in each case (A) such
Indebtedness is incurred by such Person at the time of, or not later than
120 days after, the acquisition, construction, development or improvement by
such Person of the property so financed and (B) such Indebtedness does not
exceed the purchase price of the property (or the cost of constructing,
developing or improving the same) so financed, and (ii) Indebtedness under
initial or successive refinancings (which shall include any amendments,
modifications, renewals, refundings or replacements) of any such Capital Leases
or purchase money loans, provided that the principal amount of any such
refinancing does not exceed the principal amount of the Indebtedness being
refinanced (except to the extent necessary to pay fees, expenses, underwriting
discounts and prepayment penalties in connection therewith);
     (d)       Existing Secured Indebtedness, together with initial or
successive refinancings (which shall include any amendments, modifications,
renewals, refundings or replacements) thereof, provided that (i) the principal
amount of any such refinancing does not exceed the principal amount of the
Indebtedness being refinanced (except to the extent necessary to pay fees,
expenses, underwriting discounts and prepayment penalties in connection
therewith) and (ii) the other terms and provisions of any such refinancing with
respect to maturity, redemption, prepayment, default and subordination are no
less favorable in any material respect to Lenders than the Indebtedness being
refinanced;
     (e)       Indebtedness of FIL or any of FIL’s Subsidiaries owing to any
Borrower, any Guarantor or any Eligible Material Subsidiary;
     (f)       Indebtedness (including Capital Leases) under sale-leaseback
transactions of fixed assets and under initial or successive refinancings (which
shall include any amendments, modifications, renewals, refundings or
replacements) of any such sale-leaseback transactions (provided that the
principal amount of any such refinancing does not exceed the principal amount of
the Indebtedness being refinanced, except to the extent necessary to pay fees,
expenses, underwriting discounts and prepayment penalties in connection
therewith) in an aggregate amount outstanding not to exceed at any time for FIL
and its Subsidiaries together $100,000,000;
     (g)     Indebtedness of a Person existing at the time such Person was
acquired as a new Subsidiary by the Company or any of its Subsidiaries (whether
by merger, consolidation, or otherwise) or assumed in connection with the
acquisition of assets by the Company or any of its Subsidiaries from a Person,
in each case other than to the extent such Indebtedness was created, incurred or
assumed in contemplation of or in connection with the financing of such
acquisition, and provided such Indebtedness (other than Indebted-

62



--------------------------------------------------------------------------------



 



ness under the Solectron Notes) ceases to exist as to the Company and its
Subsidiaries by a date no later than 180 days after the effective date of such
acquisition; provided, further, that, with respect to Indebtedness under the
Solectron Notes, the Company shall have complied with the provisions of
Section 6.13; and
     (h)     Other Indebtedness that is secured by a Lien on any assets or
property of any of the Borrowers or any of FIL’s Subsidiaries (which shall
(x) include, for the avoidance of doubt, Indebtedness of the type described in
subsection (f) of this Section in excess of $100,000,000 and Indebtedness of the
type described in clause (g) of this Section which is not repaid within such
180 day period, but (y) exclude Indebtedness owing by any Borrower, Guarantor or
Eligible Material Subsidiary to any other Subsidiary of FIL which is not a
Borrower, Guarantor or Eligible Material Subsidiary, other than to the extent
any such Indebtedness described in this clause (y) arises pursuant to one or
more securitization arrangements which in the aggregate do not exceed
$225,000,000 outstanding at any time), provided that the aggregate principal
amount of all such other secured Indebtedness (excluding Indebtedness secured by
cash or cash equivalents to the extent such cash or cash equivalents are
proceeds of such Indebtedness) and secured Rate Contracts (whether or not
constituting “Indebtedness”) outstanding during any fiscal quarter of FIL does
not exceed the greater of (i) $750,000,000 or (ii) 10% of Consolidated Tangible
Assets as of the last day of the immediately preceding fiscal quarter (or, if
such date of determination is prior to the date for which consolidated Financial
Statements for FIL and its Subsidiaries and the Acquired Business and its
Subsidiaries are required to be available pursuant to Section 6.01(a) or (b),
10% of Consolidated Tangible Assets as determined by reference to the Closing
Date Pro Forma Consolidated Balance Sheet), and provided, further, that for
purposes of this Section 7.01 only, the “principal amount” of the obligations of
any Person in respect of any Rate Contract at any time shall be in the maximum
aggregate amount (giving effect to any netting agreements), if any, that such
Person would be required to pay if such Rate Contract were terminated at such
time.
          7.02     Liens. None of the Borrowers or any of FIL’s Subsidiaries
shall create, incur, assume or permit to exist any Lien on or with respect to
any of their assets or property of any character, whether now owned or hereafter
acquired, except for the following Liens (“Permitted Liens”):
     (a)     Liens that secure only Indebtedness which constitutes Permitted
Indebtedness under subsections (c) (but only to the extent such Liens are on the
assets so financed, the proceeds thereof and any improvements thereon), (d),
(e), (f) or (h) of Section 7.01 and Liens that secure Rate Contracts that do not
constitute Indebtedness, provided that the aggregate principal amount of
Indebtedness that constitutes Permitted Indebtedness under Section 7.01(h) and
secured Rate Contracts that do not constitute Indebtedness shall not exceed the
amount set forth in Section 7.01(h);
     (b)     Liens in favor of any of the Borrowers, any Eligible Material
Subsidiary or any Guarantor on all or part of the assets of Subsidiaries of any
Borrower, any Eligible Material Subsidiary or any Guarantor securing
Indebtedness owing by Subsidiaries of

63



--------------------------------------------------------------------------------



 



any of the Borrowers, any Eligible Material Subsidiary or any Guarantor, as the
case may be, to any of the Borrowers or to such other Eligible Material
Subsidiary or Guarantor;
     (c)     Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or Liens on properties to secure claims for
labor, services, materials or supplies in respect of obligations not overdue for
a period of more than 60 days (taking into account applicable grace periods) or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP so long as such Liens are not being foreclosed;
     (d)     deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations and good faith deposits in connection with tenders,
contracts or leases to which any Borrower or any of FIL’s Subsidiaries is a
party or deposits or pledges to secure, or in lieu of, surety, penalty or appeal
bonds, performance bonds or other similar obligations;
     (e)     Liens of carriers, landlords, warehousemen, mechanics and
materialmen, and other like Liens on properties which would not have a Material
Adverse Effect and are in respect of obligations not overdue for a period of
more than 60 days (taking into account applicable grace periods), or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are being maintained in accordance
with GAAP so long as such Liens are not being foreclosed;
     (f)     encumbrances on real property consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s or lessee’s
Liens under leases to which a Borrower or any of FIL’s Subsidiaries is a party
(including Synthetic Lease Obligations), and other minor Liens or encumbrances
none of which interferes materially with the use of the property, in each case
which do not individually or in the aggregate have a Material Adverse Effect;
     (g)     Liens in favor of the Administrative Agent for the benefit of the
Lenders and the Administrative Agent under the Loan Documents;
     (h)     Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
     (i)     (x) Liens arising out of cash management, netting or set off
arrangements made between banks or financial institutions and FIL or any of its
Subsidiaries in the ordinary course of business, or over any asset held with a
clearing house, and (y) other Liens arising by operation of law or by agreement
in favor of collecting or payor banks and other banks providing cash management
services, in each case, having a right of set-

64



--------------------------------------------------------------------------------



 



off, revocation, refund or chargeback against money or instruments of FIL or any
of its Subsidiaries on deposit with or in possession of such bank to secure the
payment of bank fees and other amounts owing in the ordinary course of business;
     (j)     Liens securing Indebtedness or other obligations on cash or cash
equivalents to the extent such cash or cash equivalents represent proceeds from
such Indebtedness or other obligations;
     (k)     rights of third parties in equipment or inventory consigned to or
by, or otherwise owned by such third party and which is being stored on property
owned or leased by, FIL or any of FIL’s Subsidiaries;
     (l)     Liens created pursuant to attachment, garnishee orders or other
process in connection with pre-judgment court proceedings;
     (m)     precautionary Liens over assets securitized in connection with any
securitization transaction permitted under Section 7.03;
     (n)     the interest of a licensor under any license of intellectual
property in the ordinary course of business;
     (o)     Liens on assets pursuant to merger agreements, stock or asset
purchase agreements and similar purchase agreements in respect of the
disposition of such assets by the Company or its Subsidiaries;
     (p)     call arrangements, rights of first refusal and similar rights and
customary reciprocal easements and other rights of use relating to
(i) Investments in joint ventures, partnerships and the like, (ii) investments
consisting of Equity Securities issued by suppliers and other venture capital or
similar direct investments, (iii) ownership of undivided interests in assets
subject to a joint ownership or similar agreement, or (iv) assets acquired in
original equipment manufacturer divestiture transactions or other acquisitions
and arising in favor of the original seller or transferor of such assets (or
their respective Affiliates) pursuant to or in connection with master services,
manufacturing services or supply arrangements entered into in connection
therewith;
     (q)     Liens on any asset at the time the Company or any of its
Subsidiaries acquired such asset and Liens on the assets of a Person existing at
the time such Person was acquired by the Company or any of its Subsidiaries,
including any acquisition by means of a merger, amalgamation or consolidation
with or into the Company or any of its Subsidiaries; subject to the condition
that (i) any such Lien may not extend to any other asset of the Company or any
of its Subsidiaries; (ii) any such Lien shall not have been created in
contemplation of or in connection with the transaction or series of transactions
pursuant to which such asset or Person was acquired by the Company or any of its
Subsidiaries; and (iii) any such Lien is released no later than 180 days after
the effective date of such acquisition;

65



--------------------------------------------------------------------------------



 



      (r)       Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);
      (s)       purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of such property or equipment, or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired (and any
accessions or additions thereto, and proceeds thereof), and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced; and
      (t)       Liens not otherwise permitted under this Section 7.02, provided
that the aggregate fair market value of all assets subject to such Liens does
not at any time exceed $75,000,000.
          7.03   Asset Dispositions. None of the Borrowers or any of FIL’s
Subsidiaries shall sell, lease, transfer or otherwise dispose of any of their
assets or property, whether now owned or hereafter acquired, except as follows:
      (a)      At any time that the Debt Rating is greater than or equal to BB+
by S&P and Ba1 by Moody’s (such time, “Enabling Period”), such Persons may sell,
lease, transfer or otherwise dispose of (i) assets and property for fair market
value (provided that for this purpose the sale of accounts receivable pursuant
to a securitization arrangement may be sold for not less than 95% of face
value); (ii) assets and property pursuant to distributions and dividends
permitted by Section 7.06; (iii) assets or property to any Borrower or any
Wholly-Owned Subsidiary of FIL from any other Borrower or any other Subsidiary
of FIL; (iv) damaged, obsolete or worn-out assets and scrap in the ordinary
course of business; and (v) duplicative or excess assets existing as a result of
acquisitions otherwise permitted pursuant to Section 7.04 and excess assets
resulting from a restructuring not otherwise prohibited hereunder; and
      (b)     At any time that is not during an Enabling Period, such Persons
may sell, lease, transfer or otherwise dispose of:
           (i)     assets or property in the ordinary course of business for
fair market value;
           (ii)     accounts receivable in securitization or financing
transactions, provided that the aggregate outstanding balance of accounts
receivable so sold by the Borrowers and FIL’s Subsidiaries together and
outstanding at any time shall not exceed 30% of the aggregate outstanding
balance of accounts receivable of FIL and FIL’s Subsidiaries at such time,
provided, however, that the Borrowers and FIL’s Subsidiaries shall not be in
default of this clause (ii) upon the termination of

66



--------------------------------------------------------------------------------



 



an Enabling Period if, as a result of sales of accounts receivable during such
Enabling Period, the outstanding balance of accounts receivable so sold by the
Borrowers and FIL’s Subsidiaries exceeds 30% of the then aggregate outstanding
balance of accounts receivable of FIL and its Subsidiaries;
        (iii)     (A) duplicative or excess assets existing as a result of
transactions otherwise permitted pursuant to Section 7.04, provided that in each
case the aggregate amount of any such duplicative or excess assets sold or
transferred in any fiscal year (excluding sales or transfers during an Enabling
Period) does not exceed (together with the aggregate amount of assets sold or
transferred pursuant to clause (B) of this subsection (b)(iii)) 5% of all fixed
assets (net of depreciation) held by FIL and its Subsidiaries (including, for
the avoidance of doubt, the Acquired Business and its Subsidiaries) as of the
end of the most recent fiscal quarter for which Financial Statements have been
delivered hereunder (or, if such date of determination is prior to the date for
which consolidated Financial Statements for FIL and its Subsidiaries and the
Acquired Business and its Subsidiaries are required to be available pursuant to
Section 6.01(a) or (b), 5% of all fixed assets (net of depreciation) held by the
Company and its Subsidiaries as determined by reference to the Closing Date Pro
Forma Consolidated Balance Sheet), and (B) duplicative or excess assets existing
as a result of a restructuring of the businesses of FIL or its Subsidiaries not
otherwise prohibited hereunder, provided that in each case the aggregate amount
of any such duplicative or excess assets sold or transferred in any fiscal year
(excluding sales or transfers during an Enabling Period) does not exceed 1% of
all fixed assets (net of depreciation) held by FIL and its Subsidiaries as of
the end of the immediately preceding fiscal quarter;
        (iv)     damaged, obsolete or worn-out assets and scrap, in each case in
the ordinary course of business;
        (v)     assets or property to any Borrower or any Subsidiary of FIL from
any other Borrower or any Subsidiary of FIL;
        (vi)     dispositions of Investments permitted under Section 7.05
consisting of cash equivalents and marketable securities for a purchase price
that is not less than fair market value of the Investments being sold;
        (vii)     fixed assets sold and leased back by FIL or its Subsidiaries
for fair market value in a transaction not otherwise prohibited hereunder,
provided such assets were first acquired by FIL or its Subsidiaries no earlier
than 180 days prior to the date of such sale-leaseback;
        (viii)     sales and other dispositions of Non-Core Assets for fair
market value;
        (ix)     sales and other dispositions of assets or Investments not
constituting Non-Core Assets for fair market value, excluding sales or other
dispositions

67



--------------------------------------------------------------------------------



 



during an Enabling Period, in an aggregate amount not to exceed in any fiscal
year 10% of the total assets of FIL and its Subsidiaries at the end of the
immediately preceding fiscal year (or, if such date of determination is prior to
the date for which consolidated Financial Statements for FIL and its
Subsidiaries and the Acquired Business and its Subsidiaries are required to be
available pursuant to Section 6.01(b), 10% of the total assets of FIL and its
Subsidiaries (including, for the avoidance of doubt, the Acquired Business and
its Subsidiaries) determined by reference to the Closing Date Pro Forma
Consolidated Balance Sheet); and
     (x)    assets and property pursuant to distributions and dividends
permitted by Section 7.06.
        7.04    Mergers, Acquisitions, Etc. None of the Borrowers or any of
FIL’s Subsidiaries shall amalgamate or consolidate with or merge into any other
Person or permit any other Person to amalgamate or merge into them, acquire any
Person as a new Subsidiary or acquire all or substantially all of the assets of
any other Person, except for the following:
     (a)     The Borrowers and FIL’s Subsidiaries may amalgamate or merge with
each other and with any other Person permitted to be acquired as a new
Subsidiary under clause (b) below, provided that (A) (1) in any such
amalgamation or merger involving any Borrower, such Borrower is the surviving
Person and (2) in any such amalgamation or merger involving a Guarantor, the
surviving Person is an Eligible Material Subsidiary and becomes a Guarantor by
executing and delivering such documents of assumption, and related certificates
and legal opinions as the Administrative Agent may reasonably request, and
(B) in each case, no Default has occurred and is continuing on the date of, or
will result after giving effect to, any such amalgamation or merger;
     (b)     The Borrowers and FIL’s Subsidiaries may acquire any Person as a
new Subsidiary or all or substantially all of the assets of any Person or line
of business or division of any Person, provided that:
           (i)     No Default has occurred and is continuing on the date of, or
will result after giving effect to, any such acquisition;
           (ii)     Such Person (or line or division) is not primarily engaged
in any business substantially different from (1) the present business of the
Company or any Subsidiary (other than any such acquired Subsidiary) or (2) any
business reasonably related or ancillary thereto; and
           (iii)     In the case of an acquisition of a Person as a new
Subsidiary, the Borrowers or FIL’s Subsidiaries possess the power to direct or
cause the direction of the management and policies of such Person; and
     (c)     Any of FIL’s Subsidiaries may amalgamate or consolidate with or
merge into any other Person or permit any other Person to merge into them in
connection with a sale, transfer or other disposition of assets permitted under
Section 7.03 or in connection with a joint venture Investment permitted under
Section 7.05, provided that to the extent

68



--------------------------------------------------------------------------------



 



any Loan Party is a party to any such joint venture, such Loan Party shall be
the surviving entity.
          7.05   Investments. During any time that is not an Enabling Period,
none of the Borrowers or any of FIL’s Subsidiaries shall make any Investment,
except for the following:
      (a)      Investments, other than Investments in joint ventures or
non-Wholly-Owned Subsidiaries, permitted by the investment policy of FIL set
forth in Schedule 7.05 or, if any changes to the investment policy of FIL are
hereafter duly approved by the Board of Directors of FIL, in any subsequent
investment policy which is the most recent investment policy delivered by FIL to
Administrative Agent with a certificate of FIL’s chief financial officer to the
effect that such investment policy has been duly approved by FIL’s Board of
Directors and is then in effect;
      (b)      Investments listed in Schedule 7.05 committed on the Closing
Date;
      (c)      Investments received by the Borrowers and FIL’s Subsidiaries in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;
      (d)      Investments by FIL or its Subsidiaries in FIL or Wholly-Owned
Subsidiaries of FIL;
      (e)      Investments consisting of loans to employees and officers for
travel, housing, relocation and other similar expenses incurred in the ordinary
course of business;
      (f)      Investments of the Borrowers and FIL’s Subsidiaries in interest
rate protection, currency swap and foreign exchange arrangements, provided that
all such arrangements are entered into in connection with bona fide hedging
operations and not for speculation;
      (g)      Deposit accounts;
      (h)      Investments permitted by Section 7.04, other than joint venture
Investments and Investments in Subsidiaries that are not Wholly-Owned
Subsidiaries;
      (i)      Investments made as a result of (i) the receipt of non-cash
consideration from an asset disposition permitted under Section 7.03 or (ii) a
retained interest in any asset disposed of in a transaction permitted under
Section 7.03 (and any increases in any such Investments under clauses (i) and
(ii) above); and
      (j)      Other Investments (including joint venture Investments and
Investments in Subsidiaries that are not Wholly-Owned Subsidiaries), provided
that:
           (i)     No Default has occurred and is continuing on the date of, or
will result after giving effect to, any such Investment; and

69



--------------------------------------------------------------------------------



 



            (ii)     The aggregate consideration paid by the Borrowers and FIL’s
Subsidiaries for all such Investments pursuant to this clause (j) in any fiscal
year (without duplication) does not exceed the sum of (1) 10% of the total
assets of FIL and its Subsidiaries at the end of the immediately preceding
fiscal quarter (or, if such date of determination is prior to the date for which
consolidated Financial Statements for FIL and its Subsidiaries and the Acquired
Business and its Subsidiaries are required to be available pursuant to
Section 6.01(a) or (b), 10% of the total assets of FIL and its Subsidiaries
(including, for the avoidance of doubt, the Acquired Business and its
Subsidiaries) as determined by reference to the Closing Date Pro Forma
Consolidated Balance Sheet), plus (2) 75% of the Net Proceeds received from the
issuance by FIL of any Equity Securities of the type described in clause (a) of
the definition of “Equity Securities” during calendar year 2007 or thereafter.
For the avoidance of doubt, during an Enabling Period the limitations on
Investments contained in this Section 7.05 shall not apply.
          7.06   Dividends, Redemptions, Etc. None of the Borrowers or any of
FIL’s Subsidiaries shall (i) pay any dividends or make any distributions
(whether in cash, securities or other property) on its Equity Securities,
including any payment to a sinking fund or similar deposit, (ii) purchase,
redeem, retire, defease, cancel, terminate, or otherwise acquire for value any
of its Equity Securities, or (iii) return any capital to any holder of its
Equity Securities as such, or set apart any sum for any of the foregoing
purposes, except as follows:
      (a)      Any of the Borrowers or any of FIL’s Subsidiaries may pay
dividends or make distributions on, or make exchanges of, its Equity Securities
payable in such Person’s own Equity Securities;
      (b)      Any Subsidiary of FIL may pay dividends, make distributions
(whether in cash, securities or other property) or return capital to, or
repurchase, redeem, retire, defease, or otherwise acquire for value its Equity
Securities from, the holders of such Subsidiary’s Equity Securities;
      (c)      FIL may pay dividends on its Equity Securities payable in cash or
repurchase, redeem, retire, defease, or otherwise acquire for value its Equity
Securities for cash, provided that, in each case, no Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
payment or repurchase, redemption, retirement, defeasance or other acquisition;
      (d)      FIL and its Subsidiaries may make regularly scheduled payments of
interest and principal on any Indebtedness which constitutes Equity Securities,
and payments due upon the conversion of such Equity Securities, in accordance
with the terms thereof, subject to the terms of any applicable subordination
agreement; and
      (e)      Provided there exists no Default either before or after giving
effect thereto, FIL and its Subsidiaries may make distributions (including
dividends) in the form of Eq-

70



--------------------------------------------------------------------------------



 



uity Securities of a Subsidiary or Subsidiaries the aggregate value of which
distributions together shall not exceed $800,000,000 during the term hereof,
provided that, for purposes of this clause (e), the aggregate value of any such
distribution shall be deemed to be equal to the product of (A) the value of the
assets of such Subsidiary (as shown on the Financial Statements of FIL most
recently delivered pursuant to Section 6.01(a) or (b)) and (B) the percentage of
the Equity Securities in such Subsidiary that were paid in such distribution.
          7.07   Change in Business. None of the Borrowers or any of FIL’s
Subsidiaries shall engage to any material extent, either directly or indirectly,
in any business substantially different from (i) their present business or
(ii) any business reasonably related or ancillary thereto.
          7.08   Employee Benefit Plans.
           (a)     None of the Borrowers or any ERISA Affiliate shall (i) adopt
or institute any employee pension benefit plan within the meaning of section
3(2) of ERISA that is subject to Title IV of ERISA (not including any such plan
of a Person existing at the time such Person was acquired by a Borrower),
(ii) take any action which will result in the partial or complete withdrawal,
within the meanings of sections 4203 and 4205 of ERISA, from a Multiemployer
Plan, (iii) engage or permit any Person to engage in any transaction prohibited
by section 406 of ERISA or section 4975 of the Code involving any Employee
Benefit Plan or Multiemployer Plan which would subject any Borrower or any ERISA
Affiliate to any material tax, penalty or other liability including a liability
to indemnify, (iv) incur or allow to exist any accumulated funding deficiency
(within the meaning of section 412 of the Code or section 302 of ERISA),
(v) fail to make full payment when due of all amounts due as contributions to
any Employee Benefit Plan or Multiemployer Plan, (vi) fail to comply with the
requirements of section 4980B of the Code or Part 6 of Title I(B) of ERISA, or
(vii) adopt any amendment to any Employee Benefit Plan which would require the
posting of security pursuant to section 401(a)(29) of the Code, where singly or
cumulatively, the above would be reasonably and substantially likely to have a
Material Adverse Effect.
           (b)     None of the Borrowers or any of FIL’s Subsidiaries shall
(i) engage in any transaction prohibited by any Governmental Rule applicable to
any Foreign Plan, (ii) fail to make full payment when due of all amounts due as
contributions to any Foreign Plan or (iii) otherwise fail to comply with the
requirements of any Governmental Rule applicable to any Foreign Plan, where
singly or cumulatively, the above would be reasonably and substantially likely
to have a Material Adverse Effect.
          7.09   Transactions with Affiliates. None of the Borrowers or any of
FIL’s Subsidiaries shall enter into any Contractual Obligation with any
Affiliate (other than one of the Borrowers or one of its Subsidiaries) or engage
in any other transaction with any such Affiliate except (i) upon terms at least
as favorable to such Borrower or such Subsidiary as an arm’s-length transaction
with unaffiliated Persons, except as disclosed or reflected in the Financial
Statements of FIL dated June 29, 2007, furnished by FIL to the Administrative
Agent prior to the date hereof, or as timely disclosed or reflected (or to be
timely disclosed or reflected) in the Financial Statements delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b), (ii) compen-

71



--------------------------------------------------------------------------------



 



sation arrangements, indemnification agreements and employee benefits plans for
officers and directors duly approved by the board of directors of the Company or
such Subsidiary, or (iii) in connection with transactions made in accordance
with Section 7.04 or 7.05.
          7.10   Accounting Changes. FIL and its Subsidiaries shall not
(i) change their fiscal year (currently April 1 through March 31), or
(ii) change in any material respect their accounting practices except (A) as
required by GAAP, or (B) as permitted by GAAP if such Person receives the prior
written consent of the Administrative Agent to such GAAP-permitted change;
provided, however, that FIL and its Subsidiaries may change their fiscal year on
a one-time basis during the term of this Agreement or materially change their
accounting practices to the extent permitted by GAAP without the prior written
consent of the Administrative Agent if, in either event, (a) FIL shall deliver
to the Administrative Agent notice (“change notice”) detailing such change in
fiscal year or practice no later than 90 days prior to the intended effective
date of such change, and (b) if the Required Lenders shall so request by notice
delivered by the Administrative Agent to the Company no later than 30 days after
the date of such change notice, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend any ratio or covenant requirement
set forth in any Loan Document that would reasonably be expected to be affected
(either on a one-time basis, or otherwise) by such change in fiscal year or
practice, to preserve the original intent thereof in light of such change in
fiscal year or practice (any such amendment to be subject to the approval of the
Required Lenders), provided that, until and unless such provisions are duly
amended, no such change in fiscal year or material change in accounting practice
shall become effective.
          7.11   Burdensome Contractual Obligations. None of the Borrowers or
any of FIL’s Subsidiaries will enter into any Contractual Obligation (excluding
this Agreement and the other Loan Documents) that restricts the ability of any
Wholly-Owned Subsidiary of FIL or any other Subsidiary of FIL that had revenues
during the immediately preceding fiscal year equal to or greater than
$25,000,000 or net worth on the last day of the immediately preceding fiscal
year equal to or greater than $25,000,000, to pay or make dividends or
distributions in cash or kind, to make loans, advances or other payments of
whatsoever nature or to make transfers or distributions of all or any part of
their assets to any of the Borrowers or to any Subsidiary of such Subsidiary;
provided, however, that the foregoing shall not apply to:
      (i)      restrictions or conditions imposed by any Governmental Rule;
      (ii)      customary restrictions and conditions contained in licenses,
leases and franchise agreements;
      (iii)      transfer or distribution restrictions or conditions arising in
connection with the sale of a Subsidiary or other assets otherwise permitted
hereunder, effective pending such sale, provided such restrictions and
conditions apply only to such Subsidiary or assets to be sold;
      (iv)      restrictions or conditions in respect of transfers or
distributions affecting property or assets subject to a Permitted Lien;

72



--------------------------------------------------------------------------------



 



      (v)      (A) restrictions or conditions contained in the Subordinated
Indenture substantially the same as those set forth in the Subordinated
Indenture existing on the Closing Date, (B) restrictions or conditions contained
in the Revolving Credit Agreement substantially the same as those in the
Revolving Credit Agreement existing on the Closing Date, and (C) restrictions or
conditions contained in instruments and agreements evidencing Indebtedness for
borrowed money, other than Subordinated Indebtedness, that are taken as a whole
no more restrictive than such restrictions and conditions contained in this
Agreement;
      (vi)      customary restrictions in respect of transfers or distributions
contained in purchase or supply agreements entered into in the ordinary course
of business, provided such restrictions are limited to the property or assets
that are the subject of such agreements, and customary restrictions on the
assignment of such agreements contained in agreements entered into in the
ordinary course of business;
      (vii)      restrictions or conditions contained in any joint venture
agreements, partnership agreements and other agreements relating to the joint
ownership of assets, provided such restrictions or conditions apply only to the
assets or property contained within such joint venture, partnership or other
joint ownership arrangement;
      (viii)      restrictions or conditions contained in agreements relating to
the securitization and other similar transactions, provided that such
restrictions and conditions are limited to the property or assets that are the
subject of such transactions;
      (ix)      restrictions or conditions imposed by agreements governing
Existing Secured Indebtedness (but shall not apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition); and
      (x)      restrictions or conditions applicable to assets (including
agreements) or a Person acquired by any of the Borrowers or any of FIL’s
Subsidiaries as permitted by this Agreement, provided that the exception in this
clause (x) shall cease to apply, from and after the date that is 180 days after
such acquisition, to restrictions or conditions imposed by agreements governing
Indebtedness of a Person to the extent such Person is or becomes a Material
Subsidiary.
          7.12   Senior Debt. None of the Borrowers or any of FIL’s Subsidiaries
will designate or permit to exist any other Indebtedness as “Designated Senior
Debt” for the purposes of and as defined in each Subordinated Indenture, other
than (i) the Obligations arising under this Agreement and the other Loan
Documents, (ii) the obligations arising under the Revolving Credit Agreement and
(iii) obligations arising under facilities providing at least $50,000,000 in the
aggregate of loans or other debt or Synthetic Lease Obligations, it being
acknowledged and agreed that the Administrative Agent shall, upon the Company’s
request, consent to the designation of any such debt as “Designated Senior
Debt”.
          7.13   Financial Covenant. Until the termination of this Agreement and
the satisfaction in full by the Loan Parties of all Obligations, unless the
Required Lenders shall otherwise

73



--------------------------------------------------------------------------------



 



consent in writing, FIL shall not permit its Debt/EBITDA Ratio as of the last
day of any fiscal quarter to exceed 4.00:1.00.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
          8.01   Events of Default. Any of the following shall constitute an
Event of Default:
      (a)      Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, in Dollars, any amount of principal
of any Loan, or (ii) within five Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) within five Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
      (b)      Specific Defaults. Any Borrower or any of FIL’s Subsidiaries
shall fail to observe or perform any covenant, obligation, condition or
agreement set forth in Article VII; or
      (c)      Other Defaults. Any Borrower or any of FIL’s Subsidiaries shall
fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Agreement or the other Loan Documents and such
failure shall continue for 30 Business Days after the earlier of (i) any
Borrower’s written acknowledgement of such failure and (ii) the Administrative
Agent’s or any Lender’s written notice to the Borrowers of such failure;
provided, however, that in the event that such failure cannot reasonably be
cured within such 30 Business Day period, and such failure relates to the
observance or performance of any of the covenants, obligations, conditions or
agreements contained in Section 5.06 hereof with respect to Hazardous Materials
or any Environmental Laws or any judgment, consent decree, settlement or
compromise in respect of any claim based thereon, it shall not constitute an
Event of Default hereunder so long as the Borrowers shall have commenced to cure
such failure within such 30 Business Day period and shall thereafter diligently
pursue such cure to completion, and provided, further, that such failure shall
in all events be cured within 180 days after the Administrative Agent’s or such
Lender’s written notice thereof; or
      (d)      Representations and Warranties. Any representation or warranty or
written certificate, information or other statement (financial or otherwise)
made or furnished by or on behalf of any Borrower to the Administrative Agent or
any Lender in or in connection with this Agreement or any of the other Loan
Documents, or as an inducement to the Administrative Agent or any Lender to
enter into this Agreement, shall be false, incorrect, incomplete or misleading
in any material respect when made (or deemed made) or furnished; or
      (e)      Cross-Default. (i) Any Borrower, any Guarantor or any Material
Subsidiary shall fail to make any payment on account of any Indebtedness of such
Person (other

74



--------------------------------------------------------------------------------



 



than the Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto, if the amount of such
Indebtedness exceeds $100,000,000 or the effect of such failure is to cause, or
permit the holder or holders thereof to cause, Indebtedness of any Borrower, any
Guarantor and any Material Subsidiary (other than the Obligations) in an
aggregate amount exceeding $100,000,000 to become due (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise); or (ii) any
Borrower, any Guarantor or any Material Subsidiary shall otherwise fail to
observe or perform any agreement, term or condition contained in any agreement
or instrument relating to any Indebtedness of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness of any Borrower, any Guarantor and any
Material Subsidiary (other than the Obligations) in an aggregate amount
exceeding $100,000,000 to become due (and/or to be secured by cash collateral
other than cash collateral obligations not arising from an event of default
under any agreement or instrument relating to Indebtedness incurred in
connection with Synthetic Lease Obligations or letters of credit); or
      (f)      Insolvency, Voluntary Proceedings. Any Borrower or any
Significant Subsidiary shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) become insolvent (as such term may
be defined or interpreted under any applicable statute), (v) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or any Borrower or any
Material Subsidiary shall be dissolved or liquidated in full or in part;
provided, however, that the dissolution, liquidation or termination of the
existence of an Excluded Subsidiary shall not constitute an Event of Default
under this Section 8.01(f); or
      (g)      Involuntary Proceedings. Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Borrower or any Significant
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to any Borrower or any Significant Subsidiary or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 60 days of commencement;
or
      (h)      Judgments. (i) One or more non-interlocutory judgments, orders,
decrees or arbitration awards requiring the Borrowers and/or FIL’s Subsidiaries
to pay an aggregate amount of $100,000,000 or more (exclusive of amounts covered
by insurance issued

75



--------------------------------------------------------------------------------



 



by an insurer not an Affiliate of the Borrowers and otherwise satisfying the
requirements set forth in Section 6.04 to which the insurer does not dispute
coverage) shall be rendered against the Borrowers and/or FIL’s Subsidiaries in
connection with any single or related series of transactions, incidents or
circumstances and the same shall not be satisfied, vacated or stayed for a
period of 60 consecutive days, (ii) any non-interlocutory judgment, writ,
assessment, warrant of attachment, tax lien or execution or similar process
shall be issued or levied against a substantial part of the property of any
Borrower or any of FIL’s Subsidiaries and the same (A) shall not be released,
stayed, vacated or otherwise dismissed within 60 days after issue or levy and
(B) is reasonably and substantially likely to have a Material Adverse Effect or
(iii) any other non-interlocutory judgments, orders, decrees, arbitration
awards, writs, assessments, warrants of attachment, tax liens or executions or
similar processes which, alone or in the aggregate, are reasonably and
substantially likely to have a Material Adverse Effect are rendered, issued or
levied; or
      (i)      Loan Documents. Any Loan Document or any material term thereof
shall cease to be, or be asserted by any Borrower or any Guarantor not to be, a
legal, valid and binding obligation of any Borrower or any Guarantor enforceable
in accordance with its terms; or
      (j)      Employee Benefit Plans. (i) Any Reportable Event which
constitutes grounds for the termination of any Employee Benefit Plan by the PBGC
or for the appointment of a trustee by the PBGC to administer any Employee
Benefit Plan shall occur, or (ii) any Employee Benefit Plan shall be terminated
within the meaning of Title IV of ERISA (x) in a distress termination, or
(y) other than a distress termination and the resulting liability is in excess
of $50,000,000, or a trustee shall be appointed by the PBGC to administer any
Employee Benefit Plan; or
      (k)      Change of Control. Any Change of Control shall occur.
          8.02   Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
      (a)      declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated; and
      (b)      declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or any comparable event under non-U.S. Debtor Relief Laws), the
obligation of each Lender to make Loans shall automatically terminate, and the
unpaid principal amount of all outstanding Loans and all

76



--------------------------------------------------------------------------------



 



interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.
         8.03   Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
        8.04   Lender Rate Contract Remedies. Notwithstanding any other
provision of this Article VIII, each Lender or its Affiliate which has entered
into a Rate Contract with FIL or its Subsidiaries with respect to their interest
payment obligations hereunder (“Lender Rate Contract”) shall have the right,
with prior notice to the Administrative Agent, but without the approval or
consent of the Administrative Agent or any other Lender, to the extent provided
by such Lender Rate Contracts, (a) to declare an event of default, termination
event or other similar event thereunder which will result in the early
termination of such Lender Rate Contract, (b) to determine net termination
amounts in accordance with the terms of such Lender Rate Contract and to set-off
amounts between Lender Rate Contracts of such Lender, and (c) to prosecute any
legal action against any Borrower or any of FIL’s Subsidiaries to enforce net
amounts owing to such Lender or its Affiliate under such Lender Rate Contracts.

77



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
          9.01   Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Citicorp North America, Inc. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions.
          9.02   Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
          9.03   Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
      (a)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
      (b)      shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
      (c)      shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

78



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company or a
Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (A) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          9.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          9.05     Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
          9.06     Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the

79



--------------------------------------------------------------------------------



 



Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
          9.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          9.08     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunner, Sole Lead Arranger and Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
          9.09     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be enti-

80



--------------------------------------------------------------------------------



 



tled and empowered, by intervention in such proceeding or otherwise (a) to file
and prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and (b) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          9.10     Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Subsidiary Guaranty if there occurs a
Release Date (as defined in the Subsidiary Guaranty) as to such Person. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 9.10.
          9.11     Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective), such Lender shall indemnify and hold harmless
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any interest, additions to
tax or penalties thereto, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such tax were
correctly or legally imposed or asserted by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

81



--------------------------------------------------------------------------------



 



ARTICLE X.
MISCELLANEOUS
          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (which
acknowledgment the Administrative Agent shall provide promptly and in any event
within three Business Days following its actual receipt of an amendment or
waiver countersigned by the Required Lenders, the Company and other applicable
Loan Party, if any), and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a)     waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;
     (b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c)     postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
     (d)     reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any premium payable pursuant to Section 2.05(a) or any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate;
     (e)     change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f)     [reserved];
     (g)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

82



--------------------------------------------------------------------------------



 



        (h)       release the Company from the Company Guaranty or all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (iv) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
one or more Classes of Lenders (but not other Classes of Lenders) may be
effected by an agreement or agreements in writing entered into by the Company
and the requisite percentage in interest of the affected Class (or Classes) of
Lenders that would be required to consent thereto under this Section if such
Class (or Classes) of Lenders were the only Class (or Classes) of Lenders
hereunder at the time. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
          10.02  Notices; Effectiveness; Electronic Communication.
          (a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
       (i)        if to a Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
       (ii)       if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

83



--------------------------------------------------------------------------------



 



          (b)     Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
          (d)     Change of Address, Etc. Each of the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the Company and the
Administrative Agent. In addition, each Lender agrees to notify the Adminis-

84



--------------------------------------------------------------------------------



 



trative Agent from time to time to ensure that the Administrative Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Requirement of Law, including
United States Federal and state securities Requirements of Law, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
          (e)        Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
          10.03   No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          10.04   Expenses; Indemnity; Damage Waiver.
          (a)        Costs and Expenses. Each Borrower shall pay (i) all
reasonable out-of-pocket expenses (other than Taxes) incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out-of-pocket
expenses (other than Taxes) incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Sec-

85



--------------------------------------------------------------------------------



 



tion, or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
          (b)     Indemnification by the Borrowers. Each Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof) and each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee in respect of or arising out of or in connection with claims,
damages, or liabilities asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of FIL’s
Subsidiaries, or any liability under any Environmental Laws related in any way
to any Borrower or any of FIL’s Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.04(b) shall not apply with respect to
any Taxes (including, without limitation, Indemnified Taxes or any Other Taxes
indemnifiable under Section 3.01) other than Taxes that represent losses or
damages arising from any non-Tax claim.
          (c)     Reimbursement by Lenders. To the extent that a Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, or the
Administrative Agent incurs any expense pursuant to Section 6.03 that is not
subject to reimbursement by such Borrower, but without affecting such Borrower’s
obligation (if any) to make such payment, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-

86



--------------------------------------------------------------------------------



 



agent) in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
          (d)        Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
          (e)        Payments. All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.
          (f)        Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
          10.05  Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
          10.06  Successors and Assigns.
          (a)       Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent

87



--------------------------------------------------------------------------------



 



and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b)    Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
      (i)     Minimum Amounts.
      (A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
      (B)    in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment and principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
      (ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
      (iii)   Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
         (A)     The consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default has occurred and is

88



--------------------------------------------------------------------------------



 



continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender, an Approved Fund or a Federal Reserve Bank or (3) such
assignment is in connection with the primary syndication of the Closing Date
Commitments, A Delayed Draw Commitments, Closing Date Loans or Delayed Draw
Loans (as determined by the Administrative Agent in is sole discretion).
          (B)     The consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
      (iv)   Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
      (v)    No Assignment to Company. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.
      (vi)   No Assignment to Natural Persons. No such assignment shall be made
to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
          (c)     Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a

89



--------------------------------------------------------------------------------



 



Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
          (d)     Participations. Any Lender may at any time, without the
consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary.
          (e)     Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent (not to be
unreasonably withheld or delayed).
          (f)     Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such

90



--------------------------------------------------------------------------------



 



Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
          (g)     Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          (h)     Special Purpose Funding Vehicles. Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) each SPC shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements or
limitations therein) to the same extent as if it were a Lender; provided that
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Company under this Agreement (including its obligations under Section
3.04) except, in the case of Section 3.01, if the grant to any SPC or the
exercise by any SPC of such option (as the case may be) was made with the
Company’s prior written consent (not to be unreasonably withheld or delayed),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any state thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guaranty or credit or liquidity enhancement to such
SPC.

91



--------------------------------------------------------------------------------



 



           10.07  Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that, the Administrative Agent or any Lender
shall exercise commercially reasonable efforts to notify the Company as soon as
reasonably practicable in the event of any such disclosure, unless such
notification shall be prohibited by applicable law, legal process or regulatory
request, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company, provided that, the source of such information was not actually known by
the Administrative Agent, any Lender or any of their respective Affiliates, as
the case may be, to be bound by a confidentiality agreement with the Company or
any of its Subsidiaries with respect to such Information. For purposes of this
Section, “Information” means all information received from the Company or any of
its Subsidiaries relating to the Company or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Company or any of its Subsidiaries, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          Each of the Administrative Agent and the Lenders acknowledges that
(A) the Information may include material non-public information concerning the
Company or any of its Subsidiaries, as the case may be, (B) it has developed
compliance procedures regarding the use of material non-public information and
(C) it will handle such material non-public information in accordance with
applicable Requirements of Law, including United States Federal and state
securities Requirements of Law.
           10.08  Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and

92



--------------------------------------------------------------------------------



 



all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have. Each Lender agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
          10.09  Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Requirements of Law (the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
          10.10  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
          10.11  Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or

93



--------------------------------------------------------------------------------



 



any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.
          10.12  Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          10.13  Replacement of Lenders. If (v) any Lender requests compensation
under Section 3.04, (w) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (x) any Lender’s Loans are prepaid or converted under
Section 3.02, (y) any Lender is a Defaulting Lender, or (z) any Lender shall
refuse to consent to a waiver or amendment to, or a departure from the
provisions of, this Agreement or any other Loan Document which requires the
consent of all the Lenders or all Lenders directly affected thereby and that has
been consented to by the Required Lenders (a “Non-Consenting Lender”) then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
      (a)      the Company shall have paid or caused the U.S. Borrower to pay to
the Administrative Agent the assignment fee specified in Section 10.06(b);
      (b)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);
      (c)      with respect to any Non-Consenting Lender referred to in clause
(z) above, the Company shall pay or cause the U.S. Borrower to pay to such
Non-Consenting Lender a prepayment premium, if applicable, with respect to the
Loans so replaced as if such replacement were a prepayment subject to the
provisions of Section 2.05(a);
      (d)      in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

94



--------------------------------------------------------------------------------



 



        (e)       such assignment does not conflict with applicable Requirements
of Law.
No Lender shall be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
           10.14  Governing Law; Jurisdiction; Etc.
            (a)      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
           (b)       SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN SUCH BOROUGH,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
           (c)       WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
           (d)      SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY

95



--------------------------------------------------------------------------------



 



PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
WITHOUT LIMITING THE FOREGOING, EACH OF THE BORROWERS HEREBY APPOINTS, IN THE
CASE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE
OF NEW YORK, CT CORPORATION, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK 10011, TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE
OF PROCESS IN THE STATE OF NEW YORK WITH RESPECT THERETO, PROVIDED THE BORROWERS
MAY APPOINT ANY OTHER PERSON, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
WITH OFFICES IN THE STATE OF NEW YORK TO REPLACE SUCH AGENT FOR SERVICE OF
PROCESS UPON DELIVERY TO THE ADMINISTRATIVE AGENT OF A REASONABLY ACCEPTABLE
AGREEMENT OF SUCH NEW AGENT AGREEING SO TO ACT.
          10.15  Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
          10.16  California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that, at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Company shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
          10.17  No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between such Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and Arrangers, on the other

96



--------------------------------------------------------------------------------



 



hand, (B) each of such Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arrangers each are and have been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
have not been, are not, and will not be acting as an advisor, agent or fiduciary
for such Borrower, any other Loan Party or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor the Arrangers
have any obligation to such Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor the Arrangers have any obligation to disclose any of such interests to such
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
          10.18  Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document into a currency other than Dollars, the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase Dollars with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than Dollars, be discharged only
to the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase Dollars with the
Judgment Currency. If the amount of Dollars so purchased is less than the sum
originally due to the Administrative Agent or any Lender from any Borrower in
such currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of Dollars so
purchased is greater than the sum originally due to the Administrative Agent or
any Lender in such currency, the Administrative Agent or such Lender, as the
case may be, agrees to return the amount of any excess to such Borrower (or to
any other Person who may be entitled thereto under applicable law).
          10.19  Bermuda Branch; Full Recourse Obligations. All Loans to the
account of FIL shall be made to or incurred by FIL at its Bermuda branch located
at Canon’s Court, 22 Victoria Street, Hamilton HM 12 BERMUDA and all payments of
principal and interest by FIL will be made through its Bermuda branch; provided,
however, that notwithstanding the foregoing, FIL acknowledges and agrees that
the Obligations hereunder are full recourse to Flextronics International Ltd., a
Singapore corporation, and are in no manner limited to any extent to any

97



--------------------------------------------------------------------------------



 



branch thereof and shall in no manner impair the Administrative Agent’s or any
Lender’s ability to enforce or collect any Obligation from FIL.
[Remainder of this page intentionally left blank]

98



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            FLEXTRONICS INTERNATIONAL LTD.,
as Borrower
      By:   /s/ Manny Marimuthu         Name:   Manny Marimuthu        Title:  
Authorized Signatory        FLEXTRONICS INTERNATIONAL USA, INC.,
as Borrower
      By:   /s/ Christopher Collier         Name:   Christopher Collier       
Title:   Director   

 



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC., as
Administrative Agent and Lender
      By:   /s/ Timothy P. Dilworth         Name:   Timothy P. Dilworth       
Title:   Vice President   

2



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Lender
      By:   /s/ Timothy P. Dilworth         Name:   Timothy P. Dilworth       
Title:   Vice President   

3



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS INC., as Sole Lead Arranger, Bookrunner and
Syndication Agent
      By:   /s/ Timothy P. Dilworth         Name:   Timothy P. Dilworth       
Title:   Director     

4



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date:                                        ,
To: Citicorp North America, Inc.,
as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Term Loan Agreement, dated as of
October 1, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Flextronics International
Ltd., a Singapore corporation (the “Company”) Flextronics International USA,
Inc., a California corporation (the “U.S. Borrower” and, together with the
Company, the “Borrowers” and each a “Borrower”), each Lender from time to time
party thereto and Citicorp North America, Inc., as Administrative Agent.
          The Company hereby requests, on behalf of itself or, if applicable,
the U.S. Borrower (select one):

  o   A Borrowing of Loans     o   A conversion or continuation of Loans     1.
  On                                          (a Business Day).     2.   In the
amount of                                         .     3.   Comprised
of                                              .
[Class of Loan requested]     4.   Comprised
of                                              .
[Type of Loan requested]     5.   For Eurocurrency Rate Loans: with an interest
period of                      months     6.   On behalf
of                                         .
[Borrower]

[Remainder of page intentionally left blank]

A-1



--------------------------------------------------------------------------------



 



            FLEXTRONICS INTERNATIONAL LTD.
      By:             Name:             Title:      

A-2



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF A CLOSING DATE NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to                                           or its registered assigns
(the “A Closing Date Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each A Closing Date
Loan from time to time made by the A Closing Date Lender to the Borrower under
that certain Term Loan Agreement, dated as of October 1, 2007 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Flextronics International Ltd., Flextronics International USA,
Inc., a California corporation, the Lenders from time to time party thereto and
Citicorp North America, Inc., as Administrative Agent.
          The Borrower promises to pay interest on the unpaid principal amount
of each A Closing Date Loan from the date of such A Closing Date Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the A Closing Date Lender in Same
Day Funds at the Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
          This A Closing Date Note is one of the A Closing Date Notes referred
to in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This A
Closing Date Note is also entitled to the benefits of the Subsidiary Guaranty.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this A Closing
Date Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the A Closing Date Lender shall
be evidenced by one or more loan accounts or records maintained by the A Closing
Date Lender in the ordinary course of business. The A Closing Date Lender may
also attach schedules to this A Closing Date Note and endorse thereon the date,
amount, currency and maturity of its A Closing Date Loans and payments with
respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this A Closing Date Note.
C-1-1
Form of A Closing Date Note

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            FLEXTRONICS INTERNATIONAL LTD.
      By:             Name:             Title:      

C-1-2
Form of A Closing Date Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF B CLOSING DATE NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to                                           or its registered assigns
(the “B Closing Date Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each B Closing Date
Loan from time to time made by the B Closing Date Lender to the Borrower under
that certain Term Loan Agreement, dated as of October 1, 2007 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Flextronics International Ltd., Flextronics International USA,
Inc., a California corporation, the Lenders from time to time party thereto and
Citicorp North America, Inc., as Administrative Agent.
          The Borrower promises to pay interest on the unpaid principal amount
of each B Closing Date Loan from the date of such B Closing Date Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the B Closing Date Lender in Same
Day Funds at the Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
          This B Closing Date Note is one of the B Closing Date Notes referred
to in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This B
Closing Date Note is also entitled to the benefits of the Subsidiary Guaranty.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this B Closing
Date Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the B Closing Date Lender shall
be evidenced by one or more loan accounts or records maintained by the B Closing
Date Lender in the ordinary course of business. The B Closing Date Lender may
also attach schedules to this B Closing Date Note and endorse thereon the date,
amount, currency and maturity of its B Closing Date Loans and payments with
respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this B Closing Date Note.
C-2-1
Form of B Closing Date Note

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            FLEXTRONICS INTERNATIONAL LTD.
      By:             Name:             Title:      

C-2-2
Form of B Closing Date Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C-3
FORM OF A-1 DELAYED DRAW NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to                                           or its registered assigns
(the “A-1 Delayed Draw Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each A-1 Delayed
Draw Loan from time to time made by the A-1 Delayed Draw Lender to the Borrower
under that certain Term Loan Agreement, dated as of October 1, 2007 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Flextronics International Ltd., Flextronics International USA,
Inc., a California corporation, the Lenders from time to time party thereto and
Citicorp North America, Inc., as Administrative Agent.
          The Borrower promises to pay interest on the unpaid principal amount
of each A-1 Delayed Draw Loan from the date of such A-1 Delayed Draw Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the A-1 Delayed Draw Lender
in Same Day Funds at the Administrative Agent’s Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.
          This A-1 Delayed Draw Note is one of the A-1 Delayed Draw Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This A-1 Delayed Draw Note is also entitled to the benefits of the
Company Guaranty and the Subsidiary Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this A-1 Delayed Draw Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the A-1 Delayed Draw Lender shall be evidenced by one
or more loan accounts or records maintained by the A-1 Delayed Draw Lender in
the ordinary course of business. The A-1 Delayed Draw Lender may also attach
schedules to this A-1 Delayed Draw Note and endorse thereon the date, amount,
currency and maturity of its A-1 Delayed Draw Loans and payments with respect
thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this A-1 Delayed Draw Note.
C-3-1
Form of A-1 Delayed Draw Note

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            FLEXTRONICS INTERNATIONAL USA, INC.
      By:             Name:             Title:      

C-3-2
Form of A-1 Delayed Draw Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C-4
FORM OF A-2 DELAYED DRAW NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to                                          or its registered assigns
(the “A-2 Delayed Draw Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each A-2 Delayed
Draw Loan from time to time made by the A-2 Delayed Draw Lender to the Borrower
under that certain Term Loan Agreement, dated as of October 1, 2007 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Flextronics International Ltd., Flextronics International USA,
Inc., a California corporation, the Lenders from time to time party thereto and
Citicorp North America, Inc., as Administrative Agent.
          The Borrower promises to pay interest on the unpaid principal amount
of each A-2 Delayed Draw Loan from the date of such A-2 Delayed Draw Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the A-2 Delayed Draw Lender
in Same Day Funds at the Administrative Agent’s Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.
          This A-2 Delayed Draw Note is one of the A-2 Delayed Draw Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This A-2 Delayed Draw Note is also entitled to the benefits of the
Subsidiary Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this A-2 Delayed Draw Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
A-2 Delayed Draw Lender shall be evidenced by one or more loan accounts or
records maintained by the A-2 Delayed Draw Lender in the ordinary course of
business. The A-2 Delayed Draw Lender may also attach schedules to this A-2
Delayed Draw Note and endorse thereon the date, amount, currency and maturity of
its A-2 Delayed Draw Loans and payments with respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this A-2 Delayed Draw Note.
C-4-1
Form of A-2 Delayed Draw Note



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            FLEXTRONICS INTERNATIONAL LTD.
      By:                     Name:                     Title:      

C-4-2
Form of A-2 Delayed Draw Note



--------------------------------------------------------------------------------



 



EXHIBIT C-5
FORM OF A-3 DELAYED DRAW NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to                                          or its registered assigns
(the “A-3 Delayed Draw Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each A-3 Delayed
Draw Loan from time to time made by the A-3 Delayed Draw Lender to the Borrower
under that certain Term Loan Agreement, dated as of October 1, 2007 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Flextronics International Ltd., Flextronics International USA,
Inc., a California corporation, the Lenders from time to time party thereto and
Citicorp North America, Inc., as Administrative Agent.
          The Borrower promises to pay interest on the unpaid principal amount
of each A-3 Delayed Draw Loan from the date of such A-3 Delayed Draw Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the A-3 Delayed Draw Lender
in Same Day Funds at the Administrative Agent’s Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.
          This A-3 Delayed Draw Note is one of the A-3 Delayed Draw Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This A-3 Delayed Draw Note is also entitled to the benefits of the
Subsidiary Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this A-3 Delayed Draw Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
A-3 Delayed Draw Lender shall be evidenced by one or more loan accounts or
records maintained by the A-3 Delayed Draw Lender in the ordinary course of
business. The A-2 Delayed Draw Lender may also attach schedules to this A-3
Delayed Draw Note and endorse thereon the date, amount, currency and maturity of
its A-3 Delayed Draw Loans and payments with respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this A-3 Delayed Draw Note.
C-5-1
Form of A-3 Delayed Draw Note



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            FLEXTRONICS INTERNATIONAL LTD.
      By:                     Name:                     Title:      

C-5-2
Form of A-3 Delayed Draw Note

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:

     
To:
  Citicorp North America, Inc.
as Administrative Agent

Ladies and Gentlemen:
          Reference is made to that certain Term Loan Agreement, dated as of
October 1, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Flextronics International
Ltd., a Singapore corporation (the “Company”), Flextronics International USA,
Inc., a California corporation, the Lenders from time to time party thereto and
Citicorp North America, Inc., as Administrative Agent.
          The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the                                          of the
Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company, and that:
          [Use following paragraph 1 for fiscal year-end financial statements]
          1. The Company has delivered the year-end audited Financial Statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
          [Use following paragraph 1 for fiscal quarter-end financial
statements]
          1.     The Company has delivered the unaudited Financial Statements
required by Section 6.01(a) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
          2.     The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.
          3.     A review of the activities of the Company during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and [select one:]

D-1



--------------------------------------------------------------------------------



 



          [to the best knowledge of the undersigned, during such fiscal period
the Company performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
          [to the best knowledge of the undersigned, during such fiscal period
the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
          4.     The representations and warranties of (i) the Borrowers
contained in Article V of the Agreement and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection with the Loan Documents, are (A) in the case of representations and
warranties that are qualified as to materiality, true and correct, and (B) in
the case of representations and warranties that are not qualified as to
materiality, true and correct in all material respects, in each case on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct or true and correct in all material respects, as the case may be, as
of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.09 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b) of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
          5.     The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.
          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                    .

            FLEXTRONICS INTERNATIONAL LTD.
      By:                     Name:                     Title:      

D-2



--------------------------------------------------------------------------------



 



         

For the Quarter/Year ended   (“Statement Date”)

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

             
I.
  Section 7.13 Debt/EBITDA Ratio        
 
            A.   EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”):    
 
           
1.
  Net income or net loss (before provision for income taxes) for Subject
Period:   $
 
           
2.
  All Interest Expense for Subject Period:   $
 
           
3.
  Depreciation expenses for Subject Period:   $
 
           
4.
  Amortization expenses for Subject Period:   $
 
           
5.
  Non-cash charges for Subject Period:   $
 
           
6.
  One-time cash charges associated with merger or acquisition-related
expenses which are paid in the Subject Period:   $
 
           
7.
  One-time cash charges associated with restructuring costs which are
paid in the Subject Period:   $
 
           
8.
  One-time cash charges associated with net losses from the early extin-
guishment of notes or other Indebtedness, which are paid in the Subject
Period:   $
 
           
9.
  Sum of Lines I.A. 6 + 7 + 8 (not exceeding $100,000,000 for Subject
Period):   $
 
           
10.
  EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 9):   $
 
            B.   Debt:    
 
           
1.
  Total Indebtedness at Statement Date:   $
 
            C.   Debt/EBITDA Ratio    
 
           
1.
  Total Indebtedness at Statement Date (Line B.1 above)   $
 
           
2
  EBITDA for Subject Period (Line I.A.10 above):   $
 
           
3.
  Debt/EBITDA Ratio (Line C.1 to Line C.2)        
 
           
 
            Maximum permitted   4.00 to 1.00

Schedule I-1



--------------------------------------------------------------------------------



 



For the Quarter/Year ended   (“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

                                      Quarter   Quarter   Quarter   Twelve    
Ended   Ended   Ended   Months
net income or net loss
                               
+ all Interest Expense
                               
+ depreciation expenses
                               
+ amortization expenses
                               
+ non-cash charges for Subject Period
                               
+ one-time cash charges, calculated in accordance
   with GAAP, associated with merger-or-
   acquisition related expenses which are paid in
   the Subject Period
                               
+ one-time cash charges, calculated in accordance
   with GAAP, associated with restructuring costs
   which are paid in the Subject Period
                               
+ one-time cash charges, calculated in accordance
   with GAAP, associated with net losses from the
   early extinguishment of notes or other Indebt-
   edness, which are paid in the Subject Period
                               
= EBITDA
                               

Schedule 2-1



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (the “Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.   Assignor[s]:   2.   Assignee[s]:       [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]   3.   Borrower(s)      
:     [Flextronics International Ltd.] [and] [Flextronics International USA,
Inc.]

E-1



--------------------------------------------------------------------------------



 



4.   Administrative Agent       :     Citicorp North America, Inc., as the
administrative agent under the Agreement.   5.   Agreement       :     Term Loan
Agreement, dated as of October 1, 2007, among Flextronics International Ltd.,
Flextronics International USA, Inc. the Lenders from time to time party thereto
and Citicorp North America, Inc., as Administrative Agent   6.   Assigned
Interest[s]:

                  Amount of   Aggregate amount   Amount of Commitments and Class
of Loans Assigned   Commitment and   of Commitments and   Loans of such Class
being Assignor[s] Assignee[s]   Loans of such Class   Loans of such Class  
Assigned, as a Percentage     being Assigned   for all Lenders   of the
Aggregate Amount of             commitments and Loans of             such Class
for all Lenders $   $   $   % $   $   $   % $   $   $   %

[7.    Trade Date       :                               ]

Effective Date:                     , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
          The terms set forth in this Assignment and Assumption are hereby
agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:        ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:   

E-2



--------------------------------------------------------------------------------



 



          [Consented to and] Accepted:
CITICORP NORTH AMERICA, INC., as
Administrative Agent
      By:           Title:        [Consented to:]

FLEXTRONICS INTERNATIONAL LTD.
      By:           Title:     

E-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
FLEXTRONICS INTERNATIONAL LTD.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1.      Representations and Warranties.
          1.1.   Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
          1.2.   Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Agreement,
(ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v), (vi) and (vii) of the Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

Annex 1-1



--------------------------------------------------------------------------------



 



          2.     Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3.     General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

Annex 1-2



--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF COMPANY GUARANTY]
          THIS GUARANTY (this “Guaranty”), dated as of October 1, 2007, is made
by Flextronics International Ltd., a Singapore corporation acting, subject to
Section 23 hereof, through its Bermuda branch (the “Guarantor”), in favor of the
Lenders from time to time party to the Term Loan Agreement referred to below and
Citicorp North America, Inc. as Administrative Agent.
          A.     The Guarantor, Flextronics International USA, Inc. (“U.S.
Borrower”, and together with the Guarantor, the “Borrowers”), the Lenders from
time to time party thereto (each a “Lender” and, collectively, the “Lenders”)
and the Administrative Agent are parties to a Term Loan Agreement dated as of
October 1, 2007 (as amended, modified, renewed or extended from time to time,
the “Term Loan Agreement”).
          B.     The U.S. Borrower is a Subsidiary of the Guarantor.
          C.     It is a condition precedent to the making of Loans to the
account of the U.S. Borrower under the Term Loan Agreement that the Guarantor
guarantee the indebtedness and other obligations of the U.S. Borrower to the
Guaranteed Parties under or in connection with the Term Loan Agreement.
          D.     The Guarantor, as the parent of the U.S. Borrower, will derive
substantial direct and indirect benefits from the making of the Loans to the
U.S. Borrower pursuant to the Term Loan Agreement (which benefits are hereby
acknowledged by the Guarantor).
          Accordingly, to induce the Administrative Agent and the Lenders to
enter into the Term Loan Agreement, and in consideration thereof, the Guarantor
hereby agrees as follows:
          SECTION 1.  Definitions; Interpretation.
          (a)     Terms Defined in Term Loan Agreement. All capitalized terms
used in this Guaranty (including in the recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Term Loan
Agreement.
          (b)     Certain Defined Terms. As used in this Guaranty (including in
the recitals hereof), the following terms shall have the following meanings:
          “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.).
          “Collateral” means any property and interests and proceeds thereof now
or hereafter acquired by the Guarantor, the U.S. Borrower or any other Person in
which a Lien shall exist in favor of the Guaranteed Parties to secure the
Guaranteed Obligations.

 



--------------------------------------------------------------------------------



 



          “Collateral Documents” means any agreement pursuant to which the
Guarantor, the U.S. Borrower or any other Person provides a Lien on any
Collateral securing any or all of the Guaranteed Obligations and all filings,
documents and agreements made or delivered pursuant thereto.
          “Guaranteed Obligations” has the meaning set forth in Section 2.
          “Guaranteed Parties” means the Administrative Agent and each Lender.
          “Guarantor Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered to any Guaranteed Party under or
in connection with this Guaranty and the Loan Documents.
          “Insolvency Proceeding” means, with respect to any Person, (a) any
case, action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in either
case undertaken under Debtor Relief Laws.
          “Judgment Currency” has the meaning set forth in Section 22.
          “Lenders” has the meaning specified in the recitals to this Guaranty.
          “Organization Documents” means (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Term Loan Agreement” has the meaning specified in the recitals to
this Guaranty.
          (c) Interpretation. The rules of interpretation set forth in
Sections 1.02 and 1.03 of the Term Loan Agreement shall be applicable to this
Guaranty and are incorporated herein by this reference.
          SECTION 2.  Guaranty. The Guarantor hereby absolutely, unconditionally
and irrevocably guarantees for the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the Obligations and any
indebtedness, liabilities and other obligations of the U.S. Borrower to the

-2-



--------------------------------------------------------------------------------



 



Guaranteed Parties under or in connection with the Term Loan Agreement, the
Notes and the other Loan Documents, including all unpaid principal of the Loans,
all interest accrued thereon, all fees due under the Term Loan Agreement and all
other amounts payable by the U.S. Borrower to the Guaranteed Parties thereunder,
in connection therewith, and in connection with any other Loan Document. The
terms “indebtedness,” “liabilities” and “obligations” are used herein in their
most comprehensive sense and include any and all advances, debts, obligations
and liabilities, whether now existing or hereafter arising, whether voluntary or
involuntary and whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether recovery upon such
indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Laws, and including interest that accrues after the commencement by or against
the U.S. Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding. The foregoing
Obligations, indebtedness, liabilities and other obligations of the U.S.
Borrower, and all other indebtedness, liabilities and obligations to be paid or
performed by the Guarantor in connection with this Guaranty (including any and
all amounts due under Section 12), shall hereinafter be collectively referred to
as the “Guaranteed Obligations.”
          SECTION 3.  Liability of Guarantor. The liability of the Guarantor
under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, the Guarantor agrees
as follows:
      (a)     the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s exercise or enforcement of any remedy it may have against
the U.S. Borrower or any other Person, or against any Collateral;
      (b)     this Guaranty is a guaranty of payment when due and not merely of
collectibility;
      (c)     the Guaranteed Parties may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between any of the Guaranteed Parties and the U.S.
Borrower with respect to the existence of such Event of Default;
      (d)     the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and
      (e)     the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:
        (i)     any Insolvency Proceeding with respect to the U.S. Borrower, the
Guarantor, any other Loan Party or any other Person;

-3-



--------------------------------------------------------------------------------



 



        (ii)     any limitation, discharge, or cessation of the liability of the
U.S. Borrower, the Guarantor, any other Loan Party or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;
        (iii)    any merger, acquisition, consolidation or change in structure
of the U.S. Borrower, the Guarantor or any other Loan Party or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of the U.S. Borrower, the Guarantor, any other Loan Party or other Person;
        (iv)    any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;
        (v)     any claim, defense, counterclaim or setoff, other than that of
prior performance, that the U.S. Borrower, the Guarantor, any other Loan Party
or other Person may have or assert, including any defense of incapacity or lack
of corporate or other authority to execute any of the Loan Documents;
        (vi)    any Guaranteed Party’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any Collateral, or any Guaranteed Party’s exchange, release, or
waiver of any Collateral;
        (vii)    any Guaranteed Party’s exercise or nonexercise of any power,
right or remedy with respect to any of the Collateral, including any Guaranteed
Party’s compromise, release, settlement or waiver with or of the U.S. Borrower,
any other Loan Party or any other Person;
        (viii)   any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations;
        (ix)    any impairment or invalidity of any of the Collateral or any
other collateral securing any of the Guaranteed Obligations or any failure to
perfect any of the Liens of the Guaranteed Parties thereon or therein; and
        (x)     any other guaranty, whether by the Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the U.S. Borrower to any Guaranteed
Party.
          SECTION 4.  Consents of Guarantor. The Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from the Guarantor:

-4-



--------------------------------------------------------------------------------



 



     (a)     the principal amount of the Guaranteed Obligations may be increased
or decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;
     (b)     the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;
     (c)     the time for the U.S. Borrower’s (or any other Person’s)
performance of or compliance with any term, covenant or agreement on its part to
be performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;
     (d)     any Guaranteed Party may discharge or release, in whole or in part,
any other Loan Party or any other Person liable for the payment and performance
of all or any part of the Guaranteed Obligations, and may permit or consent to
any such action or any result of such action, and shall not be obligated to
demand or enforce payment upon any of the Collateral or any other collateral,
nor shall any Guaranteed Party be liable to the Guarantor for any failure to
collect or enforce payment or performance of the Guaranteed Obligations from any
Person or to realize on the Collateral or other collateral therefor;
     (e)     in addition to the Collateral, the Guaranteed Parties may take and
hold other security (legal or equitable) of any kind, at any time, as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;
     (f)     the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of the U.S. Borrower to any Guaranteed Party and may, from time to
time, in whole or in part, surrender, release, subordinate, modify, waive,
rescind, compromise or extend any such guaranty and may permit or consent to any
such action or the result of any such action; and
     (g)     the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantor against the U.S. Borrower; all as the Guaranteed Parties may

-5-



--------------------------------------------------------------------------------



 



deem advisable, and all without impairing, abridging, releasing or affecting
this Guaranty.
          SECTION 5.  Guarantor Waivers.
       (a)     Certain Waivers. The Guarantor waives and agrees not to assert:
       (i)     any right to require any Guaranteed Party to marshal assets in
favor of the U.S. Borrower, the Guarantor, any other Loan Party or any other
Person, to proceed against the U.S. Borrower, any other Loan Party or any other
Person, to proceed against or exhaust any of the Collateral, to give notice of
the terms, time and place of any public or private sale of personal property
security constituting the Collateral or other collateral for the Guaranteed
Obligations or comply with any other provisions of § 9-611 of the New York
Uniform Commercial Code (or any equivalent provision of any other applicable
law) or to pursue any other right, remedy, power or privilege of any Guaranteed
Party whatsoever;
      (ii)     the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;
      (iii)     any defense arising by reason of any lack of corporate or other
authority or any other defense of the U.S. Borrower or any other Person;
      (iv)     any defense based upon any Guaranteed Party’s errors or omissions
in the administration of the Guaranteed Obligations;
      (v)     any rights to set-offs and counterclaims;
      (vi)     any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of the Guarantor or the right of the Guarantor to
proceed against the U.S. Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and
      (vii)     without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.
      (b)     Additional Waivers.
      (i)     The Guarantor waives any and all notice of the acceptance of this
Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. The Guarantor waives promptness, diligence, presentment, protest,
demand for payment, notice of default, dishonor or nonpayment and all

-6-



--------------------------------------------------------------------------------



 



other notices to or upon the U.S. Borrower, the Guarantor or any other Person
with respect to the Guaranteed Obligations.
     (ii)     Until the Guaranteed Obligations have been paid in full in cash,
the Guarantor waives (A) its rights of subrogation and reimbursement, (B) any
defenses the Guarantor may have to the Guaranty by reason of an election of
remedies by the Guaranteed Parties, (C) any rights or defenses the Guarantor may
have by reason of protection afforded to the U.S. Borrower or any other Loan
Party pursuant to the anti-deficiency or other laws of the State of New York
limiting or discharging the U.S. Borrower’s or such other Loan Party’s
indebtedness, (D) any defenses arising by reason of any disability or other
defense of the U.S. Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Guaranteed Party) of the
liability of the U.S. Borrower, (E) any defenses based on any claim that the
Guarantor’s obligations exceed or are more burdensome than those of the U.S.
Borrower, (F) any right to compel any Guaranteed Party to proceed against or
exhaust any security for the Guaranteed Obligations (or to proceed against such
security in a particular order) or to pursue any other remedy in such Guaranteed
Party’s power whatsoever, and (G) any benefit of and any right to participate in
any security now or hereafter held by the Guaranteed Parties.
     (iii)     The Guarantor warrants and agrees that each of the waivers set
forth herein is made with full knowledge of its significance and consequences
and that if any such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.
          (c)     Independent Obligations. The obligations of the Guarantor
hereunder are independent of and separate from the obligations of any other
guarantor of the Guaranteed Obligations, the U.S. Borrower and any other Loan
Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against the Guarantor,
whether or not the U.S. Borrower or any such other Loan Party is joined therein
or a separate action or actions are brought against the U.S. Borrower or any
such other Loan Party.
          (d)     Financial Condition of the U.S Borrower. The Guarantor shall
not have any right to require any Guaranteed Party to obtain or disclose any
information with respect to: (i) the financial condition or character of the
U.S. Borrower or the ability of the U.S. Borrower to pay and perform the
Obligations; (ii) the Guaranteed Obligations; (iii) the Collateral; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any action or inaction on the part of any Guaranteed
Party or any other Person; or (vi) any other matter, fact or occurrence
whatsoever.
          SECTION 6.  Subrogation. Until the Guaranteed Obligations (other than
contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, the Guarantor shall not have, and the Guarantor
shall not directly or indirectly exercise, (a) any rights that it may acquire by
way of subrogation under this Guaranty, by any payment hereunder or otherwise,
(b) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Guaranty, or (c) any other right which it
might otherwise have or acquire (in any way whatsoever) which could entitle it
at any time to share or participate

-7-



--------------------------------------------------------------------------------



 



in any right, remedy or security of any Guaranteed Party as against the U.S.
Borrower or any other Loan Party, whether in connection with this Guaranty, any
of the other Loan Documents or otherwise. If any amount shall be paid to the
Guarantor on account of the foregoing rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. Upon the indefeasible payment in full of the Guaranteed Obligations
and the termination of all Commitments, the Guarantor shall be subrogated to the
rights of the Guaranteed Parties against the U.S. Borrower to the extent
otherwise permitted by law; provided that such subrogation shall not
(i) constitute a representation or warranty, express or implied, by any
Guaranteed Party as to the enforceability or collectibility of any obligations
of the U.S. Borrower under the Loan Documents or as to the perfection, priority
or enforceability of any lien or security interest contained in or relating to
any Loan Document; (ii) grant to the Guarantor any right of recourse against any
Guaranteed Party in respect thereof; (iii) give rise to any duty on the part of
any Guaranteed Party to cooperate with the Guarantor in the protection,
preservation or enforcement of any rights the Guarantor may have against the
U.S. Borrower or any other Loan Party; (iv) impair any Guaranteed Party’s
unfettered discretion to settle or otherwise compromise any claims such
Guaranteed Party may have against the U.S. Borrower or otherwise impair or
affect any of the waivers or consents contained herein; or (v) restrict any
Guaranteed Party from enforcing or forbearing from enforcing any of its rights
or remedies against the U.S. Borrower; provided, further, that the Guarantor
shall, upon demand, indemnify each Guaranteed Party against any and all costs
and expenses arising directly or indirectly in connection with such right of
subrogation.
          SECTION 7.  Continuing Guaranty; Reinstatement.
          (a)     This Guaranty is a continuing guaranty and agreement of
subordination relating to any Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time in
connection with successive transactions consummated under the Term Loan
Agreement and the other Loan Documents, and the Guarantor expressly acknowledges
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist. This Guaranty
shall continue in effect and be binding upon the Guarantor until termination of
the Commitments and payment and performance in full of the Guaranteed
Obligations.
          (b)     This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of the U.S. Borrower (or receipt of
any proceeds of Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to the U.S. Borrower, its estate, trustee, receiver or any other Person
(including under the Bankruptcy Code or other state or federal law), or must
otherwise be restored by the Administrative Agent or any Lender, whether as a
result of Insolvency Proceedings or otherwise. To the extent any payment is so
rescinded, set aside, voided or otherwise repaid or restored, the Guaranteed
Obligations shall be revived in full force and effect without reduction or
discharge for such payment.

-8-



--------------------------------------------------------------------------------



 



          SECTION 8.  Payments.
          (a)     The Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against the Guarantor by virtue
hereof, upon the failure of the U.S. Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Laws), the Guarantor shall forthwith pay, or cause to
be paid, in cash, to the Administrative Agent an amount equal to the amount of
the Guaranteed Obligations then due as aforesaid (including interest which, but
for the filing of a petition in any Insolvency Proceeding with respect to the
U.S. Borrower, would have accrued on such Guaranteed Obligations, whether or not
a claim is allowed against the U.S. Borrower for such interest in any such
Insolvency Proceeding). The Guarantor shall make each payment hereunder,
unconditionally in full without set-off, counterclaim or other defense, on the
day when due in the currency in which such Guaranteed Obligations are
denominated in Same Day Funds, to the Administrative Agent at such office of the
Administrative Agent and to such account as is specified in the Term Loan
Agreement.
          (b)     Each time the Guarantor is required to make any payment
hereunder on behalf of the U.S. Borrower and at all times thereafter, the
Guarantor shall be deemed to make the representation set forth in Section 5.18
of the Term Loan Agreement (which section shall be read for this purpose by
substituting “Guarantor” for “Borrower” in each place such term appears).
          (c)     If the Guarantor is required to make payments to or for the
account of any Guaranteed Party under the Guarantor Documents, the Guarantor may
request that such Guaranteed Party (to the extent such Guaranteed Party is
legally entitled to do so) deliver such properly completed and executed
documentation as provided for in Section 3.01(e) of the Term Loan Agreement.
          (d)     The agreements in this Section 8 shall survive the payment of
all Guaranteed Obligations.
          SECTION 9.  Consideration. In order to induce the Lenders to make
Loans to the U.S. Borrower pursuant to the Term Loan Agreement, the Guarantor
represents and warrants to each Guaranteed Party that the Guarantor has received
at least “reasonably equivalent value” (as such phrase is used in § 548 of the
Bankruptcy Code), and “fair consideration” (as such term is used in § 272 of the
New York Uniform Fraudulent Conveyance Act) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations and under any of the Collateral Documents to which it is a party.
          SECTION 10. Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed, emailed (subject to the
provisions of the final sentence of this Section 10) or delivered, in the case
of the Guarantor, to the address or facsimile number or email address specified
in the Term Loan Agreement, and in the case of any Guaranteed Party, to

-9-



--------------------------------------------------------------------------------



 



the address or facsimile number or email address specified in the Term Loan
Agreement, or to such other address, facsimile number or email address as shall
be designated by such party in a notice to the other parties. All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone, when delivered; and (D) if delivered by electronic mail (which
form of delivery is subject to the provisions of the final sentence of this
Section 10), when delivered. In no event shall a voicemail message be effective
as a notice, communication or confirmation hereunder. Electronic mail and
Internet and intranet websites may be used only to distribute routine
communications, and to distribute documents for execution by the parties
thereto, and may not be used for any other purpose.
          SECTION 11. No Waiver; Cumulative Remedies. No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guarantor
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          SECTION 12. Costs and Expenses.
          (a)     Costs and Expenses. The Guarantor shall: (i) pay or reimburse
the Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Guaranty and the other Guarantor Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable costs and expenses of counsel; and (ii) pay or
reimburse the Administrative Agent and each other Guaranteed Party for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Guaranty or the other
Guarantor Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and during
any legal proceeding, including any proceeding under any Debtor Relief Laws),
including all costs and expenses of counsel. The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by any Guaranteed Party.
          (b)     Interest. Any amounts payable by the Guarantor under this
Section 12 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Default Rate applicable to
Base Rate Loans to the fullest extent permitted by applicable Law. Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.

-10-



--------------------------------------------------------------------------------



 



          (c)     Payment. All amounts due under this Section 12 shall be
payable within ten Business Days after demand therefor.
          (d)     Survival. The agreements in this Section 12 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.
          SECTION 13. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by law, upon the occurrence and during the continuance
of any Event of Default each Lender, each of their respective Affiliates is
authorized at any time and from time to time, without prior notice to the
Guarantor, any such notice being waived by the Guarantor to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or any such Affiliate to or for
the credit or the account of the Guarantor against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Guaranty
or any other Guarantor Document and although such Obligations may be contingent
or unmatured or denominated in a currency different from that of the applicable
deposit or indebtedness. Each of the Lenders agree (by its acceptance hereof)
promptly to notify the Guarantor and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have.
          SECTION 14. Marshalling; Payments Set Aside. Neither the
Administrative Agent nor any other Guaranteed Party shall be under any
obligation to marshal any assets in favor of the Guarantor or any other Person
or against or in payment of any or all of the Guaranteed Obligations. To the
extent that the Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
          SECTION 15. Benefits of Guaranty. This Guaranty is entered into for
the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantor, and such obligations shall be limited to
those expressly stated herein.

-11-



--------------------------------------------------------------------------------



 



          SECTION 16. Binding Effect; Assignment.
          (a)     Binding Effect. This Guaranty shall be binding upon the
Guarantor and its successors and assigns, and inure to the benefit of and be
enforceable by the Administrative Agent and each other Guaranteed Party and
their respective successors, endorsees, transferees and assigns.
          (b)     Assignment. Except to the extent otherwise provided in the
Term Loan Agreement, the Guarantor shall not have the right to assign or
transfer its rights and obligations hereunder or under any other Guarantor
Documents without the prior written consent of the Required Lenders. Each Lender
may, without notice to or consent by the Guarantor, sell, assign, transfer or
grant participations in all or any portion of such Lender’s rights and
obligations hereunder and under the other Guarantor Documents in connection with
any sale, assignment, transfer or grant of a participation by such Lender in
accordance with Section 10.06 of the Term Loan Agreement of or in its rights and
obligations thereunder and under the other Loan Documents. In the event of any
grant of a participation, the participant (A) shall be deemed to have a right of
setoff under Section 13 in respect of its participation to the same extent as if
it were such “Guaranteed Party;” and (B) shall also be entitled to the benefits
of Section 12.
          SECTION 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          SECTION 18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 19. Entire Agreement; Amendments and Waivers. This Guaranty
together with the other Guarantor Documents embodies the entire agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantor, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative Agent
and the Required Lenders. No waiver of any rights of the Guaranteed Parties
under any provision of this Guaranty or consent to any departure by the
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Required Lenders, or the Administrative Agent (with
the written consent of the Required Lenders). Any such amend-

-12-



--------------------------------------------------------------------------------



 



ment, waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
          SECTION 20. Severability. If any provision of this Guaranty or the
other Guarantor Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Guaranty and the other Guarantor Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          SECTION 21. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          SECTION 22. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Guarantor Document into a currency other than Dollars, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency on the Business Day preceding that on which final judgment is given.
The obligation of the Guarantor in respect of any such sum due from it to any
Guaranteed Party hereunder or under the other Guarantor Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase Dollars with the Judgment Currency. If the amount of
Dollars so purchased is less than the sum originally due to the Administrative
Agent from the Guarantor in such currency, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of Dollars so purchased is greater than the sum
originally due to the Administrative Agent in such currency, the Administrative
Agent (by its acceptance hereof) agrees to return the amount of any excess to
the Guarantor (or to any other Person who may be entitled thereto under
applicable law). The agreements in this Section 22 shall survive the termination
of the Commitments and repayment of all Guaranteed Obligations.
          SECTION 23. Bermuda Branch; Full Recourse Obligations. All the
obligations of the Guarantor hereunder are incurred by Flextronics International
Ltd., a Singapore corporation (“FIL”) at its Bermuda branch located at Canon’s
Court, 22 Victoria Street, Hamilton HM 12 BERMUDA, and all payments hereunder
including, without limitation, payments of principal and interest, by the
Guarantor of the Guaranteed Obligations will be made through its Bermuda branch;
provided, however, that notwithstanding the foregoing, Guarantor acknowledges
and agrees that the Guarantor’s obligations hereunder are full recourse to FIL,
and are in no manner limited to any extent to any branch thereof and shall in no
manner impair the Administrative Agent’s or any Lender’s ability to enforce or
collect any of the Guaranteed Obligations from FIL.

-13-



--------------------------------------------------------------------------------



 



          SECTION 24. California Judicial Reference. If any action or proceeding
is filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04 of the Term Loan Agreement, the Guarantor shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.
[Remainder of page intentionally left blank]

-14-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of
the date first above written.

            FLEXTRONICS INTERNATIONAL LTD.
      By:           Name:           Title:      

Exhibit F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
[FORM OF SUBSIDIARY GUARANTY]
          THIS GUARANTY (this “Guaranty”), dated as of October 1, 2007, is made
by each of the undersigned (together, the “Guarantors”; each a “Guarantor”), in
favor of the Lenders from time to time party to the Term Loan Agreement referred
to below and Citicorp North America, Inc., as Administrative Agent.
          A.     Flextronics International Ltd., a Singapore corporation (“FIL”
or the “Company”), Flextronics International USA, Inc. (“U.S. Borrower”, and
together with the Company, the “Borrowers”), the Lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”) and the
Administrative Agent are parties to a Term Loan Agreement dated as of October 1,
2007 (as amended, modified, renewed or extended from time to time, the “Term
Loan Agreement”).
          B.     The Guarantors are Subsidiaries of the Company.
          C.     It is a condition precedent to the making of Loans to the
Borrowers under the Term Loan Agreement that the Guarantors guarantee the
indebtedness and other obligations of each Borrower to the Guaranteed Parties
under or in connection with the Term Loan Agreement.
          D.     The Guarantors, as Subsidiaries or Affiliates of the Borrowers,
will derive substantial direct and indirect benefits from the making of the
Loans to the Borrowers pursuant to the Term Loan Agreement (which benefits are
hereby acknowledged by the Guarantors).
          Accordingly, to induce the Administrative Agent and the Lenders to
enter into the Term Loan Agreement, and in consideration thereof, the Guarantors
hereby agree as follows:
          SECTION 1.  Definitions; Interpretation.
          (a)     Terms Defined in Term Loan Agreement. All capitalized terms
used in this Guaranty (including in the recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Term Loan
Agreement.
          (b)     Certain Defined Terms. As used in this Guaranty (including in
the recitals hereof), the following terms shall have the following meanings:
          “Aggregate Guaranty Payments” shall mean, with respect to any
Guarantor at any time, the aggregate amount of all payments made by such
Guarantor under this Guaranty (including under Section 9 hereof) at or prior to
such time.
          “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.).

1



--------------------------------------------------------------------------------



 



          “Collateral” means any property and interests and proceeds thereof now
or hereafter acquired by the Guarantors, any Borrower or any other Person in
which a Lien shall exist in favor of the Guaranteed Parties to secure the
Guaranteed Obligations.
          “Collateral Documents” means any agreement pursuant to which the
Guarantors, any Borrower or any other Person provides a Lien on any Collateral
securing any or all of the Guaranteed Obligations and all filings, documents and
agreements made or delivered pursuant thereto.
          “Fair Share” shall mean, with respect to any Guarantor at any time, an
amount equal to (i) a fraction, the numerator which is the Maximum Guaranty
Amount of such Guarantor and the denominator of which is the aggregate Maximum
Guaranty Amounts of all Guarantors, multiplied by (ii) the aggregate amount paid
by all Funding Guarantors under this Guaranty at or prior to such time.
          “Fair Share Shortfall” shall mean, with respect to any Guarantor at
any time, the amount, if any, by which the Fair Share of such Guarantor at such
time exceeds the Aggregate Guaranty Payments of such Guarantor at such time.
          “Funding Guarantor” has the meaning set forth in Section 9.
          “Guaranteed Obligations” has the meaning set forth in Section 2.
          “Guaranteed Parties” means the Administrative Agent and each Lender.
          “Guarantor Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered to any Guaranteed Party under or
in connection with this Guaranty and the Loan Documents.
          “Insolvency Proceeding” means, with respect to any Person, (a) any
case, action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in either
case undertaken under Debtor Relief Laws.
          “Judgment Currency” has the meaning set forth in Section 24.
          “Lenders” has the meaning specified in the recitals to this Guaranty.
          “Maximum Guaranty Amount” shall mean, with respect to any Guarantor at
any time, (i) the full amount of the Guaranteed Obligations at such time or
(ii) if any court of competent jurisdiction determines in any action to enforce
this Guaranty that enforcement against such Guarantor for the full amount of the
Guaranteed Obligations is not lawful under or would be subject to avoidance
under Section 548 of the Bankruptcy Code or any applicable provision of any
comparable law of any state or other jurisdiction, then the maximum amount
lawful and not subject to such avoidance.

2



--------------------------------------------------------------------------------



 



          “Organization Documents” means (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Release Date” means, in respect of any Guarantor, the occurrence of
any of the following: (i) the date of receipt by the Administrative Agent of an
executed Guarantor Release Certificate in compliance with Section 6.11(b) of the
Term Loan Agreement in relation to such Guarantor, or (ii) the date the
Administrative Agent receives actual notice of the consummation of any of the
following in relation to such Guarantor, provided such transactions are
permitted under the Term Loan Agreement: (A) the sale of all or substantially
all of the Equity Securities issued by, or of all or substantially all of the
assets of, such Guarantor to a Person that is not FIL or any of its Affiliates,
or (B) a Substantial Spin-off of such Guarantor, (C) the dissolution,
liquidation or termination of the existence of such Guarantor, or (D) the merger
or amalgamation of such Guarantor with or into any Person other than FIL or any
of its Affiliates.
          “Solvent” means, as to any Person at any time, that (a) the fair value
of the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and as such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the New York Uniform Fraudulent Conveyance Act and other applicable state law;
(b) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.
          “Substantial Spin-off” means, in respect of any Guarantor, the sale,
transfer or distribution (including by means of a dividend) of 50% or more of
the Equity Securities of such Person entitled to vote for the board of directors
or similar governing body of such Person pursuant to a public offering or
spin-off (by means of a dividend) of such securities.
          “Term Loan Agreement” has the meaning specified in the recitals to
this Guaranty.

3



--------------------------------------------------------------------------------



 



          (c)     Interpretation. The rules of interpretation set forth in
Sections 1.02 and 1.03 of the Term Loan Agreement shall be applicable to this
Guaranty and are incorporated herein by this reference.
          SECTION 2. Guaranty.
          (a)     The Guarantors each hereby jointly and severally, absolutely,
unconditionally and irrevocably guarantee for the Guaranteed Parties, and their
respective successors, endorsees, transferees and assigns, the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
Obligations and any indebtedness, liabilities and other obligations of each
Borrower to the Guaranteed Parties under or in connection with the Term Loan
Agreement, the Notes and the other Loan Documents, including all unpaid
principal of the Loans, all interest accrued thereon, all fees due under the
Term Loan Agreement and all other amounts payable by each Borrower to the
Guaranteed Parties thereunder, in connection therewith, and in connection with
any other Loan Document. The terms “indebtedness,” “liabilities” and
“obligations” are used herein in their most comprehensive sense and include
without limitation any and all advances, debts, obligations and liabilities,
whether now existing or hereafter arising, whether voluntary or involuntary and
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether recovery upon such indebtedness,
liabilities and obligations may be or hereafter become unenforceable or shall be
an allowed or disallowed claim under any Debtor Relief Law, and including
interest that accrues after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding. The foregoing Obligations,
indebtedness, liabilities and other obligations of each Borrower, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantors in connection with this Guaranty (including any and all amounts due
under Section 14), shall hereinafter be collectively referred to as the
“Guaranteed Obligations”.
          (b)     To the extent that any court of competent jurisdiction shall
impose by final judgment under applicable law (including if applicable, the New
York Uniform Fraudulent Conveyance Act or other applicable state law and §§ 544
and 548 of the Bankruptcy Code) any limitations on the amount of any Guarantor’s
liability with respect to the Guaranteed Obligations which any Guaranteed Party
can enforce under this Guaranty, the Guaranteed Parties by their acceptance
hereof accept such limitation on the amount of the Guarantor’s liability
hereunder to the extent needed to make this Guaranty and the Guarantor Documents
fully enforceable and nonavoidable.
          SECTION 3.  Liability of Guarantors. The liability of each Guarantor
under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, each Guarantor agrees
as follows:
     (a)     the Guarantor’s liability hereunder shall be the immediate, direct,
and primary obligation of the Guarantor and shall not be contingent upon any
Guaranteed

4



--------------------------------------------------------------------------------



 



Party’s exercise or enforcement of any remedy it may have against any Borrower
or any other Person, or against any Collateral;
     (b)     this Guaranty is a guaranty of payment when due and not merely of
collectibility;
     (c)     the Guaranteed Parties may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between any of the Guaranteed Parties and any Borrower
with respect to the existence of such Event of Default;
     (d)     the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and
     (e)     the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:
(i)     any Insolvency Proceeding with respect to any Borrower, the Guarantor,
any other Guarantor or other Loan Party or any other Person;
(ii)     any limitation, discharge, or cessation of the liability of any
Borrower, the Guarantor, any other Guarantor or other Loan Party or any other
Person for any Guaranteed Obligations due to any statute, regulation or rule of
law, or any invalidity or unenforceability in whole or in part of any of the
Guaranteed Obligations or the Loan Documents;
(iii)     any merger, acquisition, consolidation or change in structure of any
Borrower, the Guarantor or any other Guarantor or other Loan Party or Person, or
any sale, lease, transfer or other disposition of any or all of the assets or
shares of any Borrower, the Guarantor, any other Guarantor or other Loan Party
or other Person (in each case, except as otherwise provided in Section 25
hereof);
(iv)     any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;
(v)     any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Borrower, the Guarantor, any other Guarantor or other Loan
Party or other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents;
(vi)     any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obliga-

5



--------------------------------------------------------------------------------



 



tions, or any Collateral, or any Guaranteed Party’s exchange, release, or waiver
of any Collateral;
(vii)    any Guaranteed Party’s exercise or nonexercise of any power, right or
remedy with respect to any of the Collateral, including any Guaranteed Party’s
compromise, release, settlement or waiver with or of any Borrower, any other
Guarantor or other Loan Party or any other Person;
(viii)   any Guaranteed Party’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding related to the Guaranteed
Obligations;
(ix)    any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein; and
(x)     any other guaranty, whether by the Guarantor or any other Guarantor or
other Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of any Borrower to any Guaranteed
Party.
          SECTION 4.  Consents of Guarantors. Each Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from the Guarantor:
      (a)     the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Loan Parties under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;
      (b)     the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;
      (c)     the time for any Borrower’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;
      (d)     any Guaranteed Party may discharge or release, in whole or in
part, any other Guarantor or other Loan Party or any other Person liable for the
payment and performance of all or any part of the Guaranteed Obligations, and
may permit or consent to any such action or any result of such action, and shall
not be obligated to demand or enforce payment upon any of the Collateral or any
other collateral, nor shall any Guaranteed Party be liable to the Guarantor for
any failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;

6



--------------------------------------------------------------------------------



 



     (e)     in addition to the Collateral, the Guaranteed Parties may take and
hold other security (legal or equitable) of any kind, at any time, as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;
     (f)     the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of any Borrower to any Guaranteed Party and may, from time to time,
in whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and
     (g)     the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantor against the Borrowers;
all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
          SECTION 5.  Guarantor Waivers.
     (a)     Certain Waivers. Each Guarantor waives and agrees not to assert:
     (i)     any right to require any Guaranteed Party to marshal assets in
favor of any Borrower, the Guarantor, any other Loan Party or any other Person,
to proceed against the Borrowers, any other Loan Party or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Guaranteed Obligations
or comply with any other provisions of § 9-611 of the New York Uniform
Commercial Code (or any equivalent provision of any other applicable law) or to
pursue any other right, remedy, power or privilege of any Guaranteed Party
whatsoever;
     (ii)     the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;
     (iii)     any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrowers or any other Person;
     (iv)     any defense based upon any Guaranteed Party’s errors or omissions
in the administration of the Guaranteed Obligations;
     (v)     any rights to set-offs and counterclaims;

7



--------------------------------------------------------------------------------



 



     (vi)     any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of the Guarantor or the right of the Guarantor to
proceed against any Borrower or any other obligor of the Guaranteed Obligations
for reimbursement; and
     (vii)     without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.
     (b)     Additional Waivers.
     (i)     Each Guarantor waives any and all notice of the acceptance of this
Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. Each Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon the Borrowers, the Guarantor or any other Guarantor or
other Person with respect to the Guaranteed Obligations.
     (ii)     Until the Guaranteed Obligations have been paid in full in cash,
each Guarantor waives (A) its rights of subrogation and reimbursement, (B) any
defenses the Guarantor may have to the Guaranty by reason of an election of
remedies by the Guaranteed Parties, (C) any rights or defenses the Guarantor may
have by reason of protection afforded to any Borrower or any other Loan Party
pursuant to the anti-deficiency or other laws of the State of New York limiting
or discharging the Borrowers’ or such other Loan Party’s indebtedness, (D) any
defenses arising by reason of any disability or other defense of the Borrowers
or any other guarantor, or the cessation from any cause whatsoever (including
any act or omission of any Guaranteed Party) of the liability of any Borrower,
(E) any defenses based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of the Borrowers, (F) any right to compel any
Guaranteed Party to proceed against or exhaust any security for the Guaranteed
Obligations (or to proceed against such security in a particular order) or to
pursue any other remedy in such Guaranteed Party’s power whatsoever, and (G) any
benefit of and any right to participate in any security now or hereafter held by
the Guaranteed Parties.
     (iii)     Each Guarantor warrants and agrees that each of the waivers set
forth herein is made with full knowledge of its significance and consequences
and that if any such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.
          (c)     Independent Obligations. The obligations of each Guarantor
hereunder are independent of and separate from the obligations of any other
Guarantor or other guarantor of the Guaranteed Obligations, the Borrowers and
any other Loan Party and upon the occurrence and during the continuance of any
Event of Default, a separate action or actions may be brought

8



--------------------------------------------------------------------------------



 



against each Guarantor, whether or not the Borrowers or any such other Guarantor
or other Loan Party is joined therein or a separate action or actions are
brought against any Borrower or any such other Guarantor or other Loan Party.
          (d)     Financial Condition of Borrowers. No Guarantor shall have any
right to require any Guaranteed Party to obtain or disclose any information with
respect to: (i) the financial condition or character of the Borrowers or the
ability of the Borrowers to pay and perform the Obligations; (ii) the Guaranteed
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.
          SECTION 6.  Subrogation. Until the Guaranteed Obligations (other than
contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, no Guarantor shall have, and no Guarantor shall
directly or indirectly exercise, (a) any rights that it may acquire by way of
subrogation under this Guaranty, by any payment hereunder or otherwise, (b) any
rights of contribution, indemnification, reimbursement or similar suretyship
claims arising out of this Guaranty, or (c) any other right which it might
otherwise have or acquire (in any way whatsoever) which could entitle it at any
time to share or participate in any right, remedy or security of any Guaranteed
Party as against the Borrowers or any other Guarantor or other Loan Party,
whether in connection with this Guaranty, any of the other Loan Documents or
otherwise. If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents. Upon the
indefeasible payment in full of the Guaranteed Obligations and the termination
of all Commitments, each Guarantor shall be subrogated to the rights of the
Guaranteed Parties against the Borrowers to the extent otherwise permitted by
law; provided that such subrogation shall not (i) constitute a representation or
warranty, express or implied, by any Guaranteed Party as to the enforceability
or collectibility of any obligations of the Borrowers under the Loan Documents
or as to the perfection, priority or enforceability of any lien or security
interest contained in or relating to any Loan Document; (ii) grant to the
Guarantor any right of recourse against any Guaranteed Party in respect thereof;
(iii) give rise to any duty on the part of any Guaranteed Party to cooperate
with the Guarantor in the protection, preservation or enforcement of any rights
the Guarantor may have against any Borrower or any other Loan Party; (iv) impair
any Guaranteed Party’s unfettered discretion to settle or otherwise compromise
any claims such Guaranteed Party may have against any Borrower or otherwise
impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against any Borrower; provided, further, that each
Guarantor shall, upon demand, indemnify each Guaranteed Party against any and
all costs and expenses arising directly or indirectly in connection with such
right of subrogation.
          SECTION 7. Continuing Guaranty; Reinstatement.
          (a)     This Guaranty is a continuing guaranty and agreement of
subordination relating to any Guaranteed Obligations, including Guaranteed
Obligations which may exist con-

9



--------------------------------------------------------------------------------



 



tinuously or which may arise from time to time in connection with successive
transactions consummated under the Term Loan Agreement and the other Loan
Documents, and each Guarantor expressly acknowledges that this Guaranty shall
remain in full force and effect notwithstanding that there may be periods in
which no Guaranteed Obligations exist. This Guaranty shall, subject to
Section 26 hereof, continue in effect and be binding upon each Guarantor until
termination of the Commitments and payment and performance in full of the
Guaranteed Obligations.
          (b)     This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of any of any Borrowers (or receipt
of any proceeds of Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to any Borrower, its estate, trustee, receiver or any other Person (including
under the Bankruptcy Code or other state or federal law), or must otherwise be
restored by the Administrative Agent or any Lender, whether as a result of
Insolvency Proceedings or otherwise. To the extent any payment is so rescinded,
set aside, voided or otherwise repaid or restored, the Guaranteed Obligations
shall be revived in full force and effect without reduction or discharge for
such payment.
          SECTION 8.  Payments.
          (a)     Each Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against the Guarantor by virtue
hereof, upon the failure of any Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Law), the Guarantor shall forthwith pay, or cause to be
paid, in cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to any
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding). Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the currency in which such Guaranteed Obligations are denominated in Same Day
Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as is specified in the Term Loan Agreement.
          (b)     Each time a Guarantor is required to make any payment
hereunder on behalf of any Borrower and at all times thereafter, such Guarantor
shall be deemed to make the representation set forth in Section 5.18 of the Term
Loan Agreement (which section shall be read for this purpose by substituting
“Guarantor” for “Borrower” in each place such term appears).
          (c)     If any Guarantor is required to make payments to or for the
account of any Guaranteed Party under the Guarantor Documents, such Guarantor
may request that such Guaranteed Party (to the extent such Guaranteed Party is
legally entitled to do so) deliver such properly completed and executed
documentation as provided for in Section 3.01(e) of the Term Loan

10



--------------------------------------------------------------------------------



 



Agreement.
          (d)     The agreements in this Section 8 shall survive the payment of
all Guaranteed Obligations.
          SECTION 9.  Contribution among Guarantors. Guarantors desire to
allocate among themselves, in a fair and equitable manner, their rights of
contribution from each other when any payment is made by any Guarantor under
this Guaranty. Accordingly, if any payment is made by any Guarantor under this
Guaranty (a “Funding Guarantor”) that exceeds its Fair Share, the Funding
Guarantor shall be entitled to a contribution from each other Guarantor in the
amount of such other Guarantor’s Fair Share Shortfall, so that all such
contributions shall cause each Guarantor’s Aggregate Guaranty Payments to equal
its Fair Share. The amounts payable as contributions hereunder shall be
determined by the Funding Guarantor as of the date on which the related payment
or distribution is made by the Funding Guarantor, and such determination shall
be binding on the other Guarantors absent manifest error. The allocation and
right of contribution among Guarantors set forth in this Section 9 shall not be
construed to limit in any way the liability of any Guarantor under this Guaranty
or the amount of the Guaranteed Obligations.
          SECTION 10.     Representations and Warranties. In order to induce the
Lenders to make Loans to the Borrowers pursuant to the Term Loan Agreement, each
Guarantor represents and warrants to each Guaranteed Party that:
     (a)     Organization and Powers. The Guarantor (i) is a duly organized or
formed corporation which is validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, and (ii) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to (A) own its assets and carry on its business and
(B) to execute, deliver, and perform its obligations under this Guaranty and the
other Guarantor Documents to which it is a party.
     (b)     Authorization; No Conflict. The execution, delivery and performance
by the Guarantor of this Guaranty and any other Guarantor Documents have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (i) contravene the terms of any of the Guarantor’s
Organization Documents; (ii) conflict with or result in any material breach or
contravention of, or the creation of any material Lien under, any Contractual
Obligation to which the Guarantor is a party or any order, injunction, writ or
decree of any Governmental Authority or arbitral award to which the Guarantor or
its property is subject; or (iii) violate any material Law applicable to the
Guarantor.
     (c)     Binding Obligation. This Guaranty has been, and the other Guarantor
Documents, when executed and delivered by the Guarantor, will have been, duly
executed and delivered by the Guarantor. This Guaranty constitutes, and each
other Guarantor Document when so executed and delivered will constitute, a
legal, valid and binding obligation of the Guarantor, enforceable against the
Guarantor in accordance with its terms, except to the extent that the
enforceability hereof may be limited by Debtor Relief Laws and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

11



--------------------------------------------------------------------------------



 



     (d)     Governmental Consents. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Guarantor of this Guaranty or any other Guarantor Documents, except
such as (i) have been made or obtained and are in full force and effect or
(ii) are being made or obtained in a timely manner and once made or obtained
will be in full force and effect.
     (e)     Consideration. The Guarantor has received at least “reasonably
equivalent value” (as such phrase is used in § 548 of the Bankruptcy Code), and
at least “fair consideration” (as such term is used in § 272 of the New York
Uniform Fraudulent Conveyance Act) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any of the Collateral Documents to which it is a party.
     (f)     Solvency. Immediately prior to and after and giving effect to the
incurrence of the Guarantor’s obligations under this Guaranty the Guarantor is
and will be Solvent.
     (g)     Term Loan Agreement Representations. Each representation and
warranty made by the Borrowers in the Term Loan Agreement in reference to any
Guarantor is true and correct as to such Guarantor.
          SECTION 11. Term Loan Agreement Covenants. Each Guarantor shall
observe, perform and comply with all covenants applicable to such Guarantor set
forth in Articles VI and VII of the Term Loan Agreement, which by their terms
the Company is required to cause such Guarantor to observe, perform and comply
with, as if such covenants were set forth in full herein.
          SECTION 12. Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed, emailed (subject to the
provisions of the final sentence of this Section 12) or delivered, in the case
of a Guarantor, care of the Company, to the address or facsimile number or email
address specified in the Term Loan Agreement, and in the case of any Guaranteed
Party, to the address or facsimile number or email address specified in the Term
Loan Agreement, or to such other address, facsimile number or email address as
shall be designated by such party in a notice to the other parties. All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the intended recipient and (ii) (A) if
delivered by hand or by courier, when signed for by the intended recipient;
(B) if delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone, when delivered; and (D) if delivered by electronic mail (which
form of delivery is subject to the provisions of the final sentence of this
Section 12), when delivered. In no event shall a voicemail message be effective
as a notice, communication or confirmation hereunder. Electronic mail and
Internet and intranet websites may be used only to distribute routine
communications, and to distribute documents for execution by the parties
thereto, and may not be used for any other purpose.

12



--------------------------------------------------------------------------------



 



          SECTION 13. No Waiver; Cumulative Remedies. No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guarantor
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          SECTION 14. Costs and Expenses.
          (a)     Costs and Expenses. Each Guarantor, jointly and severally,
shall: (i) pay or reimburse the Administrative Agent for all reasonable costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Guaranty and the other Guarantor Documents and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable costs and expenses of
counsel; and (ii) pay or reimburse the Administrative Agent and each other
Guaranteed Party for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Guaranty or the other Guarantor Documents (including all such costs
and expenses incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law), including all costs and expenses of counsel. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.
          (b)     Interest. Any amounts payable by a Guarantor under this
Section 14 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Default Rate applicable to
Base Rate Loans to the fullest extent permitted by applicable Law. Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.
          (c)     Payment. All amounts due under this Section 14 shall be
payable within ten Business Days after demand therefor.
          (d)     Survival. The agreements in this Section 14 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.
          SECTION 15. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by law, upon the occurrence and during the continuance
of any Event of Default each Lender and each of their respective Affiliates is
authorized at any time and from time to time, without prior notice to the
applicable Guarantor, any such notice being waived by the Guarantor to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender or any such Affiliate
to or for the credit or the account of the

13



--------------------------------------------------------------------------------



 



Guarantor against any and all Obligations owing to such Lender now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Guaranty or any other Guarantor Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each of
the Lenders agrees (by its acceptance hereof) promptly to notify the Guarantor
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.
          SECTION 16. Marshalling; Payments Set Aside. Neither the
Administrative Agent nor any other Guaranteed Party shall be under any
obligation to marshal any assets in favor of any Guarantor or any other Person
or against or in payment of any or all of the Guaranteed Obligations. To the
extent that any Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
          SECTION 17. Benefits of Guaranty. This Guaranty is entered into for
the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantors, and such obligations shall be limited
to those expressly stated herein.
          SECTION 18. Binding Effect; Assignment.
          (a)     Binding Effect. This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and inure to the benefit of and be
enforceable by the Administrative Agent and each other Guaranteed Party and
their respective successors, endorsees, transferees and assigns.
          (b)     Assignment. Except to the extent otherwise provided in the
Term Loan Agreement, no Guarantor shall have the right to assign or transfer its
rights and obligations hereunder or under any other Guarantor Documents without
the prior written consent of the Required Lenders. Each Lender may, without
notice to or consent by any Guarantor, sell, assign, transfer or grant
participations in all or any portion of such Lender’s rights and obligations
hereunder and

14



--------------------------------------------------------------------------------



 



under the other Guarantor Documents in connection with any sale, assignment,
transfer or grant of a participation by such Lender in accordance with
Section 10.06 of the Term Loan Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of setoff
under Section 15 in respect of its participation to the same extent as if it
were such “Guaranteed Party”; and (B) shall also be entitled to the benefits of
Section 14.
          SECTION 19. Governing Law and Jurisdiction.
          (a)     THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY
OR ANY OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN, OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. EACH GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
          (c)     Each Guarantor hereby irrevocably appoints CT Corporation,
with offices on the date hereof at 111 Eighth Avenue, New York, New York 10011,
as its authorized agent (in such capacity, the “Process Agent”) with all powers
necessary to receive on its behalf service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
arising out of or relating to this Guaranty and the other Guarantor Documents in
any of the courts in and of the State of New York. Such service may be made by
mailing or delivering a copy of such process to the Guarantor in care of the
Process Agent at the Process Agent’s address and the Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf and agrees that the failure of the Process Agent to give any notice
of any such service to the Guarantor shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. As an alternative method of service, each Guarantor also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to the Guarantor at its address
specified on the signature page hereof. If for any reason CT Corporation shall
cease to act as Process Agent, each Guarantor shall appoint forthwith, in the
manner provided for herein, a successor Process Agent qualified to act as an
agent for service of process with respect to all courts in and of the State of
New York and acceptable to the Administrative Agent.
          (d)     Nothing in this Section 19 shall affect the right of the
Guaranteed Parties to serve legal process in any other manner permitted by law
or limit the right of the Guaranteed

15



--------------------------------------------------------------------------------



 



Parties to bring any action or proceeding against the Guarantor or its property
in the courts of other jurisdictions.
          SECTION 20. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 21. Entire Agreement; Amendments and Waivers. This Guaranty
together with the other Guarantor Documents embodies the entire agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantors, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended as to any Guarantor except by written agreement of the Guarantor, the
Administrative Agent and the Required Lenders. No waiver of any rights of the
Guaranteed Parties under any provision of this Guaranty or consent to any
departure by any Guarantor therefrom shall be effective unless in writing and
signed by the Administrative Agent and the Required Lenders, or the
Administrative Agent (with the written consent of the Required Lenders). Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
          SECTION 22. Severability. If any provision of this Guaranty or the
other Guarantor Documents is held to be illegal, invalid or unenforceable as to
any or all Guarantors, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty and the other Guarantor Documents as to
such affected Guarantor(s) shall not be affected or impaired thereby, (b) the
legality, validity and enforceability of such provisions and any other
provisions as to any other Guarantor shall not be affected or impaired thereby,
and (c) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          SECTION 23. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          SECTION 24. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Guarantor Document into a

16



--------------------------------------------------------------------------------



 



currency other than Dollars, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of each Guarantor in respect of
any such sum due from it to any Guaranteed Party hereunder or under the other
Guarantor Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than Dollars, be discharged only to the extent that
on the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase Dollars with the Judgment
Currency. If the amount of Dollars so purchased is less than the sum originally
due to the Administrative Agent from the Guarantor in such currency, the
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of Dollars so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent (by its acceptance hereof) agrees to return
the amount of any excess to the Guarantor (or to any other Person who may be
entitled thereto under applicable law). The agreements in this Section 24 shall
survive the termination of the Commitments and repayment of all Guaranteed
Obligations.
          SECTION 25. Future Guarantors. At such time following the date hereof
as any Subsidiary of the Company (an “Acceding Subsidiary”) is required to
accede hereto pursuant to the terms of Section 6.11(a) of the Term Loan
Agreement, such Acceding Subsidiary shall execute and deliver to the
Administrative Agent a Joinder Agreement substantially in the form of Annex I
hereto, signifying its agreement to be bound by the provisions of this Guaranty
as a Guarantor to the same extent as if such Acceding Subsidiary had originally
executed this Guaranty as of the date hereof.
          SECTION 26. Guarantor Release. Each Guarantor shall remain obligated
under and bound by this Guaranty until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations; provided that
this Guaranty shall be terminated as to any Guarantor, provided there exists no
Default (except as otherwise specified in Section 6.11(b) of the Term Loan
Agreement), upon the occurrence of a Release Date as to such released Guarantor,
without affecting or impairing the obligations of any other Guarantor hereunder.
          SECTION 27. California Judicial Reference. If any action or proceeding
is filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04 of the Term Loan Agreement, the Guarantors shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.
[Remainder of page intentionally left blank]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of
the date first above written.

            FLEXTRONICS DISTRIBUTION, INC.
       
By:                     Name:                     Title:           FLEXTRONICS
INTERNATIONAL ASIA-
PACIFIC LTD.
       
By:                     Name:                     Title:           FLEXTRONICS
INTERNATIONAL EUROPE
B.V.
       
By:                     Name:                     Title:           FLEXTRONICS
INTERNATIONAL
MARKETING (L) LTD.
       
By:                     Name:                     Title:           FLEXTRONICS
INTERNATIONAL USA, INC.
       
By:                     Name:                     Title:           FLEXTRONICS
MARKETING (L) LTD.
       
By:                     Name:                     Title:        

[Signature Page to Guaranty]

 



--------------------------------------------------------------------------------



 



            FLEXTRONICS TECHNOLOGY (SHAH ALAM)
SDN. BHD.
      By:                     Name:                     Title:          
FLEXTRONICS INTERNATIONAL KFT.
      By:                     Name:                     Title:          
FLEXTRONICS SALES & MARKETING (A-P)
LTD.
      By:                     Name:                     Title:          
FLEXTRONICS (CANADA) INC.
      By:                     Name:                     Title:          
FLEXTRONICS INTERNATIONAL LATIN
AMERICA (L) LTD.
      By:                     Name:                     Title:      

 



--------------------------------------------------------------------------------



 



         

ANNEX 1
[FORM OF]
GUARANTY JOINDER AGREEMENT
          THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of        ,
20        by        , a        [corporation/limited liability
company/partnership] (“Joining Party”), and delivered to CITICORP NORTH AMERICA,
INC., as administrative agent (in such capacity, the “Administrative Agent”),
for the benefit of the Lenders (as defined below). Except as otherwise defined
herein, terms used herein and defined in the Term Loan Agreement (as defined
below) shall be used herein as therein defined.
          A.     Flextronics International Ltd., a Singapore corporation (“FIL”
or the “Company”), Flextronics International USA, Inc. (the “U.S. Borrower”, and
together with the Company, the “Borrowers”), the lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”), and the
Administrative Agent are parties to a Term Loan Agreement, dated as of
October 1, 2007 (as amended, modified or supplemented from time to time, the
“Term Loan Agreement”);
          B.     The Joining Party is a direct or indirect Subsidiary of the
Company and desires, or is required pursuant to the provisions of the Term Loan
Agreement, to become a Guarantor under the Guaranty; and
          C.     The Joining Party will obtain benefits from the incurrence of
Loans by the Borrowers, in each case pursuant to the Term Loan Agreement and,
accordingly, desires to execute this Joinder in order to (i) satisfy the
requirements described in the preceding paragraph; and (ii) induce the Lenders
to continue to make Loans to the Borrowers;
          Accordingly, in consideration of the foregoing and other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to each Lender and the Administrative Agent and hereby covenants and
agrees with each Lender and the Administrative Agent as follows:
     1.     By this Joinder, the Joining party becomes a Guarantor for all
purposes under the Guaranty, pursuant to Section 25 thereof.
     2.     The Joining Party agrees that, upon its execution hereof, it will
become a Guarantor under the Guaranty with respect to all Guaranteed Obligations
(as defined in the Guaranty), and will be bound by all terms, conditions and
duties applicable to a Guarantor under the Guaranty and the other Loan
Documents. Without limitation of the foregoing, and in furtherance thereof, the
Joining Party jointly and severally, absolutely, unconditionally and
irrevocably, guarantees the full and prompt payment when due of all Guaranteed
Obligations (on the same basis as the other Guarantors under the Guaranty).

Exhibit G-1



--------------------------------------------------------------------------------



 



     3.     The Joining Party hereby makes and undertakes, as the case may be,
each covenant, representation and warranty made by, and as a Guarantor pursuant
to the Guaranty, in each case as of the date hereof (except to the extent any
such representation or warranty relates solely to an earlier date in which case
such representation and warranty shall be true and correct as of such earlier
date), and agrees to be bound by all covenants, agreements and obligations of a
Guarantor and Loan Party pursuant to the Guaranty and all other Loan Documents
to which it is or becomes a party.
     4.     This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document without the
prior written consent of the Lenders or as otherwise permitted by the Loan
Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder, which shall remain binding
on all parties hereto.
     5.     From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Term Loan Agreement and the other Loan Documents.
     6.     The effective date of this Joinder is        , 20   .
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be
duly executed as of the date first above written.

            [NEW GUARANTOR]
       
By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



          Accepted and Acknowledged by:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent
       
By:           Name:           Title:          

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF GUARANTOR RELEASE CERTIFICATE

To:     Citicorp North America, Inc.,
as Administrative Agent

Ladies and Gentlemen:
          Reference is made to that certain Term Loan Agreement, dated as of
October 1, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Flextronics International
Ltd., a Singapore corporation (the “Company”), Flextronics International USA,
Inc., a California corporation, the Lenders from time to time party thereto and
Citicorp North America, Inc., as Administrative Agent.
          The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the                      of the Company, and that as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Company pursuant to Section 6.11(b) of the
Agreement and that:
     1.     There exists no Default as of the date hereof.
[Select One]
     2.     As set forth on the worksheet attached hereto as Annex I, [name of
applicable Subsidiary Guarantor] has ceased to be a Material Subsidiary as of
the Company’s fiscal year end dated                     , 20     .
     3.     [Name of applicable Subsidiary Guarantor] has ceased to be an
Eligible Material Subsidiary as of [insert date] by virtue of the satisfaction
of clause (a) or (b) of the definition of “Ineligible Material Subsidiary” in
the Agreement solely due to a Change in Law, and the Company is unable, with the
exercise of commercially reasonable efforts, to restore the status of such
Subsidiary as an Eligible Material Subsidiary.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,      .

            FLEXTRONICS INTERNATIONAL LTD.
      By:                     Name:                     Title:      

Exhibit J-1



--------------------------------------------------------------------------------



 



ANNEX I TO FORM OF GUARANTOR
RELEASE CERTIFICATE
Name of Subsidiary:
MATERIAL SUBSIDIARY CALCULATION
($ in 000’s)

                  I.   Material Subsidiary Test (“MS Test”) Based on Adjusted
Revenues.    
 
               
 
      1.   Total revenues of Subsidiary:   $
 
               
 
      2.   Intercompany Revenues:   $
 
               
 
      3.   Adjusted revenues (Line I.1 - Line I.2):   $
 
               
 
      4.   Consolidated total revenues for FIL (other than Flextronics    
 
          (Netherlands), as applicable):   $
 
               
 
      5.   5% of Line I.4:   $
 
               
 
      6.   Line I.3 - Line I.5:   $
 
                        Test Result:    
 
               
 
          MS Test met if Line I.6 is equal to 0 or is a positive number    
 
               
 
          MS Test Not Met (if Line I.6 is a negative number)    
 
                II.   MS Test Based on Adjusted Assets    
 
               
 
      1.   Total assets of Subsidiary:   $
 
               
 
      2.   Intercompany Receivables:   $
 
               
 
      3.   Intercompany Investments:   $
 
               
 
      4.   Adjusted assets (Line II.1 - 2 - 3):   $
 
               
 
      5.   Consolidated total assets for FIL (other than Flextronics    
 
          (Netherlands), as applicable):   $
 
               
 
      6.   10% of Line II.6:   $
 
               
 
      7.   Line II.4 - Line II.7:   $
 
                        Test Result:    
 
               
 
          MS Test met if Line II.7 is equal to 0 or a positive number    

Exhibit J-1



--------------------------------------------------------------------------------



 



                 
 
          Not Met if Line II.7 is negative number    
 
                III.   Pro Forma MS Test Based on Adjusted Revenues.    
 
               
 
      1   Total revenues of Subsidiary determined on a pro forma basis after    
 
          giving effect to any Material Subsidiary Recalculation Event and all  
 
 
          other Material Subsidiary Recalculation Events occurring on or prior  
 
 
          thereto:    
 
               
 
          $    
 
               
 
      2.   Intercompany Revenues:    
 
               
 
          $    
 
               
 
      3.   Adjusted revenues on a pro forma basis (Lines III.1 - Line III.2):  
 
 
               
 
          $    
 
               
 
      4.   Consolidated total revenues for FIL (other than    
 
                        Flextronics (Netherlands), as applicable):    
 
               
 
          $    
 
               
 
      5.   5% of Line III.4:    
 
               
 
          $    
 
               
 
      6.   Line III.3 - Line III.5:    
 
               
 
          $    
 
                        Test Result:    
 
               
 
          MS Test met if Line III.6 is a positive number    
 
               
 
          MS Test not met if Line III.6 is a negative number    
 
                IV.   Pro Forma MS Test Based on Net Assets.    
 
               
 
      1.   Total assets of Subsidiary determined on a pro forma basis after
giving    
 
          effect to any Material Subsidiary Recalculation Event and all other  
 
 
          Material Subsidiary Recalculation Events on or prior thereto:    
 
               
 
          $    
 
               
 
      2   Intercompany Receivables:    
 
               
 
          $    
 
               
 
      3.   Intercompany Investments:    
 
               
 
          $    

 



--------------------------------------------------------------------------------



 



                 
 
               
 
      4.   Adjusted assets (Line IV.1 - Line IV.2 - Line IV. 3):    
 
               
 
          $    
 
               
 
      5.   Consolidated total assets of FIL (other than Flextronics
(Netherlands))   :
 
               
 
          $    
 
               
 
      6.   10% of Line IV.5:    
 
               
 
          $    
 
               
 
      7.   Line IV.4 - Line IV.6:    
 
               
 
          $    
 
               
 
          Test Result:    
 
               
 
                    MS Test met if Line IV.7 is equal to 0 or a positive number
   
 
               
 
                    MS Test not met if Line IV.7 is a negative number    

 